Exhibit 10.20


























WEST BANCORPORATION, INC.
EMPLOYEE SAVINGS AND STOCK OWNERSHIP PLAN




















































KSOP Plan CL2012


Restated January 1, 2014




--------------------------------------------------------------------------------






TABLE OF CONTENTS


INTRODUCTION


ARTICLE I         FORMAT AND DEFINITIONS


Section 1.01 ----- Format
Section 1.02 ----- Definitions


ARTICLE II         PARTICIPATION


Section 2.01 ----- Active Participant
Section 2.02 ----- Inactive Participant
Section 2.03 ----- Cessation of Participation


ARTICLE III         CONTRIBUTIONS


Section 3.01 ----- Employer Contributions
Section 3.02 ----- Rollover Contributions
Section 3.03 ----- Forfeitures
Section 3.04 ----- Allocation
Section 3.05 ----- Prohibited Allocations of Qualifying Employer Securities
Section 3.06 ----- Contribution Limitation
Section 3.07 ----- Excess Amounts
Section 3.08 ----- 401(k) Safe Harbor Provisions


ARTICLE IV         INVESTMENT OF CONTRIBUTIONS


Section 4.01 ----- Investment and Timing of Contributions
Section 4.02 ----- Investment in Qualifying Employer Securities


ARTICLE V         BENEFITS


Section 5.01 ----- Retirement Benefits
Section 5.02 ----- Death Benefits
Section 5.03 ----- Vested Benefits
Section 5.04 ----- When Benefits Start
Section 5.05 ----- Withdrawal Benefits
Section 5.06 ----- Loans to Participants
Section 5.07 ----- Distributions Under Qualified Domestic Relations Orders


ARTICLE VI         DISTRIBUTION OF BENEFITS


Section 6.01 ----- Automatic Forms of Distribution
Section 6.02 ----- Optional Forms of Distribution
Section 6.03 ----- Election Procedures
Section 6.04 ----- Notice Requirements
Section 6.05 ----- Forms of Distribution from ESOP Portion of the Plan
Section 6.06 ----- Put Option













RESTATEMENT January 1, 2014
i
TABLE OF CONTENTS (8-1401)

--------------------------------------------------------------------------------


ARTICLE VII         REQUIRED MINIMUM DISTRIBUTIONS


Section 7.01 ----- Application
Section 7.02 ----- Definitions
Section 7.03 ----- Required Minimum Distributions
Section 7.04 ----- TEFRA Section 242(b)(2) Elections


ARTICLE VIII         TERMINATION OF THE PLAN


ARTICLE IX         ADMINISTRATION OF THE PLAN


Section 9.01 ----- Administration
Section 9.02 ----- Expenses
Section 9.03 ----- Records
Section 9.04 ----- Information Available
Section 9.05 ----- Claim Procedures
Section 9.06 ----- Delegation of Authority
Section 9.07 ----- Exercise of Discretionary Authority
Section 9.08 ----- Transaction Processing


ARTICLE X         GENERAL PROVISIONS


Section 10.01 ----- Amendments
Section 10.02 ----- Direct Rollovers
Section 10.03 ----- Mergers and Direct Transfers
Section 10.04 ----- Provisions Relating to the Insurer and Other Parties
Section 10.05 ----- Employment Status
Section 10.06 ----- Rights to Plan Assets
Section 10.07 ----- Beneficiary
Section 10.08 ----- Nonalienation of Benefits
Section 10.09 ----- Construction
Section 10.10 ----- Legal Actions
Section 10.11 ----- Small Amounts
Section 10.12 ----- Word Usage
Section 10.13 ----- Change in Service Method
Section 10.14 ----- Military Service


ARTICLE XI          TOP-HEAVY PLAN REQUIREMENTS


Section 11.01 ----- Application
Section 11.02 ----- Definitions
Section 11.03 ----- Modification of Contributions



RESTATEMENT January 1, 2014
ii
TABLE OF CONTENTS (8-1401)

--------------------------------------------------------------------------------






INTRODUCTION


The Primary Employer previously established a retirement plan on January 1,
1965.


The Plan is being restated effective January 1, 2014, and is set forth in this
document which is substituted in lieu of the prior document with the exception
of any interim amendment and any model amendment that have not been incorporated
in to this restatement. Such amendment(s) shall continue to apply to this
restated plan until such provisions are integrated into the plan or such
amendment(s) are superseded by another amendment.


It is intended that the restated 401(k) plan qualify as a profit sharing plan
under the Internal Revenue Code of 1986, including any later amendments to the
Code. The Employer agrees to operate the plan according to the terms,
provisions, and conditions set forth in this document.


The restated plan continues to be for the exclusive benefit of employees of the
Employer. All persons covered under the plan before the effective date of this
restatement shall continue to be covered under the restated plan with no loss of
benefits.


This Plan includes the statutory, regulatory, and guidance changes specified in
the 2012 Cumulative List of Changes in Plan Qualification Requirements (2012
Cumulative List) contained in Internal Revenue Service Notice 2012-76 and the
qualification requirements and guidance published before the issuance of such
list. The provisions of this Plan apply as of the effective date of the
restatement unless otherwise specified.


It is intended that the Plan shall consist of two components. One component of
the Plan is intended to qualify as a profit sharing plan under Code Section
401(a) that includes a qualified cash or deferred arrangement under Code Section
401(k) under the Internal Revenue Code of 1986. This component includes
contributions that are invested in funds other than company stock. This
component of the Plan provides for participant-directed investments and is
intended to comply with ERISA Section 404(c). This component is to be considered
the Non-ESOP Portion of the Plan. The other component is intended to qualify as
a qualified stock bonus plan under Code Section 401(a), and as an employee stock
ownership plan (ESOP) under Code Section 4975(e)(7) under the Internal Revenue
Code of 1986, including any later amendments to the Code. This component
includes contributions invested in company stock and shall be considered the
ESOP Portion of the Plan. The ESOP Portion of the Plan is intended to primarily
invest in common stock of the Employer. The underlying Trust for both components
of the Plan is intended to be exempt from taxation under Code Section 501.


The purpose of this Plan is to offer Participants a systematic program for
accumulation of retirement and savings income, as well as a means to obtaining
beneficial interest of ownership in company stock. The ESOP component of the
Plan is intended to primarily invest in common stock of the Employer.



RESTATEMENT JANUARY 1, 2014
1
INTRODUCTION (8-1401)

--------------------------------------------------------------------------------






ARTICLE I


FORMAT AND DEFINITIONS


SECTION 1.01--FORMAT.


Words and phrases defined in the DEFINITIONS SECTION of Article I shall have
that defined meaning when used in this Plan, unless the context clearly
indicates otherwise. These words and phrases have initial capital letters to aid
in identifying them as defined terms.


SECTION 1.02--DEFINITIONS.


Account means the Participant’s share of the Plan Fund. Separate accounting
records are kept for those parts of his Account resulting from:


(a)Pre-tax Elective Deferral Contributions


(b)Roth Elective Deferral Contributions


(c)Qualified Matching Contributions


(d)Qualified Nonelective Contributions


(e)Other Employer Contributions


(f)Rollover Contributions


(g)Diversification


(h)
Cash dividends paid on shares of Qualifying Employer Securities credited to the
account maintained to reflect Contributions (with a separate dividend source
account for each such type of contribution) that are initially reinvested in
Qualifying Employer Securities at the election of the Participant.



If the Participant's Vesting Percentage is less than 100% as to any of the
Employer Contributions, a separate accounting record will be kept for any part
of his Account resulting from such Employer Contributions and, if there has been
a prior Forfeiture Date, from such Contributions made before a prior Forfeiture
Date.


A Participant's Account shall be reduced by any distribution of his Vested
Account and by any Forfeitures. A Participant's Account shall participate in the
earnings credited, expenses charged, and any appreciation or depreciation of the
Investment Fund. His Account is subject to any minimum guarantees applicable
under the Annuity Contract or other investment arrangement.


A Participant who elects diversification in accordance with subparagraph (b)
under the INVESTMENT IN QUALIFYING EMPLOYER SECURITIES SECTION of Article IV
shall have such amount credited to the Diversification Portion of the Account,
which is maintained under the Non-ESOP Portion of the Plan.


Accounts and subaccounts, in addition to those specified above, may also be
maintained if considered appropriate in the administration of the Plan.



RESTATEMENT January 1, 2014
2
ARTICLE I (8-1401)

--------------------------------------------------------------------------------


Accrual Computation Period means a consecutive 12-month period ending on the
last day of each Plan Year, including corresponding consecutive 12-month periods
before the effective date of this Plan.


ACP Test means the nondiscrimination test described in Code Section 401(m)(2) as
provided for in the EXCESS AMOUNTS SECTION of Article III.


ACP Test Safe Harbor means the method described in the 401(k) SAFE HARBOR
PROVISIONS SECTION of Article III for satisfying the ACP Test with respect to
Matching Contributions.


Active Participant means an Eligible Employee who is actively participating in
the Plan according to the provisions in the ACTIVE PARTICIPANT SECTION of
Article II.


ADP Test means the nondiscrimination test described in Code Section 401(k)(3) as
provided for in the EXCESS AMOUNTS SECTION of Article III.


ADP Test Safe Harbor means the method described in the 401(k) SAFE HARBOR
PROVISIONS SECTION of Article III for satisfying the ADP Test.


Affiliated Service Group means any group of corporations, partnerships or other
organizations of which the Employer is a part and that is affiliated within the
meaning of Code Section 414(m) and the regulations thereunder. The term
Controlled Group, as it is used in this Plan, shall include the term Affiliated
Service Group.


Alternate Payee means any spouse, former spouse, child, or other dependent of a
Participant who is recognized by a qualified domestic relations order as having
a right to receive all, or a portion of, the benefits payable under the Plan
with respect to such Participant.


Annual Compensation means, for a Plan Year, the Employee’s Compensation for the
Compensation Year ending with or within the consecutive 12-month period ending
on the last day of the Plan Year.


Annual Compensation shall exclude Compensation for the portion of the
Compensation Year in which an Employee is not an Active Participant.


Annuity Contract means the annuity contract or contracts into which the Trustee
or the Primary Employer enters with the Insurer for guaranteed benefits, for the
investment of Contributions in separate accounts, and for the payment of
benefits under this Plan.


Annuity Starting Date means, for a Participant, the first day of the first
period for which an amount is payable as an annuity or any other form.


Beneficiary means the person or persons named by a Participant to receive any
benefits under the Plan when the Participant dies. See the BENEFICIARY SECTION
of Article X.


Catch-up Contributions means Elective Deferral Contributions made to the Plan
that are in excess of an otherwise applicable Plan limit and that are made by
Participants who are age 50 or older by the end of the taxable year. An
otherwise applicable Plan limit is a limit in the Plan that applies to Elective
Deferral Contributions without regard to Catch-up Contributions, such as the
limits on the Maximum Annual Additions, as defined in the CONTRIBUTION
LIMITATION SECTION of Article III, the dollar limitation on Elective Deferral
Contributions under Code Section 402(g) (not counting Catch-up Contributions),
and the limit imposed by the ADP Test.



RESTATEMENT January 1, 2014
3
ARTICLE I (8-1401)

--------------------------------------------------------------------------------


Catch-up Contributions are not subject to the limits on the Maximum Annual
Additions, as defined in the CONTRIBUTION LIMITATION SECTION of Article III, are
not counted in the ADP Test, and are not counted in determining the minimum
allocation under Code Section 416 (but Catch-up Contributions made in prior
years are counted in determining whether the Plan is top-heavy).


Claimant means any person who makes a claim for benefits under this Plan. See
the CLAIM PROCEDURES SECTION of Article IX.


Code means the Internal Revenue Code of 1986, as amended.


Compensation means, except for purposes of the CONTRIBUTION LIMITATION SECTION
of Article III and Article XI, the total earnings, except as modified in this
definition, from the Employer during any specified period.


"Earnings" in this definition means wages, within the meaning of Code Section
3401(a), and all other payments of compensation to an Employee by the Employer
(in the course of the Employer’s trade or business) for which the Employer is
required to furnish the Employee a written statement under Code Sections
6041(d), 6051(a)(3), and 6052. Earnings shall be determined without regard to
any rules under Code Section 3401(a) that limit the remuneration included in
wages based on the nature or location of the employment or the services
performed (such as the exception for agricultural labor in Code Section
3401(a)(2)). The type of compensation that is reported in the "Wages, Tips and
Other Compensation" box on Form W-2 satisfies this definition.


For any Self-employed Individual, Compensation means Earned Income.


Except as provided herein, Compensation for a specified period is the
Compensation actually paid or made available (or if earlier, includible in gross
income) during such period.


Compensation for a Plan Year shall also include Compensation paid by the later
of 2 1/2 months after an Employee’s Severance from Employment with the Employer
maintaining the Plan or the end of the Plan Year that includes the date of the
Employee’s Severance from Employment with the Employer maintaining the Plan, if
the payment is regular Compensation for services during the Employee’s regular
working hours, or Compensation for services outside the Employee’s regular
working hours (such as overtime or shift differential), commissions, bonuses, or
other similar payments, and, absent a Severance from Employment, the payments
would have been paid to the Employee while the Employee continued in employment
with the Employer.


Any payments not described above shall not be considered Compensation if paid
after Severance from Employment, even if they are paid by the later of 2 1/2
months after the date of Severance from Employment or the end of the Plan Year
that includes the date of Severance from Employment.


Back pay, within the meaning of section 1.415(c)-2(g)(8) of the regulations,
shall be treated as Compensation for the Plan Year to which the back pay relates
to the extent the back pay represents wages and compensation that would
otherwise be included in this definition.


Compensation paid or made available during a specified period shall include
amounts that would otherwise be included in Compensation, but for an election
under Code Section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k), or
457(b). Compensation shall also include employee contributions picked up by a
governmental entity and, pursuant to Code Section 414(h)(2), treated as Employer
contributions.



RESTATEMENT January 1, 2014
4
ARTICLE I (8-1401)

--------------------------------------------------------------------------------


Compensation shall exclude reimbursements or other expense allowances, fringe
benefits (cash and noncash), moving expenses, deferred compensation (other than
elective contributions), and welfare benefits.


Compensation shall exclude the following:


bonuses
commissions


Notwithstanding the foregoing, commissions paid up to $100,000 to mortgage
originators shall be included in Compensation.


For purposes of the EXCESS AMOUNTS SECTION of Article III, the Employer may
elect to use an alternative nondiscriminatory definition of Compensation in
accordance with the regulations under Code Section 414(s).


The annual Compensation of each Participant taken into account in determining
contributions and allocations for any determination period (the period over
which Compensation is determined) shall not exceed $200,000, as adjusted for
cost-of-living increases in accordance with Code Section 401(a)(17)(B). The
cost-of-living adjustment in effect for a calendar year applies to any
determination period beginning with or within such calendar year. In
modification of the foregoing, Elective Deferral Contributions may be made with
respect to Compensation that exceeds the annual compensation limit, provided
such Elective Deferral Contributions otherwise satisfy any applicable
limitations.


If a determination period consists of fewer than 12 months, the annual
compensation limit is an amount equal to the otherwise applicable annual
compensation limit multiplied by a fraction. The numerator of the fraction is
the number of months in the short determination period, and the denominator of
the fraction is 12.


If Compensation for any prior determination period is taken into account in
determining a Participant's contributions or allocations for the current Plan
Year, the Compensation for such prior determination period is subject to the
applicable annual compensation limit in effect for that determination period.


Compensation means, for a Leased Employee, Compensation for the services the
Leased Employee performs for the Employer, determined in the same manner as the
Compensation of Employees who are not Leased Employees, regardless of whether
such Compensation is received directly from the Employer or from the leasing
organization.


Compensation Year means the period used to determine Compensation. The
Compensation Year is the consecutive 12-month period ending on the last day of
each Plan Year, including corresponding periods before the effective date of the
Plan.


Contributions means Employer Contributions and Rollover Contributions as set out
in Article III, unless the context clearly indicates only specific contributions
are meant.


Controlled Group means any group of corporations, trades, or businesses of which
the Employer is a part that is under common control. A Controlled Group includes
any group of corporations, trades, or businesses, whether or not incorporated,
which is either a parent-subsidiary group, a brother-sister group, or a combined
group within the meaning of Code Section 414(b), Code Section 414(c) and the
regulations thereunder and, for purposes of determining contribution limitations
under the CONTRIBUTION LIMITATION SECTION of Article III, as modified by Code
Section 415(h). The term Controlled Group, as it is used in this Plan, shall
include the term Affiliated Service Group and any other employer required to be
aggregated with the Employer under Code Section 414(o) and the regulations
thereunder.

RESTATEMENT January 1, 2014
5
ARTICLE I (8-1401)

--------------------------------------------------------------------------------


Designated Beneficiary means the individual who is designated by the Participant
(or the Participant’s surviving spouse) as the Beneficiary of the Participant’s
interest under the Plan and who is the designated beneficiary under Code Section
401(a)(9) and section 1.401(a)(9)-4 of the regulations.


Differential Wage Payments means any payments that are made by an Employer to an
individual with respect to any period during which the individual is performing
Qualified Military Service while on active duty for a period of more than 30
days. Such payments shall be made in accordance with Code Section 3401(h) and
represent all or a portion of the wages the individual would have received from
the Employer if the individual were performing service for the Employer.


Direct Rollover means a payment by the Plan to the Eligible Retirement Plan
specified by the Distributee.


Discretionary Contributions means discretionary Employer Contributions. See the
EMPLOYER CONTRIBUTIONS SECTION of Article III.


Distributee means an Employee or former Employee. In addition, the Employee's
(or former Employee's) surviving spouse and the Employee's (or former
Employee's) spouse or former spouse who is the Alternate Payee under a qualified
domestic relations order, as defined in Code Section 414(p), are Distributees
with regard to the interest of the spouse or former spouse. For distributions
made after December 31, 2006, a Distributee includes the Employee’s (or former
Employee’s) nonspouse Designated Beneficiary, in which case, the distribution
can only be transferred to a traditional IRA or Roth IRA established on behalf
of the nonspouse Designated Beneficiary for the purpose of receiving the
distribution.


Diversification means the portion of a Participant’s Account consisting of
Qualifying Employer Securities that the Participant elects to be invested in
investment options other than Qualifying Employer Securities pursuant to Code
Section 401(a)(28)(B) and subparagraph (b) under the INVESTMENT IN QUALIFYING
EMPLOYER SECURITIES SECTION of Article IV of this Plan.


Earned Income means, for a Self-employed Individual, net earnings from
self-employment in the trade or business for which this Plan is established if
such Self-employed Individual’s personal services are a material income
producing factor for that trade or business. Net earnings shall be determined
without regard to items not included in gross income and the deductions properly
allocable to or chargeable against such items. Net earnings shall be reduced for
the employer contributions to the employer’s qualified retirement plan(s) to the
extent deductible under Code Section 404.


Net earnings shall be determined with regard to the deduction allowed to the
employer by Code Section 164(f) for taxable years beginning after December 31,
1989.


Elective Deferral Agreement means an agreement between an Eligible Employee and
the Employer under which an Eligible Employee may make Elective Deferral
Contributions. An Elective Deferral Agreement (or change thereto) must be made
in such manner and in accordance with such rules as the Employer may prescribe
in a nondiscriminatory manner (including by means of voice response or other
electronic system under circumstances the Employer permits). Elective Deferral
Agreements cannot relate to Compensation that is payable prior to the later of
the adoption or effective date of the cash or deferred arrangement (CODA).
Elective Deferral Agreements shall be made, changed, or terminated according to
the provisions of the EMPLOYER CONTRIBUTIONS SECTION of Article III. An Elective
Deferral Agreement may also be terminated according to the terms of an automatic
contribution arrangement.



RESTATEMENT January 1, 2014
6
ARTICLE I (8-1401)

--------------------------------------------------------------------------------


Elective Deferral Contributions means Employer Contributions made in accordance
with either an Elective Deferral Agreement or the terms of an automatic
contribution arrangement.


Elective Deferral Contributions means Pre-tax Elective Deferral Contributions
and Roth Elective Deferral Contributions, unless the context clearly indicates
only one is meant.
 
Elective Deferral Contributions shall be 100% vested and subject to the
distribution restrictions of Code Section 401(k) when made. See the WHEN
BENEFITS START SECTION of Article V.


Eligibility Service means an Employee's Period of Service. Eligibility Service
shall be measured from his Employment Commencement Date to his most recent
Severance Date. This Period of Service shall be reduced by any Period of
Severance that occurred prior to his most recent Severance Date, unless such
Period of Severance is included under the service spanning rule below. This
period of Eligibility Service shall be expressed as months (on the basis that 30
days equal one month).


However, Eligibility Service is modified as follows:


Period of Military Duty included:


A Period of Military Duty shall be included as service with the Employer to the
extent it has not already been credited.
 
Period of Severance included (service spanning rule):


A Period of Severance shall be deemed to be a Period of Service under either of
the following conditions:


(a)
the Period of Severance immediately follows a period during which an Employee is
not absent from work and ends within 12 months; or



(b)
the Period of Severance immediately follows a period during which an Employee is
absent from work for any reason other than quitting, being discharged, or
retiring (such as a leave of absence or layoff) and ends within 12 months of the
date he was first absent.



Controlled Group service included:


An Employee's service with a member firm of a Controlled Group while both that
firm and the Employer were members of the Controlled Group shall be included as
service with the Employer.
 
Eligible Employee means any Employee of the Employer.


However, to the extent an Employee becomes an Employee as a result of a Code
Section 410(b)(6)(C) transaction, that Employee shall not be an Eligible
Employee during the period beginning on the date of the transaction and ending
on the last day of the first Plan Year beginning after the date of the
transaction. This period is called the transition period. The transition period
may end earlier if there is a significant change in the coverage under the Plan
or if the Employer chooses to cover all similarly situated Employees as of an
earlier date. A Code Section 410(b)(6)(C) transaction is an asset or stock
acquisition, merger, or similar transaction involving a change in the employer
of the employees of a trade or business.
 

RESTATEMENT January 1, 2014
7
ARTICLE I (8-1401)

--------------------------------------------------------------------------------


Eligible Retirement Plan means an eligible plan under Code Section 457(b) which
is maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state and which agrees
to separately account for amounts transferred into such plan from this Plan, a
traditional IRA, a Roth IRA, an annuity plan described in Code Section 403(a),
an annuity contract described in Code Section 403(b), or a qualified plan
described in Code Section 401(a), that accepts the Distributee's Eligible
Rollover Distribution. The definition of Eligible Retirement Plan shall also
apply in the case of a distribution to a surviving spouse, or to a spouse or
former spouse who is the Alternate Payee under a qualified domestic relations
order, as defined in Code Section 414(p).


If any portion of an Eligible Rollover Distribution is attributable to payments
or distributions from a designated Roth account, an Eligible Retirement Plan
with respect to such portion shall include only (i) another designated Roth
account of the individual from whose Account the payments or distributions were
made or (ii) a Roth IRA of such individual.


Eligible Rollover Distribution means any distribution of all or any portion of
the balance to the credit of the Distributee, except that an Eligible Rollover
Distribution does not include: (i) any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee and the Distributee's Designated
Beneficiary, or for a specified period of ten years or more; (ii) any
distribution to the extent such distribution is required under Code Section
401(a)(9); (iii) any hardship distribution; and (iv) any other distribution(s)
that is reasonably expected to total less than $200 during a year. For purposes
of the $200 rule, a distribution from a designated Roth account and a
distribution from other accounts under the Plan shall be treated as made under
separate plans.


Any portion of a distribution that consists of after-tax employee contributions
that are not includible in gross income may be transferred only to (i) a
traditional individual retirement account or annuity described in Code Section
408(a) or (b) (a traditional IRA); (ii) a Roth individual retirement account or
annuity described in Code Section 408A (a Roth IRA); or (iii) a qualified plan
or an annuity contract described in Code Section 401(a) and 403(b),
respectively, that agrees to separately account for amounts so transferred,
including separately accounting for the portion of such distribution which is
includible in gross income and the portion of such distribution which is not so
includible.


Employee means an individual who is employed by the Employer or any other
employer required to be aggregated with the Employer under Code Sections 414(b),
(c), (m), or (o). A Controlled Group member is required to be aggregated with
the Employer.


The term Employee shall include any individual receiving Differential Wage
Payments.


The term Employee shall include any Self-employed Individual treated as an
employee of any employer described in the preceding paragraphs as provided in
Code Section 401(c)(1).


The term Employee shall also include any Leased Employee deemed to be an
employee of any employer described in the preceding paragraphs as provided in
Code Section 414(n) or (o).


An independent contractor is not an Employee. If the Internal Revenue Service
determines that an individual who the Employer considered to be an independent
contractor, or the employee of an independent contractor, is an Employee, such
individual shall be an Employee as of the reclassification date. RESTATEMENT
JANUARY 1, 2014 9 ARTICLE I (8-1401)



RESTATEMENT January 1, 2014
8
ARTICLE I (8-1401)

--------------------------------------------------------------------------------


Employer means, except for purposes of the CONTRIBUTION LIMITATION SECTION of
Article III, the Primary Employer, and any Controlled Group Member who has
adopted the Plan with consent from the Primary Employer. This will also include
any successor corporation, trade or business which will, by written agreement,
assume the obligations of this Plan or any Predecessor Employer that maintained
this Plan.


Employer Contributions means


Elective Deferral Contributions
Matching Contributions
Qualified Nonelective Contributions
Discretionary Contributions


as set out in Article III and contributions made by the Employer in accordance
with the provisions of the MODIFICATION OF CONTRIBUTIONS SECTION of Article XI,
unless the context clearly indicates only specific contributions are meant.


Employment Commencement Date means the date an Employee first performs an Hour
of Service.


Entry Date means the date an Employee first enters the Plan as an Active
Participant for purposes of specified Contributions. See the ACTIVE PARTICIPANT
SECTION of Article II.


ERISA means the Employee Retirement Income Security Act of 1974, as amended.


ESOP Portion of the Plan means the portion of Elective Deferral Contributions,
Matching Contributions, Qualified Nonelective Contributions, Discretionary
Contributions, and Rollover Contributions that are primarily invested in
Qualifying Employer Securities.


Exempt Loan means a loan or other extension of credit to the Plan, made in
accordance with the INVESTMENT IN QUALIFYING EMPLOYER SECURITIES SECTION of
Article IV, to enable the Plan to acquire shares of Qualifying Employer
Securities, or to refinance a prior Exempt Loan.


Forfeiture means the part, if any, of a Participant's Account that is forfeited.
See the FORFEITURES SECTION of Article III.


Forfeiture Date means the date the Participant incurs five consecutive Vesting
Breaks in Service.


Highly Compensated Employee means any Employee who:


(a)
was a 5-percent owner at any time during the year or the preceding year, or



(b)
for the preceding year had compensation from the Employer in excess of $80,000.
The $80,000 amount is adjusted at the same time and in the same manner as under
Code Section 415(d), except that the base period is the calendar quarter ending
September 30, 1996.



For this purpose the applicable year of the plan for which a determination is
being made is called a determination year and the preceding 12-month period is
called a look-back year.



RESTATEMENT January 1, 2014
9
ARTICLE I (8-1401)

--------------------------------------------------------------------------------


The determination of who is a highly compensated former Employee is based on the
rules applicable to determining Highly Compensated Employee status as in effect
for that determination year, in accordance with section 1.414(q)-1T, A-4 of the
temporary Income Tax Regulations and Internal Revenue Service Notice 97-45.


The determination of who is a Highly Compensated Employee, including the
compensation that is considered and the identity of the 5-percent owners, shall
be made in accordance with Code Section 414(q) and the regulations thereunder.


For purposes of this definition, the above references to compensation shall mean
Compensation as defined in the CONTRIBUTION LIMITATION SECTION of Article III.
 
Hour of Service means, for the elapsed time method of crediting service in this
Plan, each hour for which an Employee is paid, or entitled to payment, for
performing duties for the Employer. Hour of Service means, for the hours method
of crediting service in this Plan, the following:


(a)
Each hour for which an Employee is paid, or entitled to payment, for performing
duties for the Employer during the applicable computation period.



(b)
Each hour for which an Employee is paid, or entitled to payment, by the Employer
on account of a period of time in which no duties are performed (irrespective of
whether the employment relationship has terminated) due to vacation, holiday,
illness, incapacity (including disability), layoff, jury duty, military duty or
leave of absence. Notwithstanding the preceding provisions of this subparagraph
(b), no credit will be given to the Employee:



(1)
for more than 501 Hours of Service under this subparagraph (b) on account of any
single continuous period in which the Employee performs no duties (whether or
not such period occurs in a single computation period); or



(2)
for an Hour of Service for which the Employee is directly or indirectly paid, or
entitled to payment, on account of a period in which no duties are performed if
such payment is made or due under a plan maintained solely for the purpose of
complying with applicable worker's or workmen's compensation, or unemployment
compensation, or disability insurance laws; or



(3)
for an Hour of Service for a payment which solely reimburses the Employee for
medical or medically related expenses incurred by him.



For purposes of this subparagraph (b), a payment shall be deemed to be made by,
or due from the Employer, regardless of whether such payment is made by, or due
from the Employer, directly or indirectly through, among others, a trust fund or
insurer, to which the Employer contributes or pays premiums and regardless of
whether contributions made or due to the trust fund, insurer or other entity are
for the benefit of particular employees or are on behalf of a group of employees
in the aggregate.


(c)
Each hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by the Employer. The same Hours of Service shall not be
credited both under subparagraph (a) or subparagraph (b) above (as the case may
be) and under this subparagraph (c). Crediting of Hours of Service for back pay
awarded or agreed to with respect to periods described in subparagraph (b) above
will be subject to the limitations set forth in that subparagraph.




RESTATEMENT January 1, 2014
10
ARTICLE I (8-1401)

--------------------------------------------------------------------------------


The crediting of Hours of Service above shall be applied under the rules of
paragraphs (b) and (c) of the Department of Labor Regulation 2530.200b-2
(including any interpretations or opinions implementing such rules); which
rules, by this reference, are specifically incorporated in full within this
Plan. The reference to paragraph (b) applies to the special rule for determining
Hours of Service for reasons other than the performance of duties such as
payments calculated (or not calculated) on the basis of units of time and the
rule against double credit. The reference to paragraph (c) applies to the
crediting of Hours of Service to computation periods.


Hours of Service shall be credited for employment with any other employer
required to be aggregated with the Employer under Code Sections 414(b), (c),
(m), or (o) and the regulations thereunder for purposes of eligibility and
vesting. Hours of Service shall also be credited for any individual who is
considered an employee for purposes of this Plan pursuant to Code Section 414(n)
or (o) and the regulations thereunder.
 
Solely for purposes of determining whether a one-year break in service has
occurred for eligibility or vesting purposes, during a Parental Absence an
Employee shall be credited with the Hours of Service which would otherwise have
been credited to the Employee but for such absence, or in any case in which such
hours cannot be determined, eight Hours of Service per day of such absence. The
Hours of Service credited under this paragraph shall be credited in the
computation period in which the absence begins if the crediting is necessary to
prevent a break in service in that period; or in all other cases, in the
following computation period.


Inactive Participant means a former Active Participant who has an Account. See
the INACTIVE PARTICIPANT SECTION of Article II.


Insurer means Principal Life Insurance Company or the insurance company or
companies named by (i) the Primary Employer or (ii) the Trustee in its
discretion or as directed under the Trust Agreement.


Investment Fund means the total of Plan assets, excluding the guaranteed benefit
policy portion of any Annuity Contract. All or a portion of these assets may be
held under, or invested pursuant to, the terms of a Trust Agreement.


The Investment Fund shall be valued at current fair market value as of the
Valuation Date. The valuation shall take into consideration investment earnings
credited, expenses charged, payments made, and changes in the values of the
assets held in the Investment Fund.


The Investment Fund shall be allocated at all times to Participants, except as
otherwise expressly provided in the Plan. The Account of a Participant shall be
credited with its share of the gains and losses of the Investment Fund. The part
of a Participant’s Account invested in a funding arrangement that establishes
one or more accounts or investment vehicles for such Participant thereunder
shall be credited with the gain or loss from such accounts or investment
vehicles. The part of a Participant’s Account invested in other funding
arrangements shall be credited with a proportionate share of the gain or loss of
such investments. The share shall be determined by multiplying the gain or loss
of the investment by the ratio of the part of the Participant’s Account invested
in such funding arrangement to the total of the Investment Fund invested in such
funding arrangement.


Investment Manager means any fiduciary (other than a trustee or Named Fiduciary)


(a)
who has the power to manage, acquire, or dispose of any assets of the Plan;




RESTATEMENT January 1, 2014
11
ARTICLE I (8-1401)

--------------------------------------------------------------------------------


(b)
who (i) is registered as an investment adviser under the Investment Advisers Act
of 1940; (ii) is not registered as an investment adviser under such Act by
reason of paragraph (1) of section 203A(a) of such Act, is registered as an
investment adviser under the laws of the state (referred to in such paragraph
(1)) in which it maintains its principal office and place of business, and, at
the time it last filed the registration form most recently filed by it with such
state in order to maintain its registration under the laws of such state, also
filed a copy of such form with the Secretary of Labor; (iii) is a bank, as
defined in that Act; or (iv) is an insurance company qualified to perform
services described in subparagraph (a) above under the laws of more than one
state; and



(c)
who has acknowledged in writing being a fiduciary with respect to the Plan.

 
Late Retirement Date means any day that is after a Participant's Normal
Retirement Date and on which retirement benefits begin. If a Participant
continues to work for the Employer after his Normal Retirement Date, his Late
Retirement Date shall be the day he has a Severance from Employment. In
modification of the foregoing, a Participant may elect to begin his retirement
benefits before he has a Severance from Employment. A later Retirement Date
(after a Severance from Employment) may apply if the Participant so elects. See
the WHEN BENEFITS START SECTION of Article V.


Leased Employee means any person (other than an employee of the recipient) who,
pursuant to an agreement between the recipient and any other person ("leasing
organization"), has performed services for the recipient (or for the recipient
and related persons determined in accordance with Code Section 414(n)(6)) on a
substantially full time basis for a period of at least one year, and such
services are performed under primary direction or control by the recipient.
Contributions or benefits provided by the leasing organization to a Leased
Employee, which are attributable to service performed for the recipient
employer, shall be treated as provided by the recipient employer.


A Leased Employee shall not be considered an employee of the recipient if:


(a)
such employee is covered by a money purchase pension plan providing (i) a
nonintegrated employer contribution rate of at least 10 percent of compensation,
as defined in Code Section 415(c)(3), (ii) immediate participation, and (iii)
full and immediate vesting, and



(b)
Leased Employees do not constitute more than 20 percent of the recipient's
nonhighly compensated work force.



Loan Administrator means the person(s) or position(s) authorized to administer
the Participant loan program.


The Loan Administrator is Alice Jensen.


Mandatory Distribution means a distribution to a Participant that is made
without the Participant’s consent and is made to the Participant before he
attains the older of age 62 or his Normal Retirement Age.


Matching Contributions means Employer Contributions that are contingent on a
Participant’s Elective Deferral Contributions. See the EMPLOYER CONTRIBUTIONS
SECTION of Article III.


Monthly Date means each Yearly Date and the same day of each following month
during the Plan Year beginning on such Yearly Date.



RESTATEMENT January 1, 2014
12
ARTICLE I (8-1401)

--------------------------------------------------------------------------------


Named Fiduciary means the person or persons who have authority to control and
manage the operation and administration of the Plan.


The Named Fiduciary is the Employer.


Net Profits means the Employer’s current or accumulated net earnings, determined
according to generally accepted accounting practices, before any Contributions
made by the Employer under this Plan and before any deduction for Federal or
state income tax, dividends on the Employer’s stock, and capital gains or
losses.


Non-ESOP Portion of the Plan means the portion of Elective Deferral
Contributions, Matching Contributions, Qualified Nonelective Contributions,
Discretionary Contributions, and Rollover Contributions to the Plan that are
invested in assets other than Qualifying Employer Securities.


Nonhighly Compensated Employee means an Employee of the Employer who is not a
Highly Compensated Employee.
Nonvested Account means the excess, if any, of a Participant's Account over his
Vested Account.
 
Normal Retirement Age means the age at which the Participant's Account becomes
nonforfeitable if he is an Employee. A Participant's Normal Retirement Age is
65.


Normal Retirement Date means the date the Participant reaches his Normal
Retirement Age. Unless otherwise provided in this Plan, a Participant's
retirement benefits shall begin on his Normal Retirement Date if he has had a
Severance from Employment on such date. Even if the Participant is an Employee
on his Normal Retirement Date, he may choose to have his retirement benefit
begin on such date.


Parental Absence means an Employee's absence from work:


(a)
by reason of pregnancy of the Employee,

 
(b)
by reason of birth of a child of the Employee,



(c)
by reason of the placement of a child with the Employee in connection with
adoption of such child by such Employee, or



(d)
for purposes of caring for such child for a period beginning immediately
following such birth or placement.



Participant means either an Active Participant or an Inactive Participant.


Period of Military Duty means, for an Employee


(a)
who served as a member of the armed forces of the United States, and



(b)
who was reemployed by the Employer at a time when the Employee had a right to
reemployment in accordance with seniority rights as protected under Chapter 43
of Title 38 of the U.S. Code,



the period of time from the date the Employee was first absent from active work
for the Employer because of such military duty to the date the Employee was
reemployed.



RESTATEMENT January 1, 2014
13
ARTICLE I (8-1401)

--------------------------------------------------------------------------------


Period of Service means a period of time beginning on an Employee's Employment
Commencement Date (or reemployment commencement date, if applicable) and ending
on his Severance Date. For purposes of this definition, reemployment
commencement date means the date an Employee first performs an Hour of Service
following a one-year Period of Severance.
 
Period of Severance means a period of time beginning on an Employee's Severance
Date and ending on the date he again performs an Hour of Service.


A one-year Period of Severance means a Period of Severance of 12 consecutive
months.


Solely for purposes of determining whether a one-year Period of Severance has
occurred for eligibility or vesting purposes, the consecutive 12-month period
beginning on the first anniversary of the first date of a Parental Absence shall
not be a one-year Period of Severance.


Plan means the 401(k) plan of the Employer set forth in this document, including
any later amendments to it.


Plan Administrator means the person or persons who administer the Plan.


The Plan Administrator is the Primary Employer.


Plan Fund means the total of the Investment Fund and the guaranteed benefit
policy portion of any Annuity Contract. The Investment Fund shall be valued as
stated in its definition. The guaranteed benefit policy portion of any Annuity
Contract shall be determined in accordance with the terms of the Annuity
Contract and, to the extent that such Annuity Contract allocates contract values
to Participants, allocated to Participants in accordance with its terms. The
total value of all amounts held under the Plan Fund shall equal the value of the
aggregate Participants’ Accounts under the Plan.


Plan Year means a consecutive 12-month period beginning on a Yearly Date and
ending on the day before the next Yearly Date. If the Yearly Date changes, the
change will result in a short Plan Year.


Plan-year Quarter means a period beginning on a Quarterly Date and ending on the
day before the next Quarterly Date.


Predecessor Employer means, except for purposes of the CONTRIBUTION LIMITATION
SECTION of Article III, a firm of which the Employer was once a part (e.g., due
to a spinoff or change of corporate status) or a firm absorbed by the Employer
because of a merger or acquisition (stock or asset, including a division or an
operation of such company).


Pre-tax Elective Deferral Contributions means a Participant’s Elective Deferral
Contributions that are not includible in the Participant’s gross income at the
time deferred.


Primary Employer means West Bancorporation, Inc., which is operating as a
C-corporation in accordance with applicable state laws of incorporation.


Qualified Matching Contributions means Matching Contributions that are 100%
vested when made to the Plan and that are distributable only in accordance with
the distribution provisions applicable to Elective Deferral Contributions, to
the extent Qualified Matching Contributions can be distributed under such
distribution provision. See the EMPLOYER CONTRIBUTIONS SECTION of Article III.



RESTATEMENT January 1, 2014
14
ARTICLE I (8-1401)

--------------------------------------------------------------------------------


Qualified Military Service means any service in the uniformed services (as
defined in Chapter 43 of Title 38 of the U.S. Code) by any individual if such
individual is entitled to reemployment rights under such chapter with respect to
such service.


Qualified Nonelective Contributions means Employer Contributions (other than
Elective Deferral Contributions and Qualified Matching Contributions) that are
100% vested when made to the Plan and that are distributable only in accordance
with the distribution provisions applicable to Elective Deferral Contributions,
to the extent Qualified Nonelective Contributions can be distributed under such
distribution provision. See the EMPLOYER CONTRIBUTIONS SECTION of Article III.


Qualifying Employer Securities means common stock issued by the Employer or any
Controlled Group member which is readily tradable (per IRS Notice 2011-19) on an
established securities market as defined in section 1.401(a)(35)-1(f)(5)(ii) of
the Treasury Regulations. If there is no common stock which meets the
requirements in the preceding sentence, Qualifying Employer Securities means
common stock issued by the Employer or any Controlled Group member having a
combination of voting power and dividend rights equal to or in excess of (i)
that class of common stock of the Employer or any Controlled Group member having
the greatest voting power, and (ii) that class of common stock of the Employer
or any Controlled Group member having the greatest dividend rights.


Noncallable preferred stock shall be treated as Qualifying Employer Securities
if such stock is convertible at any time into stock which would meet the
requirements stated above, and if such conversion is at a conversion price which
(as of the date of the acquisition by the Plan) is reasonable. For purposes of
the preceding sentence, under regulations prescribed by the Secretary of the
Treasury, preferred stock shall be treated as noncallable if after the call
there will be a reasonable opportunity for a conversion which meets the
requirements of the preceding sentence.


Qualifying Employer Securities Fund means that part of the assets of the Trust
Fund that are designated to be held primarily or exclusively in Qualifying
Employer Securities for the purpose of providing benefits for Participants. Such
fund shall be the employee stock ownership plan (ESOP) component of the Plan.


Quarterly Date means each Yearly Date and the third, sixth, and ninth Monthly
Date after each Yearly Date that is within the same Plan Year.


Reentry Date means the date a former Active Participant reenters the Plan. See
the ACTIVE PARTICIPANT SECTION of Article II.


Retirement Date means the date a retirement benefit will begin and is a
Participant's Normal or Late Retirement Date, as the case may be.


Rollover Contributions means the Rollover Contributions that are made by an
Eligible Employee or an Inactive Participant according to the provisions of the
ROLLOVER CONTRIBUTIONS SECTION of Article III.


Roth Elective Deferral Contributions means a Participant’s Elective Deferral
Contributions that are not excludible from the Participant’s gross income at the
time deferred and have been irrevocably designated as Roth Elective Deferral
Contributions by the Participant in his Elective Deferral Agreement. Whether an
Elective Deferral Contribution is not excludible from a Participant’s gross
income will be determined in accordance with section 1.401(k)-1(f)(2) of the
regulations. In the case of a Self-employed Individual, an Elective Deferral
Contribution is not excludible from gross income only if the individual does not
claim a deduction for such amount.



RESTATEMENT January 1, 2014
15
ARTICLE I (8-1401)

--------------------------------------------------------------------------------


Self-employed Individual means, with respect to any taxable year, an individual
who has Earned Income for the taxable year (or who would have Earned Income but
for the fact the trade or business for which this Plan is established did not
have net profits for such taxable year).


Severance Date means the earlier of:


(a)
the date on which an Employee quits, retires, dies, or is discharged, or



(b)
the first anniversary of the date an Employee begins a one-year absence from
service (with or without pay). This absence may be the result of any combination
of vacation, holiday, sickness, disability, leave of absence, or layoff.



Solely to determine whether a one-year Period of Severance has occurred for
eligibility or vesting purposes for an Employee who is absent from service
beyond the first anniversary of the first day of a Parental Absence, Severance
Date is the second anniversary of the first day of the Parental Absence. The
period between the first and second anniversaries of the first day of the
Parental Absence is not a Period of Service and is not a Period of Severance.
 
Severance from Employment means, except for purposes of the CONTRIBUTION
LIMITATION SECTION of Article III, an Employee has ceased to be an Employee. An
Employee does not have a severance from employment if, in connection with a
change of employment, the Employee’s new employer maintains such Plan with
respect to the Employee. The Plan Administrator shall determine if a Severance
from Employment has occurred in accordance with the regulations that are
applicable to such determination.
 
Totally and Permanently Disabled means the Participant, because of a physical or
mental disability, will be unable to perform the duties of his customary
position of employment (or is unable to engage in any substantial gainful
activity) for an indefinite period which the Plan Administrator considers will
be of long continued duration. A Participant also is disabled if he incurs the
permanent loss or loss of use of a member or function of the body, or is
permanently disfigured, and incurs a Separate from Service. The Plan
Administrator may require a Participant to submit to a physical examination in
order to confirm Totally and Permanently Disabled. The Plan Administrator will
apply this definition in a nondiscriminatory, consistent, and uniform manner.


Trust Agreement means an agreement or agreements of trust between the Primary
Employer and Trustee established for the purpose of holding and distributing the
Trust Fund under the provisions of the Plan. The Trust Agreement may provide for
the investment of all or any portion of the Trust Fund in the Annuity Contract
or any other investment arrangement.


Trust Fund means the total funds held under an applicable Trust Agreement. The
term Trust Fund when used within a Trust Agreement shall mean only the funds
held under that Trust Agreement.


Trustee means the party or parties named in the applicable Trust Agreement.


Unallocated Reserve means the portion of the Trust Fund that consists of the
proceeds of an Exempt Loan, the shares of Qualifying Employer Securities that
were acquired with the proceeds of an Exempt Loan and have not yet been
allocated to Participant Accounts, the dividends and other investment earnings
on the assets held in the Unallocated Reserve, and the proceeds from any sale of
shares of qualifying Employer Securities held in the Unallocated Reserve.



RESTATEMENT January 1, 2014
16
ARTICLE I (8-1401)

--------------------------------------------------------------------------------


Valuation Date means the date on which the value of the assets of the Investment
Fund is determined. The value of each Account that is maintained under this Plan
shall be determined on the Valuation Date. In each Plan Year, the Valuation Date
shall be the last day of the Plan Year. At the discretion of the Plan
Administrator, Trustee, or Insurer (whichever applies) and in a
nondiscriminatory manner, assets of the Investment Fund may be valued more
frequently. These dates shall also be Valuation Dates.


Vested Account means the vested part of a Participant's Account. The
Participant's Vested Account is determined as follows.


If the Participant's Vesting Percentage for all Employer Contributions is 100%,
his Vested Account equals his Account.


If the Participant's Vesting Percentage for all Employer Contributions is not
100%, his Vested Account equals the sum of (a) and (b) below:


(a)
The part of the Participant's Account resulting from Employer Contributions made
before a prior Forfeiture Date and all other Contributions that were 100% vested
when made.



(b)
The part of the Participant’s Account that is attributable to dividends credited
pursuant to subparagraph (b) under the INVESTMENT IN QUALIFYING EMPLOYER
SECURITIES SECTION of Article IV at the election of the Participant that were
100% vested when made.



(c)
The balance of the Participant's Account in excess of the amount in (a) and (b)
above multiplied by his Vesting Percentage.

 
If the Participant has received a distribution of or withdrawn any part of his
Account resulting from Employer Contributions, other than the vested Employer
Contributions included in (a) above and his Vesting Percentage with respect to
such Contributions is less than 100%, the amount determined under this
subparagraph (b) shall be equal to P(AB + D) - D as defined below:
 
P     The Participant's Vesting Percentage.


AB     The balance of the Participant's Account in excess of the amount in (a)
above.


D     The amount of the distribution or withdrawal resulting from Employer
Contributions, other than the vested Employer
Contributions included in (a) above.


Vesting Break in Service means a Vesting Computation Period in which an Employee
is credited with 500 or fewer Hours of Service. An Employee incurs a Vesting
Break in Service on the last day of a Vesting Computation Period in which he has
a Vesting Break in Service.


Vesting Computation Period means a consecutive 12-month period ending on the
last day of each Plan Year, including corresponding consecutive 12-month periods
before the effective date of the Plan.


Vesting Percentage means the percentage used to determine the nonforfeitable
portion of a Participant's Account attributable to Employer Contributions that
were not 100% vested when made.


A Participant's Vesting Percentage is shown in the following schedule opposite
the number of whole years of his Vesting Service.



RESTATEMENT January 1, 2014
17
ARTICLE I (8-1401)

--------------------------------------------------------------------------------


 
VESTING SERVICE
 
VESTING
 
 
(whole years)
 
PERCENTAGE
 
 
 
 
 
 
 
Less than 1
 
0
 
 
1
 
10
 
 
2
 
20
 
 
3
 
40
 
 
4
 
60
 
 
5
 
80
 
 
6 or more
 
100
 

The Vesting Percentage for a Participant who was an employee of WB Capital
Management Inc. as of January 1, 2010 shall be 100%.


The Vesting Percentage for a Participant who is an Employee on or after the date
he reaches Normal Retirement Age shall be 100%. The Vesting Percentage for a
Participant who is an Employee on the date he dies shall be 100%. The Vesting
Percentage for a Participant who dies while performing Qualified Military
Service shall be 100%. The Vesting Percentage for a Participant who is an
Employee on the date he becomes disabled shall be 100%. The Vesting Percentage
for a Participant who becomes disabled while performing Qualified Military
Service shall be 100%. For purposes of this paragraph, disabled means the
disability is subsequently determined to meet the definition of Totally and
Permanently Disabled.


The schedule(s) used to determine a Participant’s Vesting Percentage shall
provide a percentage of nonforfeitable rights which is not less than the
percentage that would have been provided under one of the options under Code
Section 411(a)(2).


If the schedule used to determine a Participant's Vesting Percentage is changed,
the new schedule shall not apply to a Participant unless he is credited with an
Hour of Service on or after the date of the change and the Participant's
nonforfeitable percentage on the day before the date of the change is not
reduced under this Plan. The provisions of the AMENDMENTS SECTION of Article X
regarding changes in the computation of the Vesting Percentage shall apply.
 
Vesting Service means one year of service for each Vesting Computation Period in
which an Employee is credited with at least 1,000 Hours of Service.


However, Vesting Service is modified as follows:
 
Period of Military Duty included:


A Period of Military Duty shall be included as service with the Employer to the
extent it has not already been credited. For purposes of crediting Hours of
Service during the Period of Military Duty, an Hour of Service shall be credited
(without regard to the 501 Hour of Service limitation) for each hour an Employee
would normally have been scheduled to work for the Employer during such period.


Controlled Group service included:


An Employee's service with a member firm of a Controlled Group while both that
firm and the Employer were members of the Controlled Group shall be included as
service with the Employer.



RESTATEMENT January 1, 2014
18
ARTICLE I (8-1401)

--------------------------------------------------------------------------------


Yearly Date means January 1, 1965, and the same day of each following year.


Years of Service means an Employee's Vesting Service disregarding any
modifications that exclude service.



RESTATEMENT January 1, 2014
19
ARTICLE I (8-1401)

--------------------------------------------------------------------------------






ARTICLE II


PARTICIPATION


SECTION 2.01--ACTIVE PARTICIPANT.


(a)
For purposes of Discretionary Contributions, an Employee shall first become an
Active Participant (begin active participation in the Plan) on the earliest
Quarterly Date on which he is an Eligible Employee and has met both of the
eligibility requirements set forth below. This date is his Entry Date for
purposes of such Contributions.



(1)
He has completed twelve consecutive months of Eligibility Service before his
Entry Date.



(2)
He is age 21 or older.



For purposes of Contributions other than Discretionary Contributions, an
Employee shall first become an Active Participant (begin active participation in
the Plan) on the earliest Quarterly Date on which he is an Eligible Employee and
has met both of the eligibility requirements set forth below. This date is his
Entry Date for purposes of such Contributions.


(1)
He has completed three months of Eligibility Service before his Entry Date.



(2)
He is age 21 or older.



A Participant’s earliest Entry Date shall be used to determine if he is an
Active Participant for purposes of any minimum contribution or allocation under
the MODIFICATION OF CONTRIBUTIONS SECTION of Article XI.
 
If the Plan’s eligibility requirements are changed, an Employee who was an
Active Participant immediately prior to the effective date of the change is
deemed to satisfy the new requirements and his Entry Date shall not change.


Each Employee who was an Active Participant on the day before the effective date
of this restatement (as determined in the INTRODUCTION) shall continue to be an
Active Participant if he is still an Eligible Employee on such restatement
effective date and his Entry Date shall not change.


If a person has been an Eligible Employee who has met all of the eligibility
requirements for purposes of specified Contributions above, but is not an
Eligible Employee on the date that would have been his Entry Date for purposes
of such Contributions, he shall become an Active Participant for purposes of
such Contributions on the date he again becomes an Eligible Employee. This date
is his Entry Date for such Contributions.


In the event an Employee who is not an Eligible Employee becomes an Eligible
Employee, he shall become an Active Participant for purposes of specified
Contributions immediately if he has satisfied the eligibility requirements for
such Contributions and would have otherwise previously become an Active
Participant had he met the definition of Eligible Employee. This date is his
Entry Date for such Contributions.



RESTATEMENT January 1, 2014
20
ARTICLE II (8-1401)

--------------------------------------------------------------------------------


(b)
An Inactive Participant shall again become an Active Participant (resume active
participation in the Plan) for purposes of the Contributions for which he
previously had an Entry Date on the date he again performs an Hour of Service as
an Eligible Employee. This date is his Reentry Date for such Contributions.



Upon again becoming an Active Participant, he shall cease to be an Inactive
Participant.


(c)
A former Participant shall again become an Active Participant (resume active
participation in the Plan) for purposes of the Contributions for which he
previously had an Entry Date on the date he again performs an Hour of Service as
an Eligible Employee. This date is his Reentry Date for such Contributions.



There shall be no duplication of benefits for a Participant because of more than
one period as an Active Participant.
 
SECTION 2.02--INACTIVE PARTICIPANT.


An Active Participant shall become an Inactive Participant on the earlier of the
following:


(a)
the date the Participant ceases to be an Eligible Employee, or



(b)
the effective date of complete termination of the Plan under Article VIII.

 
An Employee or former Employee who was an Inactive Participant on the day before
the effective date of this restatement (as determined in the INTRODUCTION) shall
continue to be an Inactive Participant on such restatement effective date.
Eligibility for any benefits payable to the Participant or on his behalf and the
amount of the benefits shall be determined according to the provisions of the
prior document, unless otherwise stated in this document or any subsequent
documents.
 
SECTION 2.03--CESSATION OF PARTICIPATION.


A Participant shall cease to be a Participant on the date he is no longer an
Eligible Employee and his Account is zero.



RESTATEMENT January 1, 2014
21
ARTICLE II (8-1401)

--------------------------------------------------------------------------------






ARTICLE III


CONTRIBUTIONS


SECTION 3.01--EMPLOYER CONTRIBUTIONS.
 
Employer Contributions shall be made without regard to Net Profits.
Notwithstanding the foregoing, the Plan shall continue to be designed to qualify
as a profit sharing plan for purposes of Code Sections 401(a), 402, 412, and
417. Such Contributions shall be equal to the Employer Contributions as
described below:


(a)
The amount of each Elective Deferral Contribution for a Participant shall be
equal to a portion of Compensation as specified in an Elective Deferral
Agreement. Such Elective Deferral Contribution shall not be made before the
later of (i) the adoption or effective date of the cash or deferred arrangement
(CODA) or (ii) the date the Participant signs the Elective Deferral Agreement.
An Employee who is eligible to participate in the Plan for purposes of Elective
Deferral Contributions may file an Elective Deferral Agreement with the
Employer. The Participant shall modify or terminate an Elective Deferral
Agreement by filing a new Elective Deferral Agreement. An Elective Deferral
Agreement shall remain in effect until modified or terminated by a Participant.
An Elective Deferral Agreement may also be terminated according to the terms of
an automatic contribution arrangement.



An Elective Deferral Agreement to start or modify Elective Deferral
Contributions shall be effective as soon as administratively feasible on or
after the Participant’s Entry Date (Reentry Date, if applicable) or any
following Quarterly Date. An Elective Deferral Agreement must be entered into on
or before the date it is effective.


An Elective Deferral Agreement to stop Elective Deferral Contributions may be
entered into on any date. Such Elective Deferral Agreement shall be effective as
soon as administratively feasible following the date on which the Elective
Deferral Agreement is entered into.


Elective Deferral Contributions made pursuant to an Elective Deferral Agreement
or the terms of an automatic contribution arrangement shall not be made earlier
than the date (i) the Participant performs the services that relate to such
Elective Deferral Contributions or (ii) the Compensation used to calculate such
Elective Deferral Contributions would be payable to the Participant if not
contributed to the Plan.


A Participant who is age 50 or older by the end of the taxable year shall be
eligible to make Catch-up Contributions.


A Participant may elect to designate all or any portion of his future Elective
Deferral Contributions as Roth Elective Deferral Contributions.


The Plan provides for an automatic election to have Elective Deferral
Contributions made. The automatic Elective Deferral Contribution shall be
Pre-tax Elective Deferral Contributions and shall be 3% of Compensation. The
Participant may affirmatively elect a different percentage or elect not to make
Elective Deferral Contributions, and may elect to designate all or any portion
of his Elective Deferral Contributions as Roth Elective Deferral Contributions.



RESTATEMENT January 1, 2014
22
ARTICLE III (8-1401)

--------------------------------------------------------------------------------


Such automatic election shall apply when a Participant first becomes eligible to
make Elective Deferral Contributions (or again becomes eligible after a period
during which he was not an Active Participant). The Participant shall be
provided a notice that explains the automatic election and his right to elect a
different rate of Elective Deferral Contributions or to elect not to make
Elective Deferral Contributions, and his right to designate a portion of his
Elective Deferral Contributions as Roth Elective Deferral Contributions. The
notice shall include the procedure for exercising those rights and the timing
for implementing any such elections. The Participant shall be given a reasonable
period thereafter to elect a different rate of Elective Deferral Contributions
or to elect not to make Elective Deferral Contributions, and to designate a
portion of his Elective Deferral Contributions as Roth Elective Deferral
Contributions.


Each Active Participant affected by the automatic election shall be provided an
annual notice that explains the automatic election and his right to elect a
different rate of Elective Deferral Contributions or to elect not to make
Elective Deferral Contributions, and his right to designate all or any portion
of his Elective Deferral Contributions as Roth Elective Deferral Contributions.
The notice shall include the procedure for exercising those rights and the
timing for implementing any such elections.


No Participant shall be permitted to have Elective Deferral Contributions, as
defined in the EXCESS AMOUNTS SECTION of this article, made under this Plan, or
any other plan, contract, or arrangement maintained by the Employer, during any
calendar year, in excess of the dollar limitation contained in Code Section
402(g) in effect for the Participant’s taxable year beginning in such calendar
year. The dollar limitation in the preceding sentence shall be increased by the
dollar limit on Catch-up Contributions under Code Section 414(v)(2)(B)(i) for
the taxable year for any Participant who will be age 50 or older by the end of
the taxable year.


The dollar limitation contained in Code Section 402(g) was $15,000 for taxable
years beginning in 2006. After 2006, the $15,000 limit is adjusted by the
Secretary of the Treasury for cost-of-living increases under Code Section
402(g)(4). Any such adjustments will be in multiples of $500.


Catch-up Contributions for a Participant for a taxable year may not exceed the
dollar limit on Catch-up Contributions under Code Section 414(v)(2)(B)(i) for
the taxable year. The dollar limit on Catch-up Contributions under Code Section
414(v)(2)(B)(i) was $5,000 for taxable years beginning in 2006. After 2006, the
$5,000 limit is adjusted by the Secretary of the Treasury for cost-of-living
increases under Code Section 414(v)(2)(C). Any such adjustments will be in
multiples of $500.


Elective Deferral Contributions are 100% vested and nonforfeitable.


(b)
The Employer shall make Matching Contributions in an amount equal to 100% of
Elective Deferral Contributions. Elective Deferral Contributions that are over
6% of Compensation will not be matched.



Matching Contributions are calculated based on Elective Deferral Contributions
and Compensation for the payroll period. Matching Contributions are made for all
persons who were Active Participants at any time during that payroll period.


Elective Deferral Contributions that are Catch-up Contributions shall be
matched.


Matching Contributions are Qualified Matching Contributions and are 100% vested
when made.



RESTATEMENT January 1, 2014
23
ARTICLE III (8-1401)

--------------------------------------------------------------------------------


(c)
Qualified Nonelective Contributions may be made for each Plan Year in an amount
determined by the Employer.

Qualified Nonelective Contributions are 100% vested when made.
 
(d)
Discretionary Contributions may be made for each Plan Year in an amount
determined by the Employer.



Discretionary Contributions will be made for each Plan Year for which a payment
is due on an Exempt Loan, if any. The amount of the Discretionary Contribution
for the Plan Year will be determined at the sole discretion of the Primary
Employer, but will not be less than the minimum amount sufficient to enable the
Trustee to make the payment due on the Exempt Loan to the extent that such
payment cannot be satisfied from cash dividends paid on shares of Qualifying
Employer Securities held in the ESOP Portion of the Plan (if the Primary
Employer directs that such dividends be applied to the Exempt Loan), or cash
dividends paid on shares of Qualifying Employer Securities held in the
Unallocated Reserve or other investment earnings of the Unallocated Reserve.


Discretionary Contributions are subject to the Vesting Percentage.


Employer Contributions are allocated according to the provisions of the
ALLOCATION SECTION of this article.


The Employer may make all or a part of an annual Employer Contribution before
the end of the Plan Year. An annual Employer Contribution is an Employer
Contribution that is either (i) allocated as of the last day of the Plan Year or
(ii) is based on Annual Compensation. Such Contributions that are made for or
allocated to each person who was an Active Participant at any time during the
Plan Year shall be allocated when made in a manner that approximates the
allocation that would otherwise have been made as of the last day of the Plan
Year. Succeeding allocations shall take into account amounts previously
allocated for the Plan Year. The percentage of the Employer Contribution
allocated to the Participant for the Plan Year shall be the same percentage that
would have been allocated to him if the entire allocation had been made as of
the last day of the Plan Year. Excess allocations shall be forfeited and
reallocated as necessary to provide the percentage applicable to each
Participant. Any other annual Employer Contributions made before the end of the
Plan Year shall be held unallocated until the last day of the Plan Year. Then,
as of the last day of the Plan Year, the advance Contributions shall be
allocated according to the provisions of the ALLOCATION SECTION of this article.


A portion of the Plan assets resulting from Employer Contributions (but not more
than the original amount of those Contributions) may be returned if the Employer
Contributions are made because of a mistake of fact or are more than the amount
deductible under Code Section 404 (excluding any amount which is not deductible
because the Plan is disqualified). The amount involved must be returned to the
Employer within one year after the date the Employer Contributions are made by
mistake of fact or the date the deduction is disallowed, whichever applies.
Except as provided under this paragraph and in Article VIII, the assets of the
Plan shall never be used for the benefit of the Employer and are held for the
exclusive purpose of providing benefits to Participants and their Beneficiaries
and for defraying reasonable expenses of administering the Plan.


SECTION 3.02--ROLLOVER CONTRIBUTIONS.


A Rollover Contribution may be made by an Eligible Employee or an Inactive
Participant if the following conditions are met:



RESTATEMENT January 1, 2014
24
ARTICLE III (8-1401)

--------------------------------------------------------------------------------


(a)
The Contribution is a Participant Rollover Contribution or a direct rollover of
an Eligible Rollover Distribution made from the types of plans and types of
contributions specified below.



Direct Rollovers. The Plan will accept a direct rollover of an Eligible Rollover
Distribution from:


(i)
A qualified plan described in Code Section 401(a) or 403(a), including after-tax
employee contributions and including any portion of a designated Roth account.



(ii)
An annuity contract described in Code Section 403(b), including after-tax
employee contributions and including any portion of a designated Roth account.



(iii)
An eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state, including any portion of a designated Roth
account.



Participant Rollover Contributions from Other Plans. The Plan will accept a
Participant contribution of an Eligible Rollover Distribution from:


(i)
A qualified plan described in Code Section 401(a) or 403(a), excluding after-tax
employee contributions and including distributions of a designated Roth account
only to the extent such amount would otherwise be includible in a Participant’s
gross income.



(ii)
An annuity contract described in Code Section 403(b), excluding after-tax
employee contributions and including distributions of a designated Roth account
only to the extent such amount would otherwise be includible in a Participant’s
gross income.



(iii)
An eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state, including distributions of a designated Roth
account only to the extent such amount would otherwise be includible in a
Participant’s gross income.



Participant Rollover Contributions from IRAs. The Plan will accept a Participant
Rollover Contribution of the portion of a distribution from an individual
retirement account or individual retirement annuity described in Code Section
408(a) or (b) that is eligible to be rolled over and would otherwise be
includible in the Participant’s gross income.
 
(b)
The Contribution is of amounts that the Code permits to be transferred to a plan
that meets the requirements of Code Section 401(a).



(c)
The Contribution is made in the form of a direct rollover under Code Section
401(a)(31) or is a rollover made under Code Section 402(c) or 408(d)(3)(A)
within 60 days after an Eligible Employee or Inactive Participant receives the
distribution.



(d)
The Eligible Employee or Inactive Participant furnishes evidence satisfactory to
the Plan Administrator that the proposed rollover meets conditions (a), (b), and
(c) above.



(e)
In the case of an Inactive Participant, the Contribution must be of an amount
distributed from another plan of the Employer or a plan of a Controlled Group
member.



A Rollover Contribution shall be allowed in cash only and must be made according
to procedures set up by the Plan Administrator.



RESTATEMENT January 1, 2014
25
ARTICLE III (8-1401)

--------------------------------------------------------------------------------


If the Eligible Employee is not an Active Participant when the Rollover
Contribution is made, he shall be deemed to be an Active Participant only for
the purpose of investment and distribution of the Rollover Contribution.
Employer Contributions shall not be made for or allocated to the Eligible
Employee until the time he meets all of the requirements to become an Active
Participant.


Rollover Contributions made by an Eligible Employee or Inactive Participant
shall be credited to his Account. The part of the Participant's Account
resulting from Rollover Contributions is 100% vested and nonforfeitable at all
times. Separate accounting records shall be maintained for those parts of his
Rollover Contributions consisting of (i) voluntary contributions which were
deducted from the Participant's gross income for Federal income tax purposes;
(ii) after-tax employee contributions, including the portion that would not have
been includible in the Participant’s gross income if the contributions were not
rolled over into this Plan; and (iii) any portion of a designated Roth account,
including the portion that would not have been includible in the Participant’s
gross income if the contributions were not rolled over into this Plan.


SECTION 3.03--FORFEITURES.


The Nonvested Account of a Participant shall be forfeited as of the earlier of
the following:


(a)
the date the record keeper is notified that the Participant died (if prior to
such date he has had a Severance from Employment), or



(b)
the Participant’s Forfeiture Date.



However, any portion of a Participant’s Nonvested Account attributable to
Qualifying Employer Securities shall become a Forfeiture only after the portion
of a Participant’s account balance not attributable to Qualifying Employer
Securities is forfeited. If more than one class of Qualifying Employer
Securities exists, any forfeiture shall be made on a pro rata basis from the
Participant’s Account resulting from each class of Qualifying Employer
Securities in the same proportion that such Contributions were made.


All or a portion of a Participant’s Nonvested Account shall be forfeited before
such earlier date if, after he has a Severance from Employment, he receives, or
is deemed to receive, a distribution of his entire Vested Account or a
distribution of his Vested Account derived from Employer Contributions under the
RETIREMENT BENEFITS SECTION of Article V, the VESTED BENEFITS SECTION of Article
V, or the SMALL AMOUNTS SECTION of Article X. The forfeiture shall occur as of
the date the Participant receives, or is deemed to receive, the distribution. If
a Participant receives, or is deemed to receive, his entire Vested Account, his
entire Nonvested Account shall be forfeited. If a Participant receives a
distribution of his Vested Account from Employer Contributions, but less than
his entire Vested Account, the amount to be forfeited shall be determined by
multiplying his Nonvested Account from such Contributions by a fraction. The
numerator of the fraction is the amount of the distribution derived from
Employer Contributions and the denominator of the fraction is his entire Vested
Account derived from such Contributions on the date of the distribution.


A Forfeiture shall also occur as provided in the EXCESS AMOUNTS SECTION of this
article.


Forfeitures shall be determined at least once during each Plan Year. Forfeitures
may first be used to pay administrative expenses. Forfeitures of Matching
Contributions that relate to excess amounts as provided in the EXCESS AMOUNTS
SECTION of this article, that have not been used to pay administrative expenses,
shall be applied to reduce Employer Contributions made after the Forfeitures are
determined. Notwithstanding the preceding sentence, Forfeitures shall not be
used to reduce Elective Deferral Contributions, Qualified Matching
Contributions, and Qualified Nonelective Contributions. Any other Forfeitures
that have not been used to pay administrative expenses shall be applied to
reduce the Employer Contributions (other than Elective Deferral Contributions,
Qualified Matching Contributions, and Qualified Nonelective Contributions) made
after the Forfeitures are determined. Upon their application to reduce Employer
Contributions, Forfeitures shall be deemed to be Employer Contributions.



RESTATEMENT January 1, 2014
26
ARTICLE III (8-1401)

--------------------------------------------------------------------------------


If a Participant again becomes an Eligible Employee after receiving a
distribution which caused all of his Nonvested Account to be forfeited, he shall
have the right to repay to the Plan the entire amount of the distribution he
received (excluding the portion of the distribution resulting from Rollover
Contributions). The repayment must be made in a single sum (repayment in
installments is not permitted) before the earlier of the date five years after
the date he again becomes an Eligible Employee or the end of the first period of
five consecutive Vesting Break in Service periods which begin after the date of
the distribution of his entire Vested Account.


If the Participant makes the repayment above, the Plan Administrator shall
restore to his Account an amount equal to his Nonvested Account that was
forfeited on the date of distribution, unadjusted for any investment gains or
losses. If no amount is to be repaid because the Participant was deemed to have
received a distribution or only received a distribution of Rollover
Contributions, and he again performs an Hour of Service as an Eligible Employee
within the repayment period, the Plan Administrator shall restore the
Participant’s Account as if he had made a required repayment on the date he
performed such Hour of Service. Restoration of the Participant’s Account shall
include restoration of all Code Section 411(d)(6) protected benefits with
respect to the restored Account, according to applicable Treasury regulations.
Provided, however, the Plan Administrator shall not restore the Nonvested
Account if (i) a Forfeiture Date has occurred after the date of the distribution
and on or before the date of repayment and (ii) that Forfeiture Date would
result in a complete forfeiture of the amount the Plan Administrator would
otherwise restore.


The Plan Administrator shall restore the Participant’s Account by the close of
the Plan Year following the Plan Year in which repayment is made. The
permissible sources for restoration of the Participant’s Account are Forfeitures
or special Employer Contributions. Such special Employer Contributions shall be
made without regard to profits. The repaid and restored amounts are not included
in the Participant’s Annual Additions, as defined in the CONTRIBUTION LIMITATION
SECTION of this article.


SECTION 3.04--ALLOCATION.


A person meets the allocation requirements of this section if he is an Active
Participant on the last day of the Plan Year and has at least 1,000 Hours of
Service during the latest Accrual Computation Period ending on or before that
date.


Elective Deferral Contributions shall be allocated to the Participants for whom
such Contributions are made under the EMPLOYER CONTRIBUTIONS SECTION of this
article. Such Contributions shall be allocated when made and credited to the
Participant’s Account.


Matching Contributions shall be allocated to the persons for whom such
Contributions are made under the EMPLOYER CONTRIBUTIONS SECTION of this article.
Such Contributions shall be allocated when made and credited to the person’s
Account.


Qualified Nonelective Contributions shall be allocated as of the last day of the
Plan Year to each person who meets the allocation requirements of this section.
Such Qualified Nonelective Contributions shall be allocated only to Nonhighly
Compensated Employees. The amount allocated to such person for the Plan Year
shall be equal to such Qualified Nonelective Contributions multiplied by the
ratio of such person’s Annual Compensation for the Plan Year to the total Annual
Compensation of all such persons. This amount shall be credited to the person’s
Account.



RESTATEMENT January 1, 2014
27
ARTICLE III (8-1401)

--------------------------------------------------------------------------------


Discretionary Contributions shall be allocated as of the last day of the Plan
Year, using Annual Compensation for the Plan Year. In years in which the Plan is
a Top-heavy Plan, as defined in the DEFINITIONS SECTION of Article XI, and the
minimum contribution under the MODIFICATION OF CONTRIBUTIONS SECTION of Article
XI is not being provided by other contributions to this Plan or another plan of
the Employer, the allocation shall be made to each person meeting the allocation
requirements of this section and each person entitled to a minimum contribution
under the MODIFICATION OF CONTRIBUTIONS SECTION of Article XI. In all other
years, the allocation shall be made to each person meeting the allocation
requirements of this section. The amount allocated shall be equal to the
Discretionary Contributions multiplied by the ratio of such person’s Annual
Compensation to the total Annual Compensation for all such persons. The
allocation for any person who does not meet the allocation requirements of this
section shall be limited to the amount necessary to fund the minimum
contribution.


In years in which the Plan is a Top-heavy Plan, the minimum contribution under
the MODIFICATION OF CONTRIBUTIONS SECTION of Article XI is not being provided by
other contributions to this Plan or another plan of the Employer, and the
allocation described above (or any subsequent allocation described below) would
provide an allocation for any person less than the minimum contribution required
for such person in the MODIFICATION OF CONTRIBUTIONS SECTION of Article XI, such
minimum contribution shall first be allocated to all such persons. Then any
amount remaining shall be allocated to the remaining persons sharing in the
allocation based on Annual Compensation as described above, as if they were the
only persons sharing in the allocation for the Plan Year.


This amount shall be credited to the person’s Account.


In the event payment is due on an Exempt Loan, the Discretionary Contribution
for the Plan Year (if any), together with the cash dividends paid on Qualifying
Employer Securities held in the Participants’ Accounts (if the Primary Employer
directs that such dividends be applied to the Exempt Loan), cash dividends paid
on Qualifying Employer Securities held in the Unallocated Reserve and other
investment earnings of the Unallocated Reserve (if any), shall be applied to
make the payment due on any Exempt Loan for the Plan Year. The Qualifying
Employer Securities released from the Unallocated Reserve as a result of that
payment shall be allocated as of the last day of the Plan Year as follows:


STEP ONE: This step one shall apply only if the cash dividends paid on
Qualifying Employer Securities held in the Participants’ Accounts are applied to
the Exempt Loan.


The allocation in this step one shall be made to each person who received a cash
dividend on Qualifying Employer Securities held in his Account that was applied
to the Exempt Loan.


The number of shares of Qualifying Employer Securities allocated under this step
one shall be the number of shares with a value equal to or greater than the
total cash dividends paid on Qualifying Employer Securities held in the
Participants’ Accounts and applied to the Exempt Loan. The number of shares of
Qualifying Employer Securities allocated to each such person shall be determined
by multiplying the number of shares of Qualifying Employer Securities to be
allocated under this step one by a fraction, the numerator of which is the cash
dividends paid on Qualifying Employer Securities held in the Account of such
person and applied to the Exempt Loan, and the denominator of which is the total
cash dividends paid on Qualifying Employer Securities held in the Accounts of
all such persons and applied to the Exempt Loan.


STEP TWO: The number of shares of Qualifying Employer Securities allocated under
this step two shall be the shares remaining after the allocation in step one.



RESTATEMENT January 1, 2014
28
ARTICLE III (8-1401)

--------------------------------------------------------------------------------


The number of shares of Qualifying Employer Securities allocated to each such
person shall be determined by multiplying the number of shares of Qualifying
Employer Securities released from the Unallocated Reserve (and not allocated
under step one) by a fraction, the numerator of which is the Annual Compensation
of such person for the Plan Year, and the denominator of which is the aggregate
Annual Compensation of all such persons for the Plan Year. However, if the
aggregate amount of Qualifying Employer Securities that would be allocated under
this paragraph to Highly Compensated Employees exceeds one-third of the total
Qualifying Employer Securities allocated, then the amount of Qualifying Employer
Securities in excess of one-third shall be reallocated to the Nonhighly
Compensated Employees in proportion to each Nonhighly Compensated Employee’s
Annual Compensation to the total Annual Compensation of all such Nonhighly
Compensated Employees.


If the Discretionary Contributions exceed the amount needed to make the payment
for the Exempt Loan for the Plan Year, or if there is no Exempt Loan for the
Plan Year in which the Discretionary Contribution is made, the Discretionary
Contribution shall be allocated in the same manner as STEP TWO above.


If Leased Employees are Eligible Employees, in determining the amount of
Employer Contributions allocated to a person who is a Leased Employee,
contributions provided by the leasing organization that are attributable to
services such Leased Employee performs for the Employer shall be treated as
provided by the Employer. Those contributions shall not be duplicated under this
Plan.


SECTION 3.05--PROHIBITED ALLOCATIONS OF QUALIFYING EMPLOYER SECURITIES.
Notwithstanding any contrary provision of the Plan, Qualifying Employer
Securities will not be allocated under the following circumstances.


(a)
Sale under Code Section 1042. Qualifying Employer Securities that have been
acquired by the Plan in a sale to which Code Section 1042 applies shall not be
allocated during the non-allocation period directly or indirectly under the Plan
(or any qualified plan of any Employer) to the Accounts of:



(1)
The individual who makes the election under Code Section 1042.



(2)
Any individual who is related (within the meaning of Code Section 267(b)) to the
individual who makes the election under Code Section 1042. However, this
paragraph shall not apply to lineal descendents of the individual who makes the
election under Code Section 1042, provided that the aggregate amount allocated
to the benefit of such lineal descendents during the non-allocation period does
not exceed more than five percent (5%) of the Qualifying Employer Securities (or
amounts allocated in lieu thereof) held by the Plan which are attributable to a
sale to the Plan by any person related to such descendents (within the meaning
of Code Section 267(c)(4)) in a transaction subject to Code Section 1042.



The non-allocation period is the period for this purpose beginning on the date
of the sale of the Qualifying Employer Securities to the Plan and ending on the
later of the date which is ten (10) years after the date of sale or the date of
the allocation attributable to the final payment of an Exempt Loan incurred in
connection with such sale to the Plan.



RESTATEMENT January 1, 2014
29
ARTICLE III (8-1401)

--------------------------------------------------------------------------------


Further, notwithstanding any contrary provision of the Plan, Qualifying Employer
Securities that have been acquired by the Plan in a sale to which Code Section
1042 applies shall not be allocated, during or after the non-allocation period,
directly or indirectly under the Plan (or any qualified plan of any Employer) to
the Account of any individual who owns (after application of the aggregation
rules of Code Section 318(a) applied without regard to the employee trust
exception in Code Section 318(a)(2)(B)(i)) more than twenty five percent (25%)
of any class of outstanding stock of any Employer, or the total value of any
class of outstanding stock of the Employer.


The foregoing preventive measures shall be done in a manner which is uniform and
nondiscriminatory. In the event the foregoing measures would be equally
effective if taken with respect to two or more Participants then, except as
otherwise implemented by the Employer, the measures shall be taken pro-rata as
to such two or more Participants.


SECTION 3.06--CONTRIBUTION LIMITATION.


Contributions to the Plan shall be limited in accordance with Code Section 415
and the regulations thereunder. The limitations of this section shall apply to
Limitation Years beginning on or after July 1, 2007, except as otherwise
provided herein.


(a)
Definitions. For the purpose of determining the contribution limitation set
forth in this section, the following terms are defined.



Annual Additions means the sum of the following amounts credited to a
Participant’s account for the Limitation Year:


(1)
employer contributions, provided that ESOP Discretionary Contributions under
this Plan that are applied to pay interest on an Exempt Loan and/or Forfeitures
of Qualifying Employer Securities that were purchased with an Exempt Loan will
not be an Annual Addition if no more than one-third (1/3) of the ESOP
Discretionary Contribution that is applied to pay principal or interest on an
Exempt Loan for the Plan Year is allocated to Highly Compensated Employees. To
the extent Qualifying Employer Securities are allocated to Participants’
Accounts, the lesser of fair market value of the Qualifying Employer Security
allocated or the employer contribution used to release such share in the case of
repayment of an Exempt Loan, shall be used for purposes of measuring Annual
Additions;



(2)
employee contributions; and



(3)
forfeitures.



Annual Additions to a defined contribution plan, as defined in section
1.415(c)-1(a)(2)(i) of the regulations, shall also include the following:


(4)
mandatory employee contributions, as defined in Code Section 411(c)(2)(C) and
section 1.411(c)-1(c)(4) of the regulations, to a defined benefit plan;



(5)
contributions allocated to any individual medical benefit account, as defined in
Code Section 415(l)(2), which is part of a pension or annuity plan maintained by
the Employer;


RESTATEMENT January 1, 2014
30
ARTICLE III (8-1401)

--------------------------------------------------------------------------------


(6)
amounts attributable to post-retirement medical benefits, allocated to the
separate account of a key employee, as defined in Code Section 419A(d)(3), under
a welfare benefit fund, as defined in Code Section 419(e), maintained by the
Employer; and

 
(7)
annual additions under an annuity contract described in Code Section 403(b).



Compensation means wages, within the meaning of Code Section 3401(a), and all
other payments of compensation to an employee by the Employer (in the course of
the Employer’s trade or business) for which the Employer is required to furnish
the employee a written statement under Code Sections 6041(d), 6051(a)(3), and
6052. Compensation shall be determined without regard to any rules under Code
Section 3401(a) that limit the remuneration included in wages based on the
nature or location of the employment or the services performed (such as the
exception for agricultural labor in Code Section 3401(a)(2)). The type of
compensation that is reported in the Wages, Tips and Other Compensation box on
Form W-2 satisfies this definition.


For any Self-employed Individual, Compensation shall mean Earned Income.


Except as provided herein, Compensation for a Limitation Year is the
Compensation actually paid or made available (or if earlier, includible in gross
income) during such Limitation Year.


Compensation for a Limitation Year shall also include Compensation paid by the
later of 2 1/2 months after an employee’s Severance from Employment with the
Employer maintaining the plan or the end of the Limitation Year that includes
the date of the employee’s Severance from Employment with the Employer
maintaining the plan, if the payment is regular Compensation for services during
the employee’s regular working hours, or Compensation for services outside the
employee’s regular working hours (such as overtime or shift differential),
commissions, bonuses, or other similar payments, and, absent a Severance from
Employment, the payments would have been paid to the employee while the employee
continued in employment with the Employer.


Any payments not described above shall not be considered Compensation if paid
after Severance from Employment, even if they are paid by the later of 2 1/2
months after the date of Severance from Employment or the end of the Limitation
Year that includes the date of Severance from Employment.


Back pay, within the meaning of section 1.415(c)-2(g)(8) of the regulations,
shall be treated as Compensation for the Limitation Year to which the back pay
relates to the extent the back pay represents wages and compensation that would
otherwise be included in this definition.


Compensation paid or made available during such Limitation Year shall include
amounts that would otherwise be included in Compensation but for an election
under Code Section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k), or
457(b).


Compensation shall not include amounts paid as Compensation to a nonresident
alien, as defined in Code Section 7701(b)(1)(B), who is not a Participant in the
Plan to the extent the Compensation is excludible from gross income and is not
effectively connected with the conduct of a trade or business within the United
States.


Defined Contribution Dollar Limitation means $40,000, automatically adjusted
under Code Section 415(d), effective January 1 of each year, as published in the
Internal Revenue Bulletin. The new limitation shall apply to Limitation Years
ending with or within the calendar year of the date of the adjustment, but a
Participant’s Annual Additions for a Limitation Year cannot exceed the currently
applicable dollar limitation (as in effect before the January 1 adjustment)
prior to January 1. However, after a January 1 adjustment is made, Annual
Additions for the entire Limitation Year are permitted to reflect the dollar
limitation as adjusted on January 1.

RESTATEMENT January 1, 2014
31
ARTICLE III (8-1401)

--------------------------------------------------------------------------------


Employer means the employer that adopts this Plan, and all members of a
controlled group of corporations (as defined in Code Section 414(b) as modified
by Code Section 415(h)), all commonly controlled trades or businesses (as
defined in Code Section 414(c), as modified, except in the case of a
brother-sister group of trades or businesses under common control, by Code
Section 415(h)), or affiliated service groups (as defined in Code Section
414(m)) of which the adopting employer is a part, and any other entity required
to be aggregated with the employer pursuant to Code Section 414(o).
 
Limitation Year means the consecutive 12-month period ending on the last day of
each Plan Year, including corresponding consecutive 12-month periods before the
original effective date of the Plan. All qualified plans maintained by the
Employer must use the same Limitation Year. If the Limitation Year is other than
the calendar year, execution of this Plan (or any amendment to this Plan
changing the Limitation Year) constitutes the Employer’s adoption of a written
resolution electing the Limitation Year. If the Limitation Year is amended to a
different consecutive 12-month period, the new Limitation Year must begin on a
date within the Limitation Year in which the amendment is made.


Maximum Annual Addition means, except for catch-up contributions described in
Code Section 414(v), the Annual Addition that may be contributed or allocated to
a Participant’s Account under the Plan for any Limitation Year. This amount
shall not exceed the lesser of:


(1)
The Defined Contribution Dollar Limitation, or



(2)
100 percent of the Participant’s Compensation for the Limitation Year.



A Participant’s Compensation for a Limitation Year shall not include
Compensation in excess of the limitation under Code Section 401(a)(17) that is
in effect for the calendar year in which the Limitation Year begins.


The compensation limitation referred to in (2) shall not apply to an individual
medical benefit account (as defined in Code Section 415(l); or a post-retirement
medical benefits account for a key employee (as defined in Code Section
419A(d)(1)).


If a short Limitation Year is created because of an amendment changing the
Limitation Year to a different consecutive 12-month period, the Maximum Annual
Addition will not exceed the Defined Contribution Dollar Limitation multiplied
by the following fraction:


Number of months (including any fractional parts of a month)
in the short Limitation Year
12


If the Plan is terminated as of a date other than the last day of the Limitation
Year, the Plan is treated as if the Plan was amended to change the Limitation
Year and create a short Limitation Year ending on the date the Plan is
terminated.


If a short Limitation Year is created, the limitation under Code Section
401(a)(17) shall be prorated in the same manner as the Defined Contribution
Dollar Limitation.



RESTATEMENT January 1, 2014
32
ARTICLE III (8-1401)

--------------------------------------------------------------------------------


Predecessor Employer means, with respect to a Participant, a former employer if
the Employer maintains a plan that provides a benefit which the Participant
accrued while performing services for the former employer. Predecessor Employer
also means, with respect to a Participant, a former entity that antedates the
Employer if, under the facts and circumstances, the Employer constitutes a
continuation of all or a portion of the trade or business of the former entity.


Severance from Employment means an employee has ceased to be an employee of the
Employer maintaining the plan. An employee does not have a Severance from
Employment if, in connection with a change of employment, the employee’s new
employer maintains the plan with respect to the employee.


(b)
If the Participant does not participate in another defined contribution plan, as
defined in section 1.415(c)-1(a)(2)(i) of the regulations (without regard to
whether the plan(s) have been terminated) maintained by the Employer, the amount
of Annual Additions that may be credited to the Participant’s Account for any
Limitation Year shall not exceed the lesser of the Maximum Annual Addition or
any other limitation contained in this Plan. If the Employer Contribution that
would otherwise be contributed or allocated to the Participant’s Account would
cause the Annual Additions for the Limitation Year to exceed the Maximum Annual
Addition, the amount contributed or allocated shall be reduced so that the
Annual Additions for the Limitation Year will equal the Maximum Annual Addition.



(c)
If, in addition to this Plan, the Participant is covered under another defined
contribution plan, as defined in section 1.415(c)-1(a)(2)(i) of the regulations,
(without regard to whether the plan(s) have been terminated) maintained by the
Employer that provides an Annual Addition during any Limitation Year, the Annual
Additions that may be credited to a Participant’s Account under this Plan for
any such Limitation Year will not exceed the Maximum Annual Addition, reduced by
the Annual Additions credited to a Participant’s account under the other defined
contribution plan(s) for the same Limitation Year. If the Annual Additions with
respect to the Participant under the other defined contribution plan(s)
maintained by the Employer are less than the Maximum Annual Addition, and the
Employer Contribution that would otherwise be contributed or allocated to the
Participant’s Account under this Plan would cause the Annual Additions for the
Limitation Year to exceed this limitation, the amount contributed or allocated
will be reduced so that the Annual Additions under all such plans and funds for
the Limitation Year will equal the Maximum Annual Addition. If the Annual
Additions with respect to the Participant under the other defined contribution
plan(s) in the aggregate are equal to or greater than the Maximum Annual
Addition, no amount will be contributed or allocated to the Participant’s
Account under this Plan for the Limitation Year.



(d)
The limitation of this section shall be determined and applied taking into
account the rules in subparagraph (e) below.



(e)
Other Rules



(1)
Aggregating Plans. For purposes of applying the limitations of this section for
a Limitation Year, all defined contribution plans (as defined in section
1.415(c)-1(a)(2)(i) of the regulations and without regard to whether the plan(s)
have been terminated) ever maintained by the Employer and all defined
contribution plans of a Predecessor Employer (in the Limitation Year in which
such Predecessor Employer is created) under which a Participant receives Annual
Additions are treated as one defined contribution plan.


RESTATEMENT January 1, 2014
33
ARTICLE III (8-1401)

--------------------------------------------------------------------------------


(2)
Break-up of Affiliated Employers. The Annual Additions under a formerly
affiliated plan (as defined in section 1.415(f)-1(b)(2)(ii) of the regulations)
of the Employer are taken into account for purposes of applying the limitations
of this section for the Limitation Year in which the cessation of affiliation
took place.



(3)
Previously Unaggregated Plans. The limitations of this section are not exceeded
for the first Limitation Year in which two or more existing plans, which
previously were not required to be aggregated pursuant to section 1.415(f) of
the regulations, are aggregated, provided that no Annual Additions are credited
to a Participant after the date on which the plans are required to be aggregated
if the Annual Additions already credited to the Participant in the existing
plans equal or exceed the Maximum Annual Addition.



(4)
Aggregation with Multiemployer Plan. If the Employer maintains a multiemployer
plan, as defined in Code Section 414(f), and the multiemployer plan so provides,
only the Annual Additions under the multiemployer plan that are provided by the
Employer shall be treated as Annual Additions provided under a plan maintained
by the Employer for purposes of this section.



SECTION 3.07--EXCESS AMOUNTS.
 
(a)
Definitions. For purposes of this section, the following terms are defined:



ACP means, for a specified group of Participants (either Highly Compensated
Employees or Nonhighly Compensated Employees) for a Plan Year, the average
(expressed as a percentage) of the Contribution Percentages of the Eligible
Participants in the group.


ADP means, for a specified group of Participants (either Highly Compensated
Employees or Nonhighly Compensated Employees) for a Plan Year, the average
(expressed as a percentage) of the Deferral Percentages of the Eligible
Participants in the group.


Contribution Percentage means the ratio (expressed as a percentage) of the
Eligible Participant’s Contribution Percentage Amounts to the Eligible
Participant’s Compensation (excluding Differential Wage Payments) for the Plan
Year (whether or not the Eligible Participant was an Eligible Participant for
the entire Plan Year). In modification of the foregoing, Compensation shall be
determined excluding Compensation for the portion of the Plan Year in which an
Employee was not an Eligible Participant. For an Eligible Participant for whom
such Contribution Percentage Amounts for the Plan Year are zero, the percentage
is zero.


Contribution Percentage Amounts means the sum of the Participant Contributions
and Matching Contributions (that are not Qualified Matching Contributions taken
into account for purposes of the ADP Test) made under the plan on behalf of the
Eligible Participant for the plan year. Contribution Percentage Amounts shall
not include Participant Contributions withheld from Differential Wage Payments
and Matching Contributions based on Elective Deferral Contributions and
Participant Contributions withheld from such Differential Wage Payments.
Matching Contributions cannot be taken into account for a plan year for a
Nonhighly Compensated Employee to the extent they are disproportionate matching
contributions as defined in section 1.401(m)-2(a)(5)(ii) of the regulations.
Such Contribution Percentage Amounts shall not include Matching Contributions
that are forfeited either to correct Excess Aggregate Contributions or because
the contributions to which they relate are Excess Elective Deferrals, Excess
Contributions, or Excess Aggregate Contributions. Under such rules as the
Secretary of the Treasury shall prescribe, in determining the Contribution
Percentage the Employer may elect to include Qualified Nonelective Contributions
under this Plan that were not used in computing the Deferral Percentage.
Qualified Nonelective Contributions cannot be taken into account for a plan year
for a Nonhighly Compensated Employee to the extent they are disproportionate
contributions as defined in section 1.401(m)-2(a)(6)(v) of the regulations. The
Employer may also elect to use Elective Deferral Contributions in computing the
Contribution Percentage so long as the ADP Test is met before the Elective
Deferral Contributions are used in the ACP Test and continues to be met
following the exclusion of those Elective Deferral Contributions that are used
to meet the ACP Test.

RESTATEMENT January 1, 2014
34
ARTICLE III (8-1401)

--------------------------------------------------------------------------------


Deferral Percentage means the ratio (expressed as a percentage) of Elective
Deferral Contributions (other than Catch-up Contributions and Elective Deferral
Contributions withheld from Differential Wage Payments) under this Plan on
behalf of the Eligible Participant for the Plan Year to the Eligible
Participant’s Compensation (excluding Differential Wage Payments) for the Plan
Year (whether or not the Eligible Participant was an Eligible Participant for
the entire Plan Year). In modification of the foregoing, Compensation shall be
determined excluding Compensation for the portion of the Plan Year in which an
Employee was not an Eligible Participant. The Elective Deferral Contributions
used to determine the Deferral Percentage shall include Excess Elective
Deferrals (other than Excess Elective Deferrals of Nonhighly Compensated
Employees that arise solely from Elective Deferral Contributions made under this
Plan or any other plans of the Employer or a Controlled Group member), but shall
exclude Elective Deferral Contributions that are used in computing the
Contribution Percentage (provided the ADP Test is satisfied both with and
without exclusion of these Elective Deferral Contributions). Under such rules as
the Secretary of the Treasury shall prescribe, the Employer may elect to include
Qualified Nonelective Contributions and Qualified Matching Contributions under
this Plan in computing the Deferral Percentage. Qualified Matching Contributions
cannot be taken into account for a Plan Year for a Nonhighly Compensated
Employee to the extent they are disproportionate matching contributions as
defined in section 1.401(m)-2(a)(5)(ii) of the regulations. Qualified
Nonelective Contributions cannot be taken into account for a Plan Year for a
Nonhighly Compensated Employee to the extent they are disproportionate
contributions as defined in section 1.401(k)-2(a)(6)(iv) of the regulations. For
an Eligible Participant for whom such contributions on his behalf for the Plan
Year are zero, the percentage is zero.


Elective Deferral Contributions means any employer contributions made to a plan
at the election of a participant in lieu of cash compensation. With respect to
any taxable year, a participant’s Elective Deferral Contributions are the sum of
all employer contributions made on behalf of such participant pursuant to an
election to defer under any qualified cash or deferred arrangement (CODA)
described in Code Section 401(k), any salary reduction simplified employee
pension plan described in Code Section 408(k)(6), any SIMPLE IRA plan described
in Code Section 408(p), any plan described under Code Section 501(c)(18), and
any employer contributions made on behalf of a participant for the purchase of
an annuity contract under Code Section 403(b) pursuant to a salary reduction
agreement. Elective Deferral Contributions include Pre-tax Elective Deferral
Contributions and Roth Elective Deferral Contributions. Elective Deferral
Contributions shall not include any deferrals properly distributed as excess
annual additions.


Eligible Participant means, for purposes of determining the Deferral Percentage,
any Employee who is otherwise entitled to make Elective Deferral Contributions
under the terms of the plan for the plan year. Eligible Participant means, for
purposes of determining the Contribution Percentage, any Employee who is
eligible (i) to make a Participant Contribution or an Elective Deferral
Contribution (if the Employer takes such contributions into account in the
calculation of the Contribution Percentage), or (ii) to receive a Matching
Contribution (including forfeitures) or a Qualified Matching Contribution. If a
Participant Contribution is required as a condition of participation in the
plan, any Employee who would be a participant in the plan if such Employee made
such a contribution shall be treated as an Eligible Participant on behalf of
whom no Participant Contributions are made.

RESTATEMENT January 1, 2014
35
ARTICLE III (8-1401)

--------------------------------------------------------------------------------


Excess Aggregate Contributions means, with respect to any Plan Year, the excess
of:


(1)
The aggregate Contribution Percentage Amounts taken into account in computing
the numerator of the Contribution Percentage actually made on behalf of Highly
Compensated Employees for such Plan Year, over



(2)
The maximum Contribution Percentage Amounts permitted by the ACP Test
(determined by hypothetically reducing contributions made on behalf of Highly
Compensated Employees in order of their Contribution Percentages beginning with
the highest of such percentages).



Excess Contributions means, with respect to any Plan Year, the excess of:


(1)
The aggregate amount of employer contributions actually taken into account in
computing the Deferral Percentage of Highly Compensated Employees for such Plan
Year, over



(2)
The maximum amount of such contributions permitted by the ADP Test (determined
by hypothetically reducing contributions made on behalf of Highly Compensated
Employees in the order of the Deferral Percentages, beginning with the highest
of such percentages).



Excess Elective Deferrals means those Elective Deferral Contributions of a
Participant that either (i) are made during the Participant’s taxable year and
exceed the dollar limitation under Code Section 402(g) or (ii) are made during a
calendar year and exceed the dollar limitation under Code Section 402(g) for the
Participant’s taxable year beginning in such calendar year, counting only
Elective Deferral Contributions made under this Plan and any other plan,
contract, or arrangement maintained by the Employer. The dollar limitation shall
be increased by the dollar limit on Catch-up Contributions under Code Section
414(v), if applicable.


Excess Elective Deferrals shall be treated as Annual Additions, as defined in
the CONTRIBUTION LIMITATION SECTION of this article, under the Plan, unless such
amounts are distributed no later than the first April 15 following the close of
the Participant’s taxable year.


Matching Contributions means employer contributions made to this or any other
defined contribution plan, or to a contract described in Code Section 403(b), on
behalf of a participant on account of a Participant Contribution made by such
participant, or on account of a participant’s Elective Deferral Contributions,
under a plan maintained by the Employer or a Controlled Group member.


Participant Contributions means contributions (other than Roth Elective Deferral
Contributions) made to the plan by or on behalf of a participant that are
included in the participant’s gross income in the year in which made and that
are maintained under a separate account to which the earnings and losses are
allocated.


Pre-tax Elective Deferral Contributions means a participant’s Elective Deferral
Contributions that are not includible in the participant’s gross income at the
time deferred.



RESTATEMENT January 1, 2014
36
ARTICLE III (8-1401)

--------------------------------------------------------------------------------


Qualified Matching Contributions means Matching Contributions that are
nonforfeitable when made to the plan and that are distributable only in
accordance with the distribution provisions applicable to Elective Deferral
Contributions, to the extent Qualified Matching Contributions can be distributed
under such distribution provision.


Qualified Nonelective Contributions means any employer contributions (other than
Matching Contributions) that an Employee may not elect to have paid to him in
cash instead of being contributed to the plan and that are nonforfeitable when
made to the plan and that are distributable only in accordance with the
distribution provisions applicable to Elective Deferral Contributions, to the
extent Qualified Nonelective Contributions can be distributed under such
distribution provision.


Roth Elective Deferral Contributions means a participant’s Elective Deferral
Contributions that are not excludible from the participant’s gross income at the
time deferred and have been irrevocably designated as Roth Elective Deferral
Contributions by the participant in his elective deferral agreement. Whether an
Elective Deferral Contribution is not excludible from a participant’s gross
income will be determined in accordance with section 1.401(k)-1(f)(2) of the
regulations. In the case of a self-employed individual, an Elective Deferral
Contribution is not excludible from gross income only if the individual does not
claim a deduction for such amount.


(b)
Excess Elective Deferrals. A Participant may assign to this Plan any Excess
Elective Deferrals made during a taxable year of the Participant by notifying
the Plan Administrator in writing on or before the first following March 1 of
the amount of the Excess Elective Deferrals to be assigned to the Plan. A
Participant is deemed to notify the Plan Administrator of any Excess Elective
Deferrals that arise by taking into account only those Elective Deferral
Contributions made to this Plan and any other plan, contract, or arrangement of
the Employer or a Controlled Group member. The Participant’s claim for Excess
Elective Deferrals shall be accompanied by the Participant’s written statement
that if such amounts are not distributed, such Excess Elective Deferrals will
exceed the limit imposed on the Participant by Code Section 402(g) (including,
if applicable, the dollar limitation on Catch-up Contributions under Code
Section 414(v)) for the year in which the deferral occurred. The Excess Elective
Deferrals assigned to this Plan cannot exceed the Elective Deferral
Contributions allocated under this Plan for such taxable year.



Notwithstanding any other provisions of the Plan, Elective Deferral
Contributions in an amount equal to the Excess Elective Deferrals assigned to
this Plan, plus any income and minus any loss allocable thereto, shall be
distributed no later than April 15 to any Participant to whose Account Excess
Elective Deferrals were assigned for the preceding year and who claims Excess
Elective Deferrals for such taxable year or calendar year.


Distribution of Excess Elective Deferral Contributions shall be made on a pro
rata basis from the Participant’s Account resulting from Pre-tax Elective
Deferral Contributions and Roth Elective Deferral Contributions in the same
proportion that such Contributions were made for the applicable year.


The Excess Elective Deferrals shall be adjusted for any income or loss. The
income or loss allocable to such Excess Elective Deferrals shall be equal to the
income or loss allocable to the Participant’s Elective Deferral Contributions
for the taxable year in which the excess occurred multiplied by a fraction. The
numerator of the fraction is the Excess Elective Deferrals. The denominator of
the fraction is the closing balance without regard to any income or loss
occurring during such taxable year (as of the end of such taxable year) of the
Participant’s Account resulting from Elective Deferral Contributions.



RESTATEMENT January 1, 2014
37
ARTICLE III (8-1401)

--------------------------------------------------------------------------------


For purposes of determining income or loss on Excess Elective Deferrals, no
adjustment shall be made for income or loss for the gap period.


Any Matching Contributions that were based on the Elective Deferral
Contributions distributed as Excess Elective Deferrals, plus any income and
minus any loss allocable thereto, shall be forfeited.


(c)
ADP Test. As of the end of each Plan Year after Excess Elective Deferrals have
been determined, the Plan must satisfy the ADP Test. The ADP Test shall be
satisfied using the prior year testing method or the current year testing
method, as elected by the Employer in subparagraph (e) of this section.



(1)
Prior Year Testing Method. The ADP for a Plan Year for Eligible Participants who
are Highly Compensated Employees for each Plan Year and the prior year’s ADP for
Eligible Participants who were Nonhighly Compensated Employees for the prior
Plan Year must satisfy one of the following tests:



(i)
The ADP for a Plan Year for Eligible Participants who are Highly Compensated
Employees for the Plan Year shall not exceed the prior year’s ADP for Eligible
Participants who were Nonhighly Compensated Employees for the prior Plan Year
multiplied by 1.25; or



(ii)
The ADP for a Plan Year for Eligible Participants who are Highly Compensated
Employees for the Plan Year:



A.
shall not exceed the prior year’s ADP for Eligible Participants who were
Nonhighly Compensated

 
B.
the difference between such ADPs is not more than 2.



If this is not a successor plan, for the first Plan Year the Plan permits any
Participant to make Elective Deferral Contributions, for purposes of the
foregoing tests, the prior year’s Nonhighly Compensated Employees’ ADP shall be
3 percent or the Plan Year’s ADP for these Eligible Participants, as elected by
the Employer in subparagraph (e) of this section.


(2)
Current Year Testing Method. The ADP for a Plan Year for Eligible Participants
who are Highly Compensated Employees for each Plan Year and the ADP for Eligible
Participants who are Nonhighly Compensated Employees for the Plan Year must
satisfy one of the following tests:



(i)
The ADP for a Plan Year for Eligible Participants who are Highly Compensated
Employees for the Plan Year shall not exceed the ADP for Eligible Participants
who are Nonhighly Compensated Employees for the Plan Year multiplied by 1.25; or



(ii)
The ADP for a Plan Year for Eligible Participants who are Highly Compensated
Employees for the Plan Year:

 
A.
shall not exceed the ADP for Eligible Participants who are Nonhighly Compensated
Employees for the Plan Year multiplied by 2, and


RESTATEMENT January 1, 2014
38
ARTICLE III (8-1401)

--------------------------------------------------------------------------------


B.
the difference between such ADPs is not more than 2.



If the Employer has elected to use the current year testing method, that
election cannot be changed unless (i) the Plan has been using the current year
testing method for the preceding five Plan Years, or if less, the number of Plan
Years the Plan has been in existence; or (ii) if as a result of a merger or
acquisition described in Code Section 410(b)(6)(C)(i), the Employer maintains
both a plan using the prior year testing method and a plan using the current
year testing method and the change is made within the transition period
described in Code Section 410(b)(6)(C)(ii).


A Participant is a Highly Compensated Employee for a particular Plan Year if he
meets the definition of a Highly Compensated Employee in effect for that Plan
Year. Similarly, a Participant is a Nonhighly Compensated Employee for a
particular Plan Year if he does not meet the definition of a Highly Compensated
Employee in effect for that Plan Year.


The Deferral Percentage for any Eligible Participant who is a Highly Compensated
Employee for the Plan Year and who is eligible to have Elective Deferral
Contributions (and Qualified Nonelective Contributions or Qualified Matching
Contributions, or both, if treated as Elective Deferral Contributions for
purposes of the ADP Test) allocated to his account under two or more
arrangements described in Code Section 401(k) that are maintained by the
Employer or a Controlled Group member shall be determined as if such Elective
Deferral Contributions (and, if applicable, such Qualified Nonelective
Contributions or Qualified Matching Contributions, or both) were made under a
single arrangement. If a Highly Compensated Employee participates in two or more
cash or deferred arrangements of the Employer or of a Controlled Group member
that have different plan years, all Elective Deferral Contributions made during
the Plan Year shall be aggregated. The foregoing notwithstanding, certain plans
shall be treated as separate if mandatorily disaggregated under the regulations
of Code Section 401(k).


In the event this Plan satisfies the requirements of Code Section 401(k),
401(a)(4), or 410(b) only if aggregated with one or more other plans, or if one
or more other plans satisfy the requirements of such Code sections only if
aggregated with this Plan, then this section shall be applied by determining the
Deferral Percentage of Employees as if all such plans were a single plan. If
more than 10 percent of the Employer’s Nonhighly Compensated Employees are
involved in a plan coverage change as defined in section 1.401(k)-2(c)(4) of the
regulations, then any adjustments to the Nonhighly Compensated Employee ADP for
the prior year shall be made in accordance with such regulations if the Employer
has elected to use the prior year testing method. Plans may be aggregated in
order to satisfy Code Section 401(k) only if they have the same plan year and
use the same testing method for the ADP Test.


For purposes of the ADP Test, Elective Deferral Contributions, Qualified
Nonelective Contributions, and Qualified Matching Contributions must be made
before the end of the 12-month period immediately following the Plan Year to
which the contributions relate.


If the Plan Administrator should determine during the Plan Year that the ADP
Test is not being met, the Plan Administrator may limit the amount of future
Elective Deferral Contributions of the Highly Compensated Employees.



RESTATEMENT January 1, 2014
39
ARTICLE III (8-1401)

--------------------------------------------------------------------------------


Notwithstanding any other provisions of this Plan, Excess Contributions, plus
any income and minus any loss allocable thereto, shall be distributed no later
than 12 months after the last day of a Plan Year to Participants to whose
Accounts such Excess Contributions were allocated for such Plan Year, except to
the extent such Excess Contributions are classified as Catch-up Contributions.
Excess Contributions are allocated to the Highly Compensated Employees with the
largest amounts of employer contributions taken into account in calculating the
ADP Test for the year in which the excess arose, beginning with the Highly
Compensated Employee with the largest amount of such employer contributions and
continuing in descending order until all of the Excess Contributions have been
allocated. If a Highly Compensated Employee participates in two or more cash or
deferred arrangements of the Employer or of a Controlled Group member, the
amount distributed shall not exceed the amount of the employer contributions
taken into account in calculating the ADP test and made to this Plan for the
year in which the excess arose. If Catch-up Contributions are allowed for the
Plan Year being tested, to the extent a Highly Compensated Employee has not
reached his Catch-up Contribution limit under the Plan for such year, Excess
Contributions allocated to such Highly Compensated Employee are Catch-up
Contributions and will not be treated as Excess Contributions. If such excess
amounts (other than Catch-up Contributions) are distributed more than 2 1/2
months after the last day of the Plan Year in which such excess amounts arose, a
10 percent excise tax shall be imposed on the employer maintaining the plan with
respect to such amounts.


Excess Contributions shall be treated as Annual Additions, as defined in the
CONTRIBUTION LIMITATION SECTION of this article, even if distributed.


The Excess Contributions shall be adjusted for any income or loss. The income or
loss allocable to such Excess Contributions allocated to each Participant shall
be equal to the income or loss allocable to the Participant’s Elective Deferral
Contributions (and, if applicable, Qualified Nonelective Contributions or
Qualified Matching Contributions, or both) for the Plan Year in which the excess
occurred multiplied by a fraction. The numerator of the fraction is the Excess
Contributions. The denominator of the fraction is the closing balance without
regard to any income or loss occurring during such Plan Year (as of the end of
such Plan Year) of the Participant’s Account resulting from Elective Deferral
Contributions (and Qualified Nonelective Contributions or Qualified Matching
Contributions, or both, if such contributions are included in the ADP Test).


For purposes of determining income or loss on Excess Contributions, no
adjustment shall be made for income or loss for the gap period.


Excess Contributions allocated to a Participant shall be distributed from the
Participant’s Account resulting from Elective Deferral Contributions. If such
Excess Contributions exceed the amount of Excess Contributions in the
Participant’s Account resulting from Elective Deferral Contributions, the
balance shall be distributed from the Participant’s Account resulting from
Qualified Matching Contributions (if applicable) and Qualified Nonelective
Contributions, respectively.


Distribution of Excess Contributions shall be made on a pro rata basis from the
Participant’s Account resulting from Pre-tax Elective Deferral Contributions and
Roth Elective Deferral Contributions in the same proportion that such
Contributions were made for the applicable year.


Any Matching Contributions that were based on the Elective Deferral
Contributions distributed as Excess Contributions, plus any income and minus any
loss allocable thereto, shall be forfeited.


(d)
ACP Test. As of the end of each Plan Year, the Plan must satisfy the ACP Test.
The ACP Test shall be satisfied using the prior year testing method or the
current year testing method, as elected by the Employer in subparagraph (e) of
this section.




RESTATEMENT January 1, 2014
40
ARTICLE III (8-1401)

--------------------------------------------------------------------------------


(1)
Prior Year Testing Method. The ACP for a Plan Year for Eligible Participants who
are Highly Compensated Employees for each Plan Year and the prior year’s ACP for
Eligible Participants who were Nonhighly Compensated Employees for the prior
Plan Year must satisfy one of the following tests:



(i)
The ACP for a Plan Year for Eligible Participants who are Highly Compensated
Employees for the Plan Year shall not exceed the prior year’s ACP for Eligible
Participants who were Nonhighly Compensated Employees for the prior Plan Year
multiplied by 1.25; or



(ii)
The ACP for a Plan Year for Eligible Participants who are Highly Compensated
Employees for the Plan Year:



A.
shall not exceed the prior year’s ACP for Eligible Participants who were
Nonhighly Compensated Employees for the prior Plan Year multiplied by 2, and



B.
the difference between such ACPs is not more than 2.



If this is not a successor plan, for the first Plan Year the Plan permits any
Participant to make Participant Contributions, provides for Matching
Contributions, or both, for purposes of the foregoing tests, the prior year’s
Nonhighly Compensated Employees’ ACP shall be 3 percent or the Plan Year’s ACP
for these Eligible Participants, as elected by the Employer in subparagraph (e)
of this section.


(2)
Current Year Testing Method. The ACP for a Plan Year for Eligible Participants
who are Highly Compensated Employees for each Plan Year and the ACP for Eligible
Participants who are Nonhighly Compensated Employees for the Plan Year must
satisfy one of the following tests:



(i)
The ACP for a Plan Year for Eligible Participants who are Highly Compensated
Employees for the Plan Year shall not exceed the ACP for Eligible Participants
who are Nonhighly Compensated Employees for the Plan Year multiplied by 1.25; or



(ii)
The ACP for a Plan Year for Eligible Participants who are Highly Compensated
Employees for the Plan Year:



A.
shall not exceed the ACP for Eligible Participants who are Nonhighly Compensated
Employees for the Plan Year multiplied by 2, and



B.
the difference between such ACPs is not more than 2.

C.



If the Employer has elected to use the current year testing method, that
election cannot be changed unless (i) the Plan has been using the current year
testing method for the preceding five Plan Years, or if less, the number of Plan
Years the Plan has been in existence; or (ii) if as a result of a merger or
acquisition described in Code Section 410(b)(6)(C)(i), the Employer maintains
both a plan using the prior year testing method and a plan using the current
year testing method and the change is made within the transition period
described in Code Section 410(b)(6)(C)(ii).



RESTATEMENT January 1, 2014
41
ARTICLE III (8-1401)

--------------------------------------------------------------------------------


A Participant is a Highly Compensated Employee for a particular Plan Year if he
meets the definition of a Highly Compensated Employee in effect for that Plan
Year. Similarly, a Participant is a Nonhighly Compensated Employee for a
particular Plan Year if he does not meet the definition of a Highly Compensated
Employee in effect for that Plan Year.


The Contribution Percentage for any Eligible Participant who is a Highly
Compensated Employee for the Plan Year and who is eligible to have Contribution
Percentage Amounts allocated to his account under two or more plans described in
Code Section 401(a) or arrangements described in Code Section 401(k) that are
maintained by the Employer or a Controlled Group member shall be determined as
if the total of such Contribution Percentage Amounts was made under each plan
and arrangement. If a Highly Compensated Employee participates in two or more
such plans or arrangements that have different plan years, all Contribution
Percentage Amounts made during the Plan Year shall be aggregated. The foregoing
notwithstanding, certain plans shall be treated as separate if mandatorily
disaggregated under the regulations of Code Section 401(m).
 
In the event this Plan satisfies the requirements of Code Section 401(m),
401(a)(4), or 410(b) only if aggregated with one or more other plans, or if one
or more other plans satisfy the requirements of such Code sections only if
aggregated with this Plan, then this section shall be applied by determining the
Contribution Percentage of Employees as if all such plans were a single plan. If
more than 10 percent of the Employer’s Nonhighly Compensated Employees are
involved in a plan coverage change as defined in section 1.401(m)-2(c)(4) of the
regulations, then any adjustments to the Nonhighly Compensated Employee ACP for
the prior year shall be made in accordance with such regulations if the Employer
has elected to use the prior year testing method. Plans may be aggregated in
order to satisfy Code Section 401(m) only if they have the same plan year and
use the same testing method for the ACP Test.


For purposes of the ACP Test, Participant Contributions are considered to have
been made in the Plan Year in which contributed to the Plan. Matching
Contributions and Qualified Nonelective Contributions will be considered to have
been made for a Plan Year if made no later than the end of the 12-month period
beginning on the day after the close of the Plan Year.


Notwithstanding any other provisions of this Plan, Excess Aggregate
Contributions, plus any income and minus any loss allocable thereto, shall be
forfeited, if not vested, or distributed, if vested, no later than 12 months
after the last day of a Plan Year to Participants to whose Accounts such Excess
Aggregate Contributions were allocated for such Plan Year. Excess Aggregate
Contributions are allocated to the Highly Compensated Employees with the largest
Contribution Percentage Amounts taken into account in calculating the ACP Test
for the year in which the excess arose, beginning with the Highly Compensated
Employee with the largest amount of such Contribution Percentage Amounts and
continuing in descending order until all of the Excess Aggregate Contributions
have been allocated. If a Highly Compensated Employee participates in two or
more plans or arrangements of the Employer or of a Controlled Group member that
include Contribution Percentage Amounts, the amount distributed shall not exceed
the Contribution Percentage Amounts taken into account in calculating the ACP
Test and made to this Plan for the year in which the excess arose. If such
Excess Aggregate Contributions are distributed more than 2 1/2 months after the
last day of the Plan Year in which such excess amounts arose, a 10 percent
excise tax shall be imposed on the employer maintaining the plan with respect to
such amounts.


Excess Aggregate Contributions shall be treated as Annual Additions, as defined
in the CONTRIBUTION LIMITATION SECTION of this article, even if distributed.



RESTATEMENT January 1, 2014
42
ARTICLE III (8-1401)

--------------------------------------------------------------------------------


The Excess Aggregate Contributions shall be adjusted for any income or loss. The
income or loss allocable to such Excess Aggregate Contributions allocated to
each Participant shall be equal to the income or loss allocable to the
Participant’s Contribution Percentage Amounts for the Plan Year in which the
excess occurred multiplied by a fraction. The numerator of the fraction is the
Excess Aggregate Contributions. The denominator of the fraction is the closing
balance without regard to any income or loss occurring during such Plan Year (as
of the end of such Plan Year) of the Participant’s Account resulting from
Contribution Percentage Amounts.


For purposes of determining income or loss on Excess Aggregate Contributions, no
adjustment shall be made for income or loss for the gap period.


Excess Aggregate Contributions allocated to a Participant shall be distributed
from the Participant’s Account resulting from Participant Contributions that are
not required as a condition of employment or participation or for obtaining
additional benefits from Employer Contributions. If such Excess Aggregate
Contributions exceed the balance in the Participant’s Account resulting from
such Participant Contributions, the balance shall be forfeited, if not vested,
or distributed, if vested, on a pro rata basis from the Participant’s Account
resulting from Contribution Percentage Amounts.


(e)
Employer Elections. The Employer has made an election to use the current year
testing method.



SECTION 3.08--401(k) SAFE HARBOR PROVISIONS.


(a)
Rules of Application.



(1)
Any provisions relating to the ADP Test in the EXCESS AMOUNTS SECTION of this
article do not apply for any Plan Year in which the provisions of this section
apply unless:



(i)
the plan is amended to revoke the 401(k) safe harbor provisions during the Plan
Year in accordance with the provisions of this section; or



(ii)
a Highly Compensated Employee is part of the group of otherwise excludable
employees as defined in section 1.410(b)- 6(b)(3) of the regulations for the
Plan Year. Any provisions relating to the ACP Test in the EXCESS AMOUNTS SECTION
of this article do not apply with respect to Matching Contributions for any Plan
Year in which the provisions of this section apply unless the Plan is amended to
revoke the 401(k) safe harbor provisions during the Plan Year in accordance with
the provisions of this section.



(2)
The provisions of this section shall not apply unless the Plan Year is 12 months
long except as provided below:



(i)
In the case of the first Plan Year of a newly established plan (other than a
successor plan), the Plan Year is at least 3 months long (or any shorter period
if the Employer is a newly established employer that establishes the Plan as
soon as administratively feasible after the Employer came into existence).



(ii)
In the case of a cash or deferred arrangement (CODA) that is added to an
existing profit sharing, stock bonus, or pre-ERISA money purchase pension plan
for the first time during a plan year, provided the Plan is not a successor plan
and the CODA is made effective no later than 3 months prior to the end of the
Plan Year. The Plan may not be an ACP Test Safe Harbor for such Plan Year unless
the existing Plan did not provide for Matching Contributions and the amendment
providing for Matching Contributions is made effective at the same time as the
adoption of the CODA.


RESTATEMENT January 1, 2014
43
ARTICLE III (8-1401)

--------------------------------------------------------------------------------


(iii)
If the Plan has a short Plan Year as a result of changing its Plan Year,
provided that:



A.
the Plan satisfied the safe harbor requirements under section 1.401(k)-3 of the
regulations and section 1.401(m)-3 of the regulations for the immediately
preceding Plan Year; and



B.
the Plan satisfies the safe harbor requirements under section 1.401(k)-3 of the
regulations (determined without regard to paragraph (g) of that section) and the
safe harbor requirements under section 1.401(m)-3 of the regulations (determined
without regard to paragraph (h) of that section) for the immediately following
Plan Year (or the immediately following 12 months if the immediately following
Plan Year is less than 12 months).



(iv)
If the Plan has a short Plan Year due to Plan termination, provided that the
Plan satisfies the safe harbor requirements of section 1.401(k)-3 of the
regulations and section 1.401(m)-3 of the regulations through the date of
termination and either:



A.
the Plan would satisfy the requirements of section 1.401(k)-3(g) of the
regulations and section 1.401(m)-3(h) of the regulations treating the
termination of the Plan as a reduction or suspension of safe harbor matching
contributions, other than the requirement that Active Participants have a
reasonable opportunity to change the amount of their cash or deferred elections;
or



B.
the Plan termination is in connection with a transaction described in Code
Section 410(b)(6)(C) or the Employer incurs a substantial business hardship
comparable to a substantial business hardship described in Code Section 412(c).



(3)
To the extent that any other provision of the Plan is inconsistent with the
provisions of this section, the provisions of this section shall govern.



(b)
ADP Test Safe Harbor.



(1)
Contributions. The Plan is satisfying the ADP Test Safe Harbor using Qualified
Matching Contributions as provided in the EMPLOYER CONTRIBUTIONS SECTION of this
article. The Employer shall pay to the Insurer or Trustee, as applicable, such
Contributions for each Plan Year not later than the end of the 12-month period
immediately following the Plan Year for which they are deemed to be paid.



(2)
Notice Requirement. At least 30 days, but not more than 90 days, before the
beginning of the Plan Year, the Employer shall provide each Active Participant a
comprehensive notice of his rights and obligations under the Plan, including a
description of the Qualified Matching Contributions that will be made to the
Plan to satisfy the ADP Test Safe Harbor.



The notice shall be written in a manner calculated to be understood by the
average Active Participant.



RESTATEMENT January 1, 2014
44
ARTICLE III (8-1401)

--------------------------------------------------------------------------------


If an Employee becomes an Active Participant after the 90th day before the
beginning of the Plan Year and does not receive this notice for that reason, the
notice must be provided no more than 90 days before he becomes an Active
Participant but not later than the date he becomes an Active Participant.


(3)
Election Periods. In addition to any other election periods provided under the
Plan, each Active Participant may make or modify a deferral election during the
30-day period immediately following receipt of the notice described in (2)
above.



(c)
ACP Test Safe Harbor. Matching Contributions are limited as provided in the
EMPLOYER CONTRIBUTIONS SECTION of this article.



(d)
ACP Test. The Plan does not provide for Participant Contributions, as defined in
the EXCESS AMOUNTS SECTION of this article. Any provisions relating to the ACP
Test in the EXCESS AMOUNTS SECTION of this article shall not apply for any Plan
Year in which the provisions of this section apply unless the Plan is amended to
revoke the 401(k) safe harbor provisions during the Plan Year in accordance with
the provisions of this section.



(e)
Revocation of 401(k) Safe Harbor Election. The Employer may amend the Plan to
revoke the 401(k) safe harbor election during any Plan Year. Active Participants
shall be provided a supplemental notice that explains the consequences of the
amendment, informs them of the effective date of the elimination of the
Qualified Matching Contributions and gives them a reasonable opportunity
(including a reasonable period) to change the amount of their Elective Deferral
Contributions. The effective date of the revocation cannot be earlier than the
later of (i) 30 days after the Active Participants are given such notice, and
(ii) the date the amendment revoking such provisions is adopted.

 
If the 401(k) safe harbor election is revoked, the Employer shall perform the
ADP Test and ACP Test for the entire Plan Year using the current year testing
method described in the EXCESS AMOUNTS SECTION of this article. The Employer
shall make the Qualified Matching Contributions for the period prior to the
effective date of the revocation.


(f)
Top-heavy Rules. The Plan is deemed to not be a Top-heavy Plan, as defined in
the DEFINITIONS SECTION of ARTICLE XI, for a Plan Year if the exception under
Code Section 416(g)(4)(H) applies for such year.




RESTATEMENT January 1, 2014
45
ARTICLE III (8-1401)

--------------------------------------------------------------------------------






ARTICLE IV


INVESTMENT OF CONTRIBUTIONS


SECTION 4.01--INVESTMENT AND TIMING OF CONTRIBUTIONS.


The handling of Contributions and Plan assets is governed by the provisions of
the Trust Agreement and any other relevant document, such as an Annuity Contract
(for the purposes of this paragraph alone, the Trust Agreement and such other
documents will each be referred to as a document or collectively as the
documents), duly entered into by or with regard to the Plan that govern such
matters. To the extent permitted by the documents, the parties named below shall
direct the Contributions for investment in any of the investment options
available to the Plan under or through the documents, and may request the
transfer of amounts resulting from those Contributions between such investment
options.


A Participant may not direct the investment of all or any portion of his Account
in collectibles. Collectibles mean any work of art, rug or antique, metal or
gem, stamp or coin, alcoholic beverage, or other tangible personal property
specified by the Secretary of the Treasury. However, for tax years beginning
after December 31, 1997, certain coins and bullion as provided in Code Section
408(m)(3) shall not be considered collectibles.


If a Participant has provided investment direction for all or certain specific
Contributions made to his Account, such Contributions shall be invested in
accordance with such direction to the extent possible. If an investment option
selected by the Participant in that investment direction is no longer available
and a new investment option is not selected by the Participant (in lieu of the
one that is no longer available) by the deadline set by a fiduciary of the Plan
(or by the date the investment option is no longer available), all amounts
currently held in the investment option that is no longer available and future
Contributions directed to such investment option by the Participant (and made
after such deadline or date) shall be invested in the appropriate default
investment option, unless otherwise directed by a fiduciary of the Plan.


If an investment option selected by the Participant is no longer available for
future Contributions only and a new investment option is not selected by the
Participant (in lieu of the one that is no longer available) by the deadline set
by a fiduciary of the Plan (or by the date the investment option is no longer
available), all future Contributions directed to such investment option that is
not available for future Contributions (and made after such deadline or date)
shall be invested in the appropriate default investment option, unless otherwise
directed by a fiduciary of the Plan.
 
To the extent that a Participant who has the ability to provide investment
direction (either on an ongoing basis or in response to a notice from a
fiduciary of the Plan) fails to give timely investment direction, the amount in
the Participant’s Account for which no investment direction is received shall be
invested in the appropriate default investment option, unless otherwise directed
by a fiduciary of the Plan.


If the Primary Employer has investment direction, the Contributions shall be
invested in accordance with such direction. The Employer shall have investment
direction for amounts that have not been allocated to Participants. To the
extent an investment option is no longer available, a fiduciary of the Plan may
require that amounts currently held in such investment option be reinvested in
other investment options. To the extent that the Employer has not given
investment direction, and no Plan fiduciary gives direction regarding the
reinvestment of such amounts, the amounts held in an investment option that is
no longer available or which had been directed to be invested in an investment
option that is not available for future Contributions shall be invested in the
appropriate default investment option.



RESTATEMENT January 1, 2014
46
ARTICLE IV (8-1401)

--------------------------------------------------------------------------------


Default investment options are defined in documents duly entered into by or with
regard to the Plan that govern such matters.
 
At least annually, the Named Fiduciary shall review all pertinent Employee
information and Plan data in order to establish the funding policy of the Plan
and to determine appropriate methods of carrying out the Plan's objectives. The
Named Fiduciary shall inform the Trustee and any Investment Manager of the
Plan's short-term and long-term financial needs so the investment policy can be
coordinated with the Plan's financial requirements.
 
The Participant shall direct the investment of all Contributions and the
transfer of amounts resulting from those Contributions.


However, the Named Fiduciary may delegate to the Investment Manager investment
direction for Contributions and amounts that are not subject to Participant
direction.


The Employer shall pay to the Insurer or Trustee, as applicable, the Qualified
Matching Contributions calculated based on Elective Deferral Contributions for a
specified payroll period not later than the last day of the Plan-year Quarter
following the calculation period specified.
 
All Contributions are forwarded by the Employer to (i) the Trustee to be
deposited in the Trust Fund or otherwise invested by the Trustee in accordance
with the relevant documents; or (ii) the Insurer to be deposited under the
Annuity Contract, as applicable.


SECTION 4.02--INVESTMENT IN QUALIFYING EMPLOYER SECURITIES.


(a)
ESOP Designation. The portion of the Plan that consists of Participants’
Accounts holding Qualified Employer Securities and the Unallocated Reserve is an
employee stock ownership plan (within the meaning of Code Section 4975(3)(7))
and is designed to invest primarily in Qualified Employer Securities. All shares
of Qualified Employer Securities held under the Plan will be held in the Trust
Fund in the name of the Trustee or the nominee of the Trustee. The Employer may
make contributions in the form of cash and/or Qualified Employer Securities.



(b)
Diversification. Each Participant is permitted to elect to direct any publicly
traded qualifying employer securities (as defined in Code Section
401(a)(35(G)(v)) held in his Account under the Plan to be reinvested in other
investment options offered under the Plan with respect to the portion of his
Account that is subject to Code Section 401(a)(35)(B) or (C). The plan sponsor
may permit diversification of amounts invested in qualifying employer securities
earlier than required as long as the earlier time period is applied consistently
to all employees.



The Plan shall offer at least three investment options, other than Qualifying
Employer Securities, to which the applicable individual may direct all or any
portion of his Account invested in Qualifying Employer Securities, and each
investment option must be diversified and have materially different risk and
return characteristics that satisfy the requirements of section
2550.404c-1(b)(3) of the Department of Labor regulations. The Plan may limit the
time for divestment and reinvestment to periodic, reasonable opportunities
occurring no less frequently than quarterly. The Plan may not impose any
restrictions or conditions with respect to the investment of Qualifying Employer
Securities that are not imposed on the investment options offered under the
Plan.



RESTATEMENT January 1, 2014
47
ARTICLE IV (8-1401)

--------------------------------------------------------------------------------


A notice must be provided to each applicable individual that describes the
divestiture rights and the importance of diversifying the investment of
retirement plan assets. The Plan Administrator shall provide the notice to all
applicable individuals no later than 30 days before the date on which the
applicable individuals are eligible to exercise their right to diversify.


(c)
Valuation of Qualifying Employer Securities. For purposes of determining the
annual valuation of the Plan, and for reporting to Participants and regulatory
authorities, the assets of the Plan shall be valued at least annually on the
Valuation Date which corresponds to the last day of the Plan Year. The fair
market value of Qualifying Employer Securities shall be determined on such
Valuation Date. The prices of Qualifying Employer Securities as of the date of
the transaction shall apply for purposes of valuing distributions and other
transactions of the Plan to the extent such value is representative of the fair
market value of such securities in the opinion of the Plan Administrator. The
value of a Participant’s Account held in the Qualifying Employer Securities Fund
may be expressed in shares of Qualifying Employer Securities.



If the Qualifying Employer Securities are not readily tradable such that
reasonable valuation may not be obtained from the market place, then such
securities must be valued at least annually by an independent appraiser who is
not associated with the Employer, the Plan Administrator, the Trustee, or any
person related to any fiduciary under the Plan. The independent appraiser may be
associated with a person who is merely a contract administrator with respect to
the Plan, but who exercises no discretionary authority and is not a plan
fiduciary.


If there is a public market for Qualifying Employer Securities of the type held
by the Plan, then the Plan Administrator may use as the value of the securities
the price at which securities trade in such market. If the Qualifying Employer
Securities do not trade on the relevant date, or are not readily tradable on
such date, then the Plan Administrator may use for the valuation the next
preceding trading day on which the trading prices are representative of the fair
market value of such securities in the opinion of the Plan Administrator.


(d)
Purchases or Sales of Qualifying Employer Securities. The Plan Administrator may
direct the Trustee to sell, resell, or otherwise dispose of Qualifying Employer
Securities to any person, including the Employer, provided that any such sales
to any disqualified person or party-in-interest, including the Employer, will be
made at not less than the fair market value and no commission will be charged.
Any such sale shall be made in conformance with ERISA Section 408(e). If it is
necessary to purchase Qualifying Employer Securities for the Trust Fund, such
purchase may be on the open market or from the Employer or any member of the
Controlled Group. All purchases of Qualifying Employer Securities shall be made
at a price, or prices, which, in the judgment of the Plan Administrator, do not
exceed the fair market value of such securities. If shares are purchased from or
sold to the Employer or a member of the Controlled Group, the purchase or sale
will be made at the price determined under paragraph (c) above.



In the event that the Trustee acquires Qualifying Employer Securities by
purchase from a disqualified person as defined in Code Section 4975(e)(2) or
from a party-in-interest as defined in ERISA Section 3(14), the terms of such
purchase shall contain the provision that in the event there is a final
determination by the Internal Revenue Service, the Department of Labor, or court
of competent jurisdiction that the fair market value of such securities as of
the date of purchase was less than the purchase price paid by the Trustee, then
the seller shall pay or transfer, as the case may be, to the Trustee an amount
of cash or shares of Qualifying Employer Securities equal in value to the
difference between the purchase price and such fair market value for all such
shares. In the event that cash or shares of Qualifying Employer Securities are
paid or transferred to the Trustee under this provision, such securities shall
be valued at their fair market value as of the date of such purchase, and
interest at a reasonable rate from the date of purchase to the date of repayment
or transfer shall be paid by the seller on the amount of cash paid.

RESTATEMENT January 1, 2014
48
ARTICLE IV (8-1401)

--------------------------------------------------------------------------------


(e)
Compliance with Securities Laws. The Employer is responsible for compliance with
any applicable Federal or state securities law with respect to all aspects of
the Plan except for the Trustee’s obligation to report its ownership of
Qualifying Employer Securities. If the Qualifying Employer Securities or
interest in this Plan are required to be registered in order to permit
investment in the Qualifying Employer Securities Fund as provided in this
section, then such investment will not be effective until the later of the
effective date of the Plan or the date such registration or qualification is
effective. The Employer, at its own expense, will take or cause to be taken any
and all such actions as may be necessary or appropriate to effect such
registration or qualification. Further, if the Trustee is directed to dispose of
any Qualifying Employer Securities held under the Plan under circumstances which
require registration or qualification of the securities under applicable Federal
or state securities laws, then the Employer will, at its own expense, take or
cause to be taken any and all such action as may be necessary or appropriate to
effect such registration or qualification. The Employer is responsible for all
compliance requirements under Section 16 of the Securities Act.



(f)
Dividends. For purposes of determining dividends, shares of Qualified Employer
Securities shall be deemed to be credited to the Account of a Participant,
Beneficiary or Alternate Payee as of the record date of a dividend if they are
credited to his Account as of the close of the day prior to the ex-date of such
dividend (or, if the ex-date is after the record date, as of the close of the
day prior to the record date).



Dividends paid on Qualifying Employer Securities shall be 100% vested when made.


(1)
Stock Dividend. In the event of any stock dividend or any stock split, such
dividend or split shall be credited to the Accounts based on the number of
shares of Qualified Employer Securities credited to each Account as of the
record date of such dividend or split.



(2)
Cash Dividend. As determined by the Employer, cash dividends paid on shares of
Qualified Employer Securities credited to an Account of a Participant,
Beneficiary or Alternate Payee as of the record date of such dividend will be
either (i) paid in cash directly to Participants, (ii) paid to the Plan and
distributed to Participants within 90 days after the end of the Plan Year in
which such dividend was paid to the Plan, (iii) applied to repay an Exempt Loan
then outstanding (but only if such Qualifying Employer Security is attributable
to such Exempt Loan); (iv) made subject to the election procedure described in
paragraph (3) below; or (v) retained in the Trust and treated as net income of
the Trust. The Employer shall not direct that dividends paid on shares of
Qualified Employer Securities held in the Participants’ Accounts be applied to
repay an Exempt Loan, unless the shares of Qualified Employer Securities
released from the Unallocated Reserve will have a value at least sufficient to
allow for the full allocation required in step one under the allocation of
Discretionary Contributions provisions of the ALLOCATIONS SECTION of Article 3
(the Employer may make Discretionary Contributions necessary to allow for such
full allocation).



In addition, dividends attributable to Qualified Employer Securities held in the
Unallocated Reserve (as a result of an Exempt Loan) shall be allocated to
Participants’ Accounts as earnings of the Trust available to repay an Exempt
Loan to the extent allowed by ERISA.



RESTATEMENT January 1, 2014
49
ARTICLE IV (8-1401)

--------------------------------------------------------------------------------


Such earnings shall be allocated in proportion to the shares of Qualified
Employer Securities held in a Participant’s Account as of the record date of the
dividend.


(3)
Cash Dividend Election. If the Employer elects, cash dividends paid on shares of
Qualified Employer Securities credited to an Account of a Participant,
Beneficiary or Alternate Payee as of the record date of such dividend will be:

 
(A)
Paid to the Participant, Beneficiary or Alternate Payee if so elected under the
procedure outlined below; or



(B)
Otherwise, added to the balance of his Account as soon as administratively
practicable after such dividends are paid into the Trust Fund.



A Participant, Beneficiary or Alternate Payee may elect to have cash dividends
on shares of Qualified Employer Securities credited to his Account either paid
to him in cash or added to the balance of his Account and reinvested in
Qualified Employer Securities. Cash dividends that the Participant, Beneficiary
or Alternate Payee elects to receive in cash will be paid on or as soon as
administratively practicable following the record date of such dividend. Cash
dividends that the Participant, Beneficiary or Alternate Payee elects to have
reinvested in Qualified Employer Securities will be credited to a separate
source account that reflects only such cash dividends, and shall be reinvested
in additional shares of Qualified Employer Securities on or as soon as
administratively practicable following the record date of such dividend, which
may be after the end of the Plan Year once Qualified Employer Securities can be
valued for acquisition purposes.


Shares in Qualified Employer Securities shall be deemed to be credited to the
Account of a Participant, Beneficiary or Alternate Payee as of the record date
of a dividend if they are credited to his Account as of the close of the day
prior to the ex-date of such dividend (or, if the ex-date is after the record
date, as of the close of the day prior to the record date).


An election hereunder must be made in such manner and in accordance with such
rules as may be prescribed for this purpose by the Plan Administrator (including
by means of a voice response or other electronic system under circumstances so
authorized by the Plan Administrator). In the absence of an affirmative election
received by the deadline established for this purpose by the Plan Administrator
(which shall be no less than thirty (30) days after notice of the dividend
election is provided), a Participant, Beneficiary or Alternate Payee will be
deemed to have elected to have cash dividends added to his Account and
reinvested in Qualified Employer Securities. To the extent so prescribed by the
Plan Administrator, an election hereunder will be evergreen - that is, it will
continue to apply until changed by the Participant, Beneficiary or Alternate
Payee. Under the rules prescribed by the Plan Administrator, a Participant,
Beneficiary or Alternate Payee shall be allowed to revise his election no less
than once a year, and if there is a change in the terms of the Plan governing
the manner in which dividends are paid or distributed, a Participant,
Beneficiary or Alternate Payee shall be allowed a reasonable opportunity to make
a new election.


The Account of a Participant, Beneficiary or Alternate Payee may be charged with
the distribution costs (for example, the actual check-writing fee) of any
distribution made at his election under this Section.



RESTATEMENT January 1, 2014
50
ARTICLE IV (8-1401)

--------------------------------------------------------------------------------


(g)
Authorization for Exempt Loan. The Employer may direct that the Plan engage in
an Exempt Loan that satisfies the following requirements:



(1)
Lender. The Exempt Loan may be made by the Employer or any lender acceptable to
the Employer, and may be made or guaranteed by a party in interest (as defined
in ERISA Section 3(14)) or a disqualified person (as defined in Code Section
4975).



(2)
Primary Benefit Requirement.



(i)
The Exempt Loan must be primarily for the benefit of the Participants and their
beneficiaries.



(ii)
At the time that the Exempt Loan is made, the interest rate for the loan and the
price of the Qualifying Employer Securities to be acquired should not be such
that the assets of the Plan might be drained off.



(iii)
The terms of the Exempt Loan, whether or not between independent parties must,
at the same time the Exempt Loan is made, be at least as favorable to the Plan
as the terms of a comparable loan resulting from arm’s-length negotiations
between independent parties.



(3)
Terms of the Exempt Loan. The Exempt Loan must provide for principal and
interest to be paid over a specific term, and not payable upon demand except in
the event of default.



(4)
Use of Loan Proceeds. The Exempt Loan must be used within a reasonable time
after receipt to (i) acquire shares of Qualifying Employer Securities, (ii)
repay such loan, or (iii) repay a prior Exempt Loan (or for any combination of
the foregoing purposes).



(5)
Nonterminable Protections and Rights. No Qualifying Employer Securities acquired
with the proceeds of an Exempt Loan may be subject to a put, call, or other
option, or buy-sell or similar arrangement while held by and when distributed
from the Plan, whether or not the plan is then an ESOP, except as allowed in
sections 54.4975-7(b)(10), (11), and (12) of the regulations. Such protections
and rights are nonterminable.



(6)
Liability and Collateral. The Exempt Loan must be without recourse against the
Plan. The only assets of the Plan that may be given as collateral on an Exempt
Loan are Qualifying Employer Securities that were acquired with the proceeds of
the Exempt Loan or that were used as collateral on a prior Exempt Loan repaid
with the proceeds of the current Exempt Loan. No person entitled to payment
under the Exempt Loan shall have any rights to assets of the Plan other than for
(i) collateral give for the loan, (ii) contributions (other than Contributions
made in Qualifying Employer Securities) that are made under the Plan to meet its
obligations under the loan, and (iii) earnings attributable to such collateral
and the investment of such contributions.



(7)
Default. The Exempt Loan must provide that, in the event of default, the fair
market value of Qualifying Employer Securities and other assets which can be
transferred in satisfaction of the loan must not exceed the amount of the loan.
If the lender is a party in interest or disqualified person, the loan must
provide for a transfer of Plan assets upon default only upon and to the extent
of the failure of the Plan to satisfy the payment schedule of the Exempt Loan.


RESTATEMENT January 1, 2014
51
ARTICLE IV (8-1401)

--------------------------------------------------------------------------------


(8)
No Recourse Against Trust Fund. The Exempt Loan must be without recourse against
the Plan except that:

 
(i)
The Qualifying Employer Securities acquired with the proceeds of the Exempt Loan
may be pledged or otherwise used to secure repayment of the Exempt Loan, and the
Qualifying Employer Securities acquired with the proceeds of a prior Exempt Loan
which is repaid with the proceeds of the Exempt Loan may be pledged or otherwise
used to secure repayment of the Exempt Loan, and



(ii)
Any Discretionary Contributions that are made for the purpose of satisfying the
obligations under the Exempt Loan (and earnings thereon) may be pledged or
otherwise used to secure repayment of the Exempt Loan, and



(iii)
The earnings attributable to shares of Qualifying Employer Securities acquired
with the proceeds of an Exempt Loan may be used to repay that Exempt Loan or any
renewal or extension thereof, and



(iv)
The earnings attributable to unallocated shares of Qualifying Employer
Securities that were acquired with the proceeds of an Exempt Loan may be pledged
or otherwise used as security for another Exempt Loan.



(9)
Release of Shares from Unallocated Reserve. The number of shares released each
Plan Year shall equal A multiplied by B where:



"A" = the number of shares held in the Unallocated Reserve immediately before
the release;


"B" = a fraction, the numerator of which is equal to the principal and interest
paid on the Exempt Loan for the Plan Year and the denominator of which is equal
to the sum of the numerator and the total principal and interest scheduled to be
paid on the Exempt Loan for all future Plan Years (without consideration of
possible extensions or renewal periods).


If the interest rate under the Exempt Loan is variable, the amount of interest
to be paid in future Plan Years shall be calculated by using the interest rate
in effect on the last day of the current Plan Year.


Alternatively, B may be calculated as a fraction, the numerator of which is
equal to the principal paid on the Exempt Loan for the Plan Year and the
denominator of which is equal to the sum of the numerator and the total
principal scheduled to be paid on the Exempt Loan for all future Plan Years
(without consideration of possible extensions or renewal periods). This
alternative may only be used if the following conditions are met, (i) the loan
must provide for annual payments of principal and interest at a cumulative rate
that is not less rapid at any time than level annual payments of such amounts
for 10 years, (ii) interest included in any payment is disregarded only to the
extent that it would be determined to be interest under standard loan
amortization tables, and (iii) this alternative is not applicable from the time
that, by reason of a renewal, extension, or refinancing, the sum of the expired
duration of the exempt loan, the renewal period, the extension period, and the
duration of the new exempt loan exceeds 10 years.



RESTATEMENT January 1, 2014
52
ARTICLE IV (8-1401)

--------------------------------------------------------------------------------


If an Exempt Loan is repaid as a result of a refinancing by another Exempt Loan,
such repayment shall not be considered a repayment under this subsection and the
release of shares thereafter shall be determined by aggregating principal and
interest on the loan and any refinancing of the loan.


(10)
Interest Rate. The Exempt Loan must bear interest at a fixed or variable rate
that is not in excess of a reasonable rate of interest considering all relevant
factors (including, but not limited to, the amount and duration of the loan, the
security given, the guarantees involved, the credit standing of the Plan, the
Employer, and the guarantors, and the generally prevailing rates of interest).



(11)
Restrictions. Unless required under Code Section 409(h), no options, puts, call,
rights of first refusal or other restrictions on alienability will attach to any
shares of Qualifying Employer Securities acquired with the proceeds of an Exempt
Loan and held in the Trust Fund or distributed from the Plan, whether or not
this Plan continues to be an employee stock ownership plan with the meaning of
Code Section 4975(e)(7).



(h)
Voting and Tender Rights. Voting rights with respect to Qualifying Employer
Securities will be passed through to Participants. Participants will be allowed
to direct the voting rights of Qualifying Employer Securities for any matter put
to the vote of shareholders. Before each meeting of shareholders, the Employer
shall cause to be sent to each person with power to control such voting rights a
copy of any notice and any other information provided to shareholders and, if
applicable, a form for instructing the Trustee how to vote at such meeting (or
any adjournment thereof) the number of full and fractional shares subject to
such person’s voting control. The Trustee may establish a deadline in advance of
the meeting by which such forms must be received in order to be effective.

 
Each Participant shall be entitled to one vote for each share credited to his
Account.


If some or all of the Participants have not directed or have not timely directed
the Trustee on how to vote, then the Trustee shall vote such Qualifying Employer
Securities, PLUS THE SHARES ATTRIBUTABLE TO Qualifying Employer Securities held
unallocated in a Suspense Account as a result of an Exempt Loan, in the same
proportion as those shares of Qualifying Employer Securities for which the
Trustee has received proper direction for such matter.


Tender rights or exchange offers for Qualifying Employer Securities will be
passed through to Participants. As soon as practicable after the commencement of
a tender or exchange offer for Qualifying Employer Securities, the Employer
shall cause each person with power to control the response to such tender or
exchange offer to be advised in writing the terms of the offer and, if
applicable, to be provided with a form for instructing the Trustee, or for
revoking such instruction, to tender or exchange shares of Qualifying Employer
Securities, to the extent permitted under the terms of such offer. In advising
such persons of the terms of the offer, the Employer may include statements from
the board of directors setting forth its position with respect to the offer.


To the extent some or all of the Participants have not directed or have not
timely directed the Trustee on how to respond to such tender or exchange, then
the Trustee shall not tender or exchange such Qualifying Employer Securities in
the same proportion as those shares of Qualifying Employer Securities on which
no direction was received. In addition, shares attributable to Qualifying
Employer Securities held unallocated in a Suspense Account as a result of an
Exempt Loan shall be tendered or exchanged in the same proportion as those
shares of Qualifying Employer Securities that are allocated to Participants’
Accounts.



RESTATEMENT January 1, 2014
53
ARTICLE IV (8-1401)

--------------------------------------------------------------------------------


If the tender or exchange offer is limited so that all of the shares that the
Trustee has been directed to tender or exchange cannot be sold or exchanged, the
shares that each Participant directed to be tendered or exchanged shall be
deemed to have been sold or exchanged in the same ratio that the number of
shares actually sold or exchanged bears to the total number of shares that the
Trustee was directed to tender or exchange.


The Trustee shall hold the Participant’s individual directions with respect to
voting rights or tender decisions in confidence and, except as required by law,
shall not divulge or release such individual directions to anyone associated
with the Employer. The Employer may require verification of the Trustee’s
compliance with the directions received from Participants by any independent
auditor selected by the Employer, provided that such auditor agrees to maintain
the confidentiality of such individual directions.


The Employer may develop procedures to facilitate the exercise of votes or
tender rights, such as the use of facsimile transmissions for the Participants
located in physically remote areas.



RESTATEMENT January 1, 2014
54
ARTICLE IV (8-1401)

--------------------------------------------------------------------------------






ARTICLE V


BENEFITS


SECTION 5.01--RETIREMENT BENEFITS.


On a Participant's Retirement Date, his Vested Account shall be distributed to
him according to the distribution of benefits provisions of Article VI and the
provisions of the SMALL AMOUNTS SECTION of Article X.


SECTION 5.02--DEATH BENEFITS.


If a Participant dies before his Annuity Starting Date, his Vested Account shall
be distributed according to the distribution of benefits provisions of Article
VI and the provisions of the SMALL AMOUNTS SECTION of Article X.


SECTION 5.03--VESTED BENEFITS.


If an Inactive Participant’s Vested Account is not payable under the SMALL
AMOUNTS SECTION of Article X, he may elect, but is not required, to receive a
distribution of any part of his Vested Account after he has a Severance from
Employment. A distribution under this paragraph shall be a retirement benefit
and shall be distributed to the Participant according to the distribution of
benefits provisions of Article VI.


A Participant may not elect to receive a distribution under the provisions of
this section after he again becomes an Employee until he subsequently has a
Severance from Employment and meets the requirements of this section.
 
A Participant who has been performing Qualified Military Service for a period of
more than 30 days is deemed to have had a severance from employment (as
described in Code Section 414(u)(12)(B)(i)) for purposes of requesting a
distribution of his Vested Account resulting from Elective Deferral
Contributions. The Plan will suspend Elective Deferral Contributions for six
months after receipt of the distribution.


If an Inactive Participant does not receive an earlier distribution, upon his
Retirement Date or death, his Vested Account shall be distributed according to
the provisions of the RETIREMENT BENEFITS SECTION or the DEATH BENEFITS SECTION
of this article.


The Nonvested Account of an Inactive Participant who has had a Severance from
Employment shall remain a part of his Account until it becomes a Forfeiture.
However, if he again becomes an Employee so that his Vesting Percentage can
increase, the Nonvested Account may become a part of his Vested Account.
 
SECTION 5.04--WHEN BENEFITS START.


(a)
Unless otherwise elected, benefits shall begin no later than the 60th day
following the close of the Plan Year in which the latest date below occurs:



(1)
The date the Participant attains age 65 (or Normal Retirement Age, if earlier).



(2)
The 10th anniversary of the Participant’s earliest Entry Date.



(3)
The date the Participant terminates service with the Employer.




RESTATEMENT January 1, 2014
55
ARTICLE V (8-1401)

--------------------------------------------------------------------------------


Notwithstanding the foregoing, the failure of a Participant to consent to a
distribution while a benefit is immediately distributable, within the meaning of
the ELECTION PROCEDURES SECTION of Article VI, shall be deemed to be an election
to defer the start of benefits sufficient to satisfy this section.


The Participant may elect to have benefits begin after the latest date for
beginning benefits described above, subject to the following provisions of this
section. The Participant shall make the election in writing. Such election must
be made before his Normal Retirement Date or the date he has a Severance from
Employment, if later. The Participant shall not elect a date for beginning
benefits or a form of distribution that would result in a benefit payable when
he dies which would be more than incidental within the meaning of governmental
regulations.


Benefits shall begin on an earlier date if otherwise provided in the Plan. For
example, the Participant’s Retirement Date or Required Beginning Date, as
defined in the DEFINITIONS SECTION of Article VII.
 
(b)
The Participant’s Vested Account resulting from the following Contributions:



Elective Deferral Contributions
Qualified Matching Contributions
Qualified Nonelective Contributions


may not be distributed earlier than Severance from Employment, death, or
disability. However, such amount may be distributed upon:


(1)
Termination of the Plan, as permitted in Article VIII.



(2)
The attainment of age 59 1/2 as permitted in the WITHDRAWAL BENEFITS SECTION of
this article.



(3)
The attainment of Normal Retirement Age, provided such age is at least age 59
1/2 and such distribution is permitted in the definition of Normal Retirement
Date in the DEFINITIONS SECTION of Article I.



(4)
A federally declared disaster, where resulting legislation authorizes such a
distribution.



The Participant’s Vested Account resulting from Elective Deferral Contributions
may also be distributed:


(5)
As a hardship withdrawal, as permitted in the WITHDRAWAL BENEFITS SECTION of
this article.

 
(6)
Upon a Participant’s deemed severance from employment as described in Code
Section 414(u)(12)(B)(i) and as permitted in the VESTED BENEFITS SECTION of this
article.



All distributions that may be made pursuant to one or more of the foregoing
distributable events will be a retirement benefit and shall be distributed to
the Participant according to the distribution of benefits provisions of Article
VI. In addition, distributions that are triggered by the termination of the Plan
must be made in a lump sum. A lump sum shall include a distribution of an
annuity contract.



RESTATEMENT January 1, 2014
56
ARTICLE V (8-1401)

--------------------------------------------------------------------------------


(c)
The Participant’s Vested Account in the ESOP Portion of the Plan which results
from Elective Deferral Contributions, Matching Contributions, and Discretionary
Contributions are subject to the following special distribution rights:



(1)
After a Participant attains age 62, the Participant, until he retires, has a
continuing right to elect to receive all of his Vested Account attributable to
the ESOP Portion of the Plan.



(2)
Unless the Participant elects in writing to have the Trustee apply other
distribution provisions of the Plan, or unless other distribution provisions of
the Plan require earlier distribution, the Trustee shall distribute the portion
of the Participant’s Accounts attributable to Qualifying Employer Securities
(the Eligible Portion) no later than the time prescribed below:



(i)
If the Participant terminated employment by reason of the attainment of Normal
Retirement Age, death, or disability, the Plan Administrator shall direct the
Trustee to distribute the Eligible Portion not later than one year after the
close of the Plan Year in which that event occurs.



(ii)
If the Participant terminates employment for any other reason, the Plan
Administrator shall direct the Trustee to distribute the Eligible Portion not
later than one year after the close of the Plan Year in which the Participant
terminated employment. If the Participant resumes employment with an Employer on
or before the last day of the fifth Plan Year following the Plan Year of his
termination of employment, the distribution of this subparagraph (B) shall not
apply.



For purposes of this subparagraph (2), Qualifying Employer Securities do not
include any Qualifying Employer Securities acquired with the proceeds of an
Exempt Loan until the close of the Plan Year in which the borrower repays the
Exempt Loan in full.


SECTION 5.05--WITHDRAWAL BENEFITS.


A request for withdrawal shall be made in such manner and in accordance with
such rules as the Employer shall prescribe for this purpose (including by means
of voice response or other electronic means under circumstances the Employer
permits). Withdrawals shall be a retirement benefit and shall be distributed to
the Participant according to the distribution of benefits provisions of Article
VI. A forfeiture shall not occur solely as a result of a withdrawal.


A Participant may withdraw any part of his Vested Account resulting from
Rollover Contributions. A Participant may make such a withdrawal at any time.


A Participant who has attained age 59 1/2 may withdraw any part of his Vested
Account resulting from the following Contributions:


Elective Deferral Contributions
Matching Contributions
Qualified Nonelective Contributions
Discretionary Contributions
Rollover Contributions


A Participant may make such a withdrawal at any time.



RESTATEMENT January 1, 2014
57
ARTICLE V (8-1401)

--------------------------------------------------------------------------------


A Participant may withdraw any part of his Vested Account resulting from the
following Contributions:


Elective Deferral Contributions


in the event of hardship due to an immediate and heavy financial need.
Withdrawals from the Participant's Account resulting from Elective Deferral
Contributions shall be limited to the amount of the Participant's Elective
Deferral Contributions plus income allocable thereto credited to his Account as
of December 31, 1988.


Immediate and heavy financial need shall be limited to: (i) expenses incurred or
necessary for medical care that would be deductible under Code Section 213(a)
(determined without regard to whether the expenses exceed the stated limit on
adjusted gross income); (ii) the purchase (excluding mortgage payments) of a
principal residence for the Participant; (iii) payment of tuition, related
educational fees, and room and board expenses, for up to the next 12 months of
post-secondary education for the Participant, his spouse, children, or
dependents (as defined in Code Section 152 without regard to Code Sections
152(b)(1), (b)(2), and (d)(1)(B)); (iv) payments necessary to prevent the
eviction of the Participant from, or foreclosure on the mortgage of, the
Participant’s principal residence; (v) payments for funeral or burial expenses
for the Participant’s deceased parent, spouse, child, or dependent (as defined
in Code Section 152 without regard to Code Section 152(d)(1)(B)); (vi) expenses
to repair damage to the Participant’s principal residence that would qualify for
a casualty loss deduction under Code Section 165 (determined without regard to
whether the loss exceeds 10% of adjusted gross income); or (vii) any other
distribution which is deemed by the Commissioner of Internal Revenue to be made
on account of immediate and heavy financial need as provided in Treasury
regulations.


No withdrawal shall be allowed which is not necessary to satisfy such immediate
and heavy financial need. Such withdrawal shall be deemed necessary only if all
of the following requirements are met: (i) the distribution is not in excess of
the amount of the immediate and heavy financial need (including amounts
necessary to pay any Federal, state, or local income taxes or penalties
reasonably anticipated to result from the distribution); (ii) the Participant
has obtained all distributions, other than hardship distributions, and all
nontaxable loans currently available under all plans maintained by the Employer;
and (iii) the Plan, and all other plans maintained by the Employer, provide that
the Participant's elective contributions and participant contributions will be
suspended for at least six months after receipt of the hardship distribution.
The Plan will suspend elective contributions and participant contributions for
six months as provided in the preceding sentence. A Participant shall not cease
to be an Eligible Participant, as defined in the EXCESS AMOUNTS SECTION of
Article III, merely because his elective contributions or participant
contributions are suspended.


SECTION 5.06--LOANS TO PARTICIPANTS.


Loans shall be made available to all Participants on a reasonably equivalent
basis. For purposes of this section, and unless otherwise specified, Participant
means any Participant or Beneficiary who is a party-in-interest as defined in
ERISA. Loans shall not be made to Highly Compensated Employees in an amount
greater than the amount made available to other Participants.


A loan to a Participant shall be a Participant-directed investment of his
Account. The loan is a Trust Fund investment but no Account other than the
borrowing Participant’s Account shall share in the interest paid on the loan or
bear any expense or loss incurred because of the loan.


The number of outstanding loans shall be limited to two. No more than two loans
shall be approved for any Participant in any 12-month period. The minimum amount
of any loan shall be $1,000.


Loans must be adequately secured and bear a reasonable rate of interest.



RESTATEMENT January 1, 2014
58
ARTICLE V (8-1401)

--------------------------------------------------------------------------------


The amount of the loan shall not exceed the maximum amount that may be treated
as a loan under Code Section 72(p) (rather than a distribution) to the
Participant and shall be equal to the lesser of (a) or (b) below:


(a)
$50,000, reduced by the highest outstanding loan balance of loans during the
one-year period ending on the day before the new loan is made.



(b)
The greater of (1) or (2), reduced by (3) below:



(1)
One-half of the Participant's Vested Account (without regard to any accumulated
deductible employee contributions, as defined in Code Section 72(o)(5)(B)).



(2)
$10,000.



(3)
Any outstanding loan balance on the date the new loan is made.



For purposes of this maximum, all qualified employer plans, as defined in Code
Section 72(p)(4), of the Employer and any Controlled Group member shall be
treated as one plan.


The foregoing notwithstanding, the amount of such loan shall not exceed 50
percent of the amount of the Participant’s Vested Account, reduced by any
outstanding loan balance on the date the new loan is made. For purposes of this
maximum, a Participant’s Vested Account does not include any accumulated
deductible employee contributions, as defined in Code Section 72(o)(5)(B). No
collateral other than a portion of the Participant’s Vested Account (as limited
above) shall be accepted.


The Participant’s outstanding loan balance shall include any deemed
distribution, along with accrued interest, that has not been repaid or offset.


Each loan shall bear a reasonable fixed rate of interest to be determined by the
Loan Administrator. In determining the interest rate, the Loan Administrator
shall take into consideration fixed interest rates currently being charged by
commercial lenders for loans of comparable risk on similar terms and for similar
durations, so that the interest will provide for a return commensurate with
rates currently charged by commercial lenders for loans made under similar
circumstances. The Loan Administrator shall not discriminate among Participants
in the matter of interest rates; but loans granted at different times may bear
different interest rates in accordance with the current appropriate standards.


The loan shall by its terms require that repayment (principal and interest) be
amortized in level payments, not less frequently than quarterly, over a period
not extending beyond five years from the date of the loan.
 
The Participant shall make an application for a loan in such manner and in
accordance with such rules as the Employer shall prescribe for this purpose
(including by means of voice response or other electronic means under
circumstances the Employer permits). The application must specify the amount and
duration requested.


Information contained in the application for the loan concerning the income,
liabilities, and assets of the Participant will be evaluated to determine
whether there is a reasonable expectation that the Participant will be able to
satisfy payments on the loan as due.


Each loan shall be fully documented in the form of a promissory note signed by
the Participant for the face amount of the loan, together with interest
determined as specified above.



RESTATEMENT January 1, 2014
59
ARTICLE V (8-1401)

--------------------------------------------------------------------------------


There will be an assignment of collateral to the Plan executed at the time the
loan is made.
 
In those cases where repayment through payroll deduction is available,
installments are so payable, and a payroll deduction agreement shall be executed
by the Participant at the time the loan is made. If the Participant has
previously been treated as having received a deemed distribution and the
subsequent loan is being made before the deemed distribution, along with accrued
interest, has been repaid (or offset), a payroll deduction agreement shall be
required. If a payroll deduction agreement is required because of a previous
deemed distribution and the Participant later revokes such agreement, the
outstanding loan balance at the time of the revocation shall be treated as a
deemed distribution.


Where payroll deduction is not available, payments in cash are to be timely
made. Any payment that is not by payroll deduction shall be made payable to the
Employer or the Trustee, as specified in the promissory note, and delivered to
the Loan Administrator, including prepayments, service fees and penalties, if
any, and other amounts due under the note.


The promissory note may provide for reasonable late payment penalties and
service fees. Any penalties or service fees shall be applied to all Participants
in a nondiscriminatory manner. If the promissory note so provides, such amounts
may be assessed and collected from the Account of the Participant as part of the
loan balance.
 
Each loan may be paid prior to maturity, in part or in full, without penalty or
service fee, except as may be set out in the promissory note.
 
The Plan may suspend loan payments for a period not exceeding one year during
which an approved unpaid leave of absence occurs other than a military leave of
absence. The Loan Administrator shall provide the Participant a written
explanation of the effect of the suspension of payments upon his loan.


If a Participant separates from service (or takes a leave of absence) from the
Employer because of service in the military and does not receive a distribution
of his Vested Account, the Plan may suspend loan payments until the
Participant’s completion of military service or until the Participant’s fifth
anniversary of commencement of military service, if earlier, as permitted under
Code Section 414(u). The Loan Administrator shall provide the Participant a
written explanation of the effect of his military service upon his loan.


If any payment of principal and interest, or any portion thereof, remains unpaid
for more than 90 days after due, the loan shall be in default. For purposes of
Code Section 72(p), the Participant shall then be treated as having received a
deemed distribution regardless of whether or not a distributable event has
occurred.


Upon default, the Plan has the right to pursue any remedy available by law to
satisfy the amount due, along with accrued interest, including the right to
enforce its claim against the security pledged and execute upon the collateral
as allowed by law. The entire principal balance whether or not otherwise then
due, along with accrued interest, shall become immediately due and payable
without demand or notice, and subject to collection or satisfaction by any
lawful means, including specifically, but not limited to, the right to enforce
the claim against the security pledged and to execute upon the collateral as
allowed by law.


In the event of default, foreclosure on the note and attachment of security or
use of amounts pledged to satisfy the amount then due shall not occur until a
distributable event occurs in accordance with the Plan, and shall not occur to
an extent greater than the amount then available upon any distributable event
which has occurred under the Plan.



RESTATEMENT January 1, 2014
60
ARTICLE V (8-1401)

--------------------------------------------------------------------------------


All reasonable costs and expenses, including but not limited to attorney's fees,
incurred by the Plan in connection with any default or in any proceeding to
enforce any provision of a promissory note or instrument by which a promissory
note for a Participant loan is secured, shall be assessed and collected from the
Account of the Participant as part of the loan balance.


If payroll deduction is being utilized, in the event that a Participant's
available payroll deduction amounts in any given month are insufficient to
satisfy the total amount due, there will be an increase in the amount taken
subsequently, sufficient to make up the amount that is then due. If any amount
remains past due more than 90 days, the entire principal amount, whether or not
otherwise then due, along with interest then accrued, shall become due and
payable, as above.


If no distributable event has occurred under the Plan at the time that the
Participant’s Vested Account would otherwise be used under this provision to pay
any amount due under the outstanding loan, this will not occur until the time,
or in excess of the extent to which, a distributable event occurs under the
Plan. An outstanding loan will become due and payable in full 60 days after a
Participant has a Severance from Employment and ceases to be a party-in-interest
as defined in ERISA or after complete termination of the Plan.


SECTION 5.07--DISTRIBUTIONS UNDER QUALIFIED DOMESTIC RELATIONS ORDERS.


The Plan specifically permits distributions to an Alternate Payee under a
qualified domestic relations order as defined in Code Section 414(p), at any
time, irrespective of whether the Participant has attained his earliest
retirement age, as defined in Code Section 414(p), under the Plan. A
distribution to an Alternate Payee before the Participant has attained his
earliest retirement age is available only if the order specifies that
distribution shall be made prior to the earliest retirement age or allows the
Alternate Payee to elect a distribution prior to the earliest retirement age.


Nothing in this section shall permit a Participant to receive a distribution at
a time otherwise not permitted under the Plan nor shall it permit the Alternate
Payee to receive a form of payment not permitted under the Plan.


The benefit payable to an Alternate Payee shall be subject to the provisions of
the SMALL AMOUNTS SECTION of Article X, as they apply to the Participant.


The Plan Administrator shall establish reasonable procedures to determine the
qualified status of a domestic relations order. Upon receiving a domestic
relations order, the Plan Administrator shall promptly notify the Participant
and each Alternate Payee named in the order, in writing, of the receipt of the
order and the Plan’s procedures for determining the qualified status of the
order. Within a reasonable period of time after receiving the domestic relations
order, the Plan Administrator shall determine the qualified status of the order
and shall notify the Participant and each Alternate Payee, in writing, of its
determination. The Plan Administrator shall provide notice under this paragraph
by mailing to the individual’s address specified in the domestic relations
order, or in a manner consistent with Department of Labor regulations. The Plan
Administrator may treat as qualified any domestic relations order entered before
January 1, 1985, irrespective of whether it satisfies all the requirements
described in Code Section 414(p).


If any portion of the Participant’s Vested Account is payable during the period
the Plan Administrator is making its determination of the qualified status of
the domestic relations order, a separate accounting shall be made of the amount
payable. If the Plan Administrator determines the order is a qualified domestic
relations order within 18 months of the date amounts are first payable following
receipt of the order, the payable amounts shall be distributed in accordance
with the order. If the Plan Administrator does not make its determination of the
qualified status of the order within the 18-month determination period, the
payable amounts shall be distributed in the manner the Plan would distribute if
the order did not exist and the order shall apply prospectively if the Plan
Administrator later determines the order is a qualified domestic relations
order.

RESTATEMENT January 1, 2014
61
ARTICLE V (8-1401)

--------------------------------------------------------------------------------


The Plan shall make payments or distributions required under this section by
separate benefit checks or other separate distribution to the Alternate
Payee(s).



RESTATEMENT January 1, 2014
62
ARTICLE V (8-1401)

--------------------------------------------------------------------------------






ARTICLE VI


DISTRIBUTION OF BENEFITS


SECTION 6.01--AUTOMATIC FORMS OF DISTRIBUTION.


Unless an optional form of benefit is selected pursuant to a qualified election
within the election period (see the ELECTION PROCEDURES SECTION of this
article), the automatic form of benefit payable to or on behalf of a Participant
is determined as follows:


(a)
Retirement Benefits. The automatic form of retirement benefit for a Participant
who does not die before his Annuity Starting Date shall be a single sum payment.



(b)
Death Benefits. The automatic form of death benefit for a Participant who dies
before his Annuity Starting Date shall be a single sum payment to the
Participant's Beneficiary.

(c)



(d)
Qualifying Employer Securities. That portion of a Participant’s Account held in
the Qualifying Employer Securities Fund shall be distributed as a single sum
payment or as substantially equal annual installments payable over a period of
no more than five years or, in the case of a Participant with an account balance
of $800,000, 5 years plus 1 additional year (but not more than 5 additional
years) for each $160,000 or fraction thereof by which such balance exceeds
$800,000.



SECTION 6.02--OPTIONAL FORMS OF DISTRIBUTION.


(a)
Retirement Benefits. The optional forms of retirement benefit shall be the
following: a fixed period installment option, a fixed payment installment
option, and a single sum payment. The fixed period and fixed payment installment
options shall not be available if the Participant has not separated from
service.



The fixed period installment option is an optional form of benefit under which
the Participant elects to receive substantially equal annual payments over a
fixed period of whole years. The annual payment may be paid in annual,
semi-annual, quarterly, or monthly installments as elected by the Participant.
The Participant may elect to receive additional payments.


The fixed payment installment option is an optional form of benefit under which
the Participant elects to receive a specified dollar amount each year. The
annual payment may be paid in annual, semi-annual, quarterly, or monthly
installments as elected by the Participant. The Participant may elect to receive
additional payments.


Under the installment options the amount payable in the Participant’s first
Distribution Calendar Year, as defined in the DEFINITIONS SECTION of Article
VII, must satisfy the minimum distribution requirements of Article VII for such
year. Distributions for later Distribution Calendar Years must satisfy the
minimum distribution requirements of Article VII for such years. If the
Participant’s Annuity Starting Date does not occur until his second Distribution
Calendar Year, the amount payable for such year must satisfy the minimum
distribution requirements of Article VII for both the first and second
Distribution Calendar Years.


Election of an optional form is subject to the qualified election provisions of
the ELECTION PROCEDURES SECTION of this article and the distribution
requirements of Article VII.



RESTATEMENT January 1, 2014
63
ARTICLE VI (8-1401)

--------------------------------------------------------------------------------


(b)
Death Benefits. The optional form of death benefit is a single sum payment.



Election of an optional form is subject to the qualified election provisions of
the ELECTION PROCEDURES SECTION of this article and the distribution
requirements of Article VII.


(c)
Qualifying Employer Securities. That portion of a Participant’s Account held in
the Qualifying Employer Securities Fund shall be distributed as a single sum
payment or as substantially equal annual installments payable over a period of
no more than five years or, in the case of a Participant with an account balance
of $800,000, 5 years plus 1 additional year (but not more than 5 additional
years) for each $160,000 or fraction thereof by which such balance exceeds
$800,000.



SECTION 6.03--ELECTION PROCEDURES.


The Participant or Beneficiary shall make any election under this section in
writing. The Plan Administrator may require such individual to complete and sign
any necessary documents as to the provisions to be made. Any election permitted
under (a) and (b) below shall be subject to the qualified election provisions of
(c) below.


(a)
Retirement Benefits. A Participant may elect his Beneficiary and may elect to
have retirement benefits distributed under any of the optional forms of
retirement benefit available in the OPTIONAL FORMS OF DISTRIBUTION SECTION of
this article.



(b)
Death Benefits. A Participant may elect his Beneficiary and may elect to have
death benefits distributed under any of the optional forms of death benefit
available in the OPTIONAL FORMS OF DISTRIBUTION SECTION of this article.



If the Participant has not elected an optional form of distribution for the
death benefit payable to his Beneficiary, the Beneficiary may, for his own
benefit, elect the form of distribution, in like manner as a Participant.


(c)
Qualified Election. The Participant or Beneficiary may make an election at any
time during the election period. The Participant or Beneficiary may revoke the
election made (or make a new election) at any time and any number of times
during the election period. An election is effective only if it meets the
consent requirements below.



(1)
Election Period for Retirement Benefits. The Participant may make an election as
to retirement benefits at any time before the Annuity Starting Date.



(2)
Election Period for Death Benefits. A Participant may make an election as to
death benefits at any time before he dies. The Beneficiary's election period
begins on the date the Participant dies and ends on the date benefits begin.

 
(3)
Consent to Election. If the Participant’s Vested Account exceeds $5,000, any
benefit that is immediately distributable requires the consent of the
Participant.



The consent of the Participant to a benefit that is immediately distributable
must not be made before the date the Participant is provided with the notice of
the ability to defer the distribution. Such consent shall be in writing.



RESTATEMENT January 1, 2014
64
ARTICLE VI (8-1401)

--------------------------------------------------------------------------------


The consent shall not be made more than 180 days before the Annuity Starting
Date. The consent of the Participant shall not be required to the extent that a
distribution is required to satisfy Code Section 401(a)(9) or 415.


In addition, upon termination of this Plan, if the Plan does not offer an
annuity option (purchased from a commercial provider), and if the Employer (or
any entity within the same Controlled Group) does not maintain another defined
contribution plan (other than an employee stock ownership plan as defined in
Code Section 4975(e)(7)), the Participant’s Account balance will, without the
Participant’s consent, be distributed to the Participant. However, if any entity
within the same Controlled Group maintains another defined contribution plan
(other than an employee stock ownership plan as defined in Code Section
4975(e)(7)) the Participant’s Account will be transferred, without the
Participant’s consent, to the other plan if the Participant does not consent to
an immediate distribution.


A benefit is immediately distributable if any part of the benefit could be
distributed to the Participant before the Participant attains the older of
Normal Retirement Age or age 62.


Spousal consent is needed to name a Beneficiary other than the Participant’s
spouse. If the Participant names a Beneficiary other than his spouse, the spouse
has the right to limit consent only to a specific Beneficiary. The spouse can
relinquish such right. Such consent shall be in writing. The spouse's consent
shall be witnessed by a plan representative or notary public. The spouse's
consent must acknowledge the effect of the election, including that the spouse
had the right to limit consent only to a specific Beneficiary and that the
relinquishment of such right was voluntary. Unless the consent of the spouse
expressly permits designations by the Participant without a requirement of
further consent by the spouse, the spouse's consent must be limited to the
Beneficiary, class of Beneficiaries, or contingent Beneficiary named in the
election.


Spousal consent is not required, however, if the Participant establishes to the
satisfaction of the plan representative that the consent of the spouse cannot be
obtained because there is no spouse or the spouse cannot be located. A spouse's
consent under this paragraph shall not be valid with respect to any other
spouse. A Participant may revoke a prior election without the consent of the
spouse. Any new election will require a new spousal consent, unless the consent
of the spouse expressly permits such election by the Participant without further
consent by the spouse. A spouse's consent may be revoked at any time within the
Participant's election period.
 
(d)
Dividend Distributions. Cash dividends that are available to a Participant,
Beneficiary, or Alternate Payee shall not be subject to the distribution form
and notice requirements of this Article. If a Participant, Beneficiary, or
Alternate Payee elects to receive such dividends, such dividends shall be
payable in a lump-sum (and only a lump-sum) in cash, and are payable without
regard to any notice and consent otherwise required under the Plan.



SECTION 6.04--NOTICE REQUIREMENTS.
 
Optional Forms of Retirement Benefit and Right to Defer. The Plan Administrator
shall furnish to the Participant a written explanation of the right of the
Participant to defer distribution until such time it is no longer immediately
distributable. Such notice shall include a written explanation of the optional
forms of retirement benefit in the OPTIONAL FORMS OF DISTRIBUTION SECTION of
this article, including a general description of the material features of these
options.



RESTATEMENT January 1, 2014
65
ARTICLE VI (8-1401)

--------------------------------------------------------------------------------


The Plan Administrator shall furnish the written explanation by a method
reasonably calculated to reach the attention of the Participant no less than 30
days, and no more than 180 days, before the Annuity Starting Date.
 
However, distribution may begin less than 30 days after the notice described in
this subparagraph is given, provided the Plan Administrator clearly informs the
Participant that he has a right to a period of at least 30 days after receiving
the notice to consider the decision of whether or not to elect a distribution
(and if applicable, a particular distribution option), and the Participant,
after receiving the notice, affirmatively elects a distribution.


SECTION 6.05--FORMS OF DISTRIBUTION FROM ESOP PORTION OF THE PLAN.
 
Notwithstanding any provision of this Article VI to the contrary, distributions
from the portion of a Participant’s Account holding Qualifying Employer
Securities shall be governed by this section.
 
(a)
Distribution in Cash or Qualifying Employer Securities. At the Plan
Administrator’s discretion, the part of a Participant’s Vested Accounts holding
Qualifying Employer Securities will be distributed in cash or Qualifying
Employer Securities unless the Participant affirmatively elects under paragraph
(b) below to receive the distribution in the form of Qualifying Employer
Securities with cash in lieu of fractional shares. The cash value of Qualifying
Employer Securities shall be equal to the fair market value of such stock
determined as of the last Valuation Date prior to the date of distribution.



(b)
Distribution in Qualifying Employer Securities. Unless subsection (c) applies, a
Participant may elect to have the Participant’s Vested Accounts holding
Qualifying Employer Securities distributed in the form of Qualifying Employer
Securities with cash in lieu of fractional shares. Any cash or other property in
the Participant’s Vested Account (non-company stock assets) shall not be used to
acquire Qualifying Employer Securities for distribution, but shall be
distributed in cash. If more than one class of Qualifying Employer Securities
exists, any distribution shall be made on a pro rata basis from the
Participant’s Account resulting from each class of Qualifying Employer
Securities in the same proportion that such Contributions were made.



(c)
Distribution in Qualifying Employer Securities Prohibited. If the Employer’s
corporate charter or by-law provisions restrict ownership of substantially all
outstanding Qualifying Employer Securities to Employees or to a plan or trust
described in Code Section 401(a), then, at the discretion of the Plan
Administrator, any distribution of a Participant’s Accounts shall be made in
cash, or in shares of Qualifying Employer Securities subject to an immediate put
to the Employer pursuant to the PUT OPTION SECTION of this article.



For Plan Years beginning after December 31, 1997, if the Plan holds Qualifying
Employer Securities of an S Corporation, at the discretion of the Plan
Administrator, distribution of such Participant’s Accounts shall be made in
cash, or in shares of Qualifying Employer Securities subject to an immediate put
to the Employer pursuant to the PUT OPTION SECTION of this article.


SECTION 6.06--PUT OPTION.
If shares of Qualifying Employer Securities are distributed from the Trust Fund,
and if such shares are not publicly traded when distributed or are subject to a
trading limitation when distributed, then such shares shall be subject to an
initial and second put option as follows:



RESTATEMENT January 1, 2014
66
ARTICLE VI (8-1401)

--------------------------------------------------------------------------------


(a)
The put option shall be exercisable by the distributee (whether the Participant
or a Beneficiary), any person to whom shares of Qualifying Employer Securities
have been passed by gift from the distributee, or any person (including an
estate or the distributee from an estate) to whom the shares of Qualifying
Employer Securities passed upon the death of the distributee (hereinafter
referred to as the holder).



(b)
The initial put option must be exercised during the 60-day period which begins
on the date the shares of Qualifying Employer Securities are distributed from
the Trust Fund. If not exercised during that period, the initial put option
shall lapse.



(c)
As soon as is reasonably practicable following the last day of the Plan Year in
which the initial 60-day period expires, the Employer shall notify all of the
non-electing holders of the valuation of such Qualifying Employer Securities as
of the most recent Valuation Date. During the 60-day period following the
receipt of such valuation notice, any such non-electing holder shall have a
second put option.



(d)
The period during which the put option is exercisable shall not include any time
when a holder is unable to exercise the put option because the Employer is
prohibited from honoring the put option by federal or state law. If the shares
of Qualifying Employer Securities are publicly traded without restriction when
distributed but cease to be traded within either of the 60-day periods described
herein after distribution, the Employer must notify each holder in writing on or
before the tenth day after the date the shares cease to be so traded that for
the remainder of the applicable 60-day period the shares are subject to a put
option. The number of days between such tenth day and the date on which notice
is actually given, if later than the tenth day, must be added to the duration of
the put option. The notice must inform the holders of the terms of the put
option.



(e)
The put option may be exercised by written notice of exercise to the Employer or
its designee made on such form and in accordance with such rules as may be
prescribed for this purpose by the Plan Administrator.



Upon receipt of such notice, the Employer shall tender to the holder the fair
market value of the Qualifying Employer Securities (as determined under Sections
4.02(e) and (f)) for such shares.


(f)
If the Qualifying Employer Securities were distributed in a total distribution,
then the Employer may pay either a lump sum or substantially equal annual
installments (bearing a reasonable rate of interest and providing adequate
security to the holder) over a period beginning within 30 days following the
date the put option is exercised and ending not more than five years after the
date the put option is exercised.



(1)
If the Qualifying Employer Securities were distributed in a total distribution
then the Employer may pay either in a lump sum or substantially equal
installments (bearing a reasonable rate of interest and providing adequate
security to the holder) over a period beginning within 30 days following the
date the put option is exercised and ending not more than five years after the
date the put option is exercised.



(2)
If the Qualifying Employer Securities were not distributed in a total
distribution then the Employer must pay the holder in a single lump sum payment.


RESTATEMENT January 1, 2014
67
ARTICLE VI (8-1401)

--------------------------------------------------------------------------------


(3)
If a distribution is made in installments, the Employer shall, within 30 days of
the date the holder exercises the put option, give the holder a promissory note
for the full unpaid balance of the option’s price.



(g)
The Plan Trust Fund is not bound to purchase shares of Qualifying Employer
Securities pursuant to the put option, but the Employer may direct the Trustee
to cause the Plan Trust Fund to assume the Employer’s rights and obligations to
acquire shares of Qualifying Employer Securities under the put option.



(h)
A trading limitation for this purpose means a restriction under any federal or
state securities law or under any agreement affecting the shares that would make
the shares not as freely tradable as shares not subject to such restriction.



(i)
A total distribution for this purpose means a distribution to a Participant or
Beneficiary within one taxable year of such recipient to the entire balance to
the credit of the Participant.


RESTATEMENT January 1, 2014
68
ARTICLE VI (8-1401)

--------------------------------------------------------------------------------






ARTICLE VII


REQUIRED MINIMUM DISTRIBUTIONS


SECTION 7.01--APPLICATION.


The optional forms of distribution are only those provided in Article VI. An
optional form of distribution shall not be permitted unless it meets the
requirements of this article. The timing of any distribution must meet the
requirements of this article.


SECTION 7.02--DEFINITIONS.


For purposes of this article, the following terms are defined:


Distribution Calendar Year means a calendar year for which a minimum
distribution is required. For distributions beginning before the Participant's
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year that contains the Participant's Required Beginning
Date. For distributions beginning after the Participant's death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin under (b)(2) of the REQUIRED MINIMUM DISTRIBUTIONS SECTION of
this article. The required minimum distribution for the Participant’s first
Distribution Calendar Year will be made on or before the Participant’s Required
Beginning Date. The required minimum distribution for other Distribution
Calendar Years, including the required minimum distribution for the Distribution
Calendar Year in which the Participant’s Required Beginning Date occurs, will be
made on or before December 31 of that Distribution Calendar Year.


5-percent Owner means a Participant who is treated as a 5-percent Owner for
purposes of this article. A Participant is treated as a 5-percent Owner for
purposes of this article if such Participant is a 5-percent owner as defined in
Code Section 416 at any time during the Plan Year ending with or within the
calendar year in which such owner attains age 70 1/2.


Once distributions have begun to a 5-percent Owner under this article, they must
continue to be distributed, even if the Participant ceases to be a 5-percent
Owner in a subsequent year.


Life Expectancy means life expectancy as computed by use of the Single Life
Table in Q&A-1 in section 1.401(a)(9)-9 of the regulations.


Participant's Account Balance means the Account balance as of the last Valuation
Date in the calendar year immediately preceding the Distribution Calendar Year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the Account as of dates in the valuation
calendar year after the Valuation Date and decreased by distributions made in
the valuation calendar year after the Valuation Date. The Account balance for
the valuation calendar year includes any amounts rolled over or transferred to
the Plan either in the valuation calendar year or in the Distribution Calendar
Year if distributed or transferred in the valuation calendar year.


Required Beginning Date means, for a Participant who is a 5-percent Owner, April
1 of the calendar year following the calendar year in which he attains age 70
1/2.


Required Beginning Date means, for any Participant who is not a 5-percent Owner,
April 1 of the calendar year following the later of the calendar year in which
he attains age 70 1/2 or the calendar year in which he retires.



RESTATEMENT January 1, 2014
69
ARTICLE VII (8-1401)

--------------------------------------------------------------------------------


The preretirement age 70 1/2 distribution option is only eliminated with respect
to Participants who reach age 70 1/2 in or after a calendar year that begins
after the later of December 31, 1998, or the adoption date of the amendment
which eliminated such option. The preretirement age 70 1/2 distribution option
is an optional form of benefit under which benefits payable in a particular
distribution form (including any modifications that may be elected after
benefits begin) begin at a time during the period that begins on or after
January 1 of the calendar year in which the Participant attains age 70 1/2 and
ends April 1 of the immediately following calendar year.


The options available for Participants who are not 5-percent Owners and attained
age 70 1/2 in calendar years before the calendar year that begins after the
later of December 31, 1998, or the adoption date of the amendment which
eliminated the preretirement age 70 1/2 distribution option shall be the
following. Any such Participant attaining age 70 1/2 in years after 1995 may
elect by April 1 of the calendar year following the calendar year in which he
attained age 70 1/2 (or by December 31, 1997 in the case of a Participant
attaining age 70 1/2 in 1996) to defer distributions until April 1 of the
calendar year following the calendar year in which he retires. If no such
election is made, the Participant shall begin receiving distributions by April 1
of the calendar year following the year in which he attained age 70 1/2 (or by
December 31, 1997 in the case of a Participant attaining age 70 1/2 in 1996).
Any such Participant attaining age 70 1/2 in years prior to 1997 may elect to
stop distributions that are not purchased annuities and recommence by April 1 of
the calendar year following the calendar year in which he retires. There shall
be a new Annuity Starting Date upon recommencement.


SECTION 7.03--REQUIRED MINIMUM DISTRIBUTIONS.


(a)
General Rules.



(1)
The requirements of this article shall apply to any distribution of a
Participant’s interest and will take precedence over any inconsistent provisions
of this Plan. Unless otherwise specified, the provisions of this article apply
to calendar years beginning after December 31, 2002.



(2)
All distributions required under this article shall be determined and made in
accordance with the regulations under Code Section 401(a)(9), including the
incidental death benefit requirement in Code Section 401(a)(9)(G), and the
regulations thereunder.



(b)
Time and Manner of Distribution.

 
(1)
Required Beginning Date. The Participant’s entire interest will be distributed,
or begin to be distributed, to the Participant no later than the Participant’s
Required Beginning Date.



(2)
Death of Participant Before Distributions Begin. If the Participant dies before
distributions begin, the Participant’s entire interest will be distributed, or
begin to be distributed, no later than as follows:



(i)
If the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary, distributions to the surviving spouse will begin by December 31 of
the calendar year immediately following the calendar year in which the
Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70 1/2, if later, except to the extent that
an election is made to receive distributions in accordance with the 5-year rule
under (e) below. Under the 5-year rule, the Participant’s entire interest will
be distributed to the Designated Beneficiary by December 31 of the calendar year
containing the fifth anniversary of the Participant’s death.


RESTATEMENT January 1, 2014
70
ARTICLE VII (8-1401)

--------------------------------------------------------------------------------


(ii)
If the Participant’s surviving spouse is not the Participant’s sole Designated
Beneficiary, distributions to the Designated Beneficiary will begin by December
31 of the calendar year immediately following the calendar year in which the
Participant died, except to the extent that an election is made to receive
distributions in accordance with the 5-year rule under (e) below. Under the
5-year rule, the Participant’s entire interest will be distributed to the
Designated Beneficiary by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.



(iii)
If there is no Designated Beneficiary as of September 30 of the year following
the year of the Participant’s death, the Participant’s entire interest will be
distributed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.



(iv)
If the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse are required to begin, this (b)(2), other
than (b)(2)(i), will apply as if the surviving spouse were the Participant.



For purposes of this (b)(2) and (d) below, unless (b)(2)(iv) above applies,
distributions are considered to begin on the Participant’s Required Beginning
Date. If (b)(2)(iv) above applies, distributions are considered to begin on the
date distributions are required to begin to the surviving spouse under (b)(2)(i)
above. If distributions under an annuity purchased from an insurance company
irrevocably commence to the Participant before the Participant’s Required
Beginning Date (or to the Participant’s surviving spouse before the date
distributions are required to begin to the surviving spouse under (b)(2)(i)
above), the date distributions are considered to begin is the date distributions
actually commence.


(3)
Forms of Distribution. Unless the Participant’s interest is distributed in the
form of an annuity purchased from an insurance company or in a single sum on or
before the Required Beginning Date, as of the first Distribution Calendar Year
distributions will be made in accordance with (c) and (d) below. If the
Participant’s interest is distributed in the form of an annuity purchased from
an insurance company, distributions thereunder will be made in accordance with
the requirements of Code Section 401(a)(9) and the regulations thereunder.



(c)
Required Minimum Distributions During Participant’s Lifetime.



(1)
Amount of Required Minimum Distribution For Each Distribution Calendar Year.
During the Participant’s lifetime, the minimum amount that will be distributed
for each Distribution Calendar Year is the lesser of:



(i)
the quotient obtained by dividing the Participant’s Account Balance by the
distribution period in the Uniform Lifetime Table set forth in Q&A-2 in section
1.401(a)(9)-9 of the regulations, using the Participant’s age as of the
Participant’s birthday in the Distribution Calendar Year; or


RESTATEMENT January 1, 2014
71
ARTICLE VII (8-1401)

--------------------------------------------------------------------------------


(ii)
if the Participant’s sole Designated Beneficiary for the Distribution Calendar
Year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s Account Balance by the number in the Joint and Last Survivor Table
set forth in Q&A-3 in section 1.401(a)(9)-9 of the regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the Distribution Calendar Year.



(2)
Lifetime Required Minimum Distributions Continue Through Year of Participant’s
Death. Required minimum distributions will be determined under this (c)
beginning with the first Distribution Calendar Year and continuing up to, and
including, the Distribution Calendar Year that includes the Participant’s date
of death.



(d)
Required Minimum Distributions After Participant’s Death.



(1)
Death On or After Date Distributions Begin.



(i)
Participant Survived by Designated Beneficiary. If the Participant dies on or
after the date distributions begin and there is a Designated Beneficiary, the
minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account Balance by the longer of the remaining Life Expectancy
of the Participant or the remaining Life Expectancy of the Participant’s
Designated Beneficiary, determined as follows:



A.
The Participant’s remaining Life Expectancy is calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.



B.
If the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary, the remaining Life Expectancy of the surviving spouse is calculated
for each Distribution Calendar Year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
Distribution Calendar Years after the year of the surviving spouse’s death, the
remaining Life Expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.



C.
If the Participant’s surviving spouse is not the Participant’s sole Designated
Beneficiary, the Designated Beneficiary’s remaining Life Expectancy is
calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.



(ii)
No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each Distribution Calendar Year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account Balance by the Participant’s remaining Life Expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.



(2)
Death Before Date Distributions Begin.




RESTATEMENT January 1, 2014
72
ARTICLE VII (8-1401)

--------------------------------------------------------------------------------


(i)
Participant Survived by Designated Beneficiary. If the Participant dies before
the date distributions begin and there is a Designated Beneficiary, the minimum
amount that will be distributed for each Distribution Calendar Year after the
year of the Participant’s death is the quotient obtained by dividing the
Participant’s Account Balance by the remaining Life Expectancy of the
Participant’s Designated Beneficiary, determined as provided in (d)(1) above,
except to the extent that an election is made to receive distributions in
accordance with the 5-year rule under (e) below. Under the 5-year rule, the
Participant’s entire interest will be distributed to the Designated Beneficiary
by December 31 of the calendar year containing the fifth anniversary of the
Participant’s death.



(ii)
No Designated Beneficiary. If the Participant dies before the date distributions
begin and there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, distribution of the Participant’s
entire interest will be completed by December 31 of the calendar year containing
the fifth anniversary of the Participant’s death.



(iii)
Death of Surviving Spouse Before Distributions to Surviving Spouse Are Required
to Begin. If the Participant dies before the date distributions begin, the
Participant’s surviving spouse is the Participant’s sole Designated Beneficiary,
and the surviving spouse dies before distributions are required to begin to the
surviving spouse under (b)(2)(i) above, this (d)(2) will apply as if the
surviving spouse were the Participant.

 
(e)
Election of 5-year Rule. Participants or Beneficiaries may elect on an
individual basis whether the 5-year rule in (b)(2) and (d)(2) above applies to
distributions after the death of a Participant who has a Designated Beneficiary.
The election must be made no later than the earlier of September 30 of the
calendar year in which the distribution would be required to begin under (b)(2)
above if no such election is made, or by September 30 of the calendar year which
contains the fifth anniversary of the Participant’s (or, if applicable,
surviving spouse’s) death.



SECTION 7.04--TEFRA SECTION 242(b)(2) ELECTIONS.


(a)
Notwithstanding the other requirements of this article, distribution on behalf
of any Participant, including a 5-percent Owner, who has made a designation
under section 242(b)(2) of the Tax Equity and Fiscal Responsibility Act (a
section 242(b)(2) election) may be made in accordance with all of the following
requirements (regardless of when such distribution commences):



(1)
The distribution by the Plan is one that would not have disqualified such Plan
under Code Section 401(a)(9) as in effect prior to amendment by the Deficit
Reduction Act of 1984.



(2)
The distribution is in accordance with a method of distribution designated by
the Participant whose interest in the Plan is being distributed or, if the
Participant is deceased, by a Beneficiary of such Participant.



(3)
Such designation was in writing, was signed by the Participant or the
Beneficiary, and was made before January 1, 1984.



(4)
The Participant had accrued a benefit under the Plan as of December 31, 1983.



(5)
The method of distribution designated by the Participant or the Beneficiary
specifies the time at which distribution will commence, the period over which
distributions will be made, and in the case of any distribution upon the
Participant’s death, the Beneficiaries of the Participant listed in order of
priority.




RESTATEMENT January 1, 2014
73
ARTICLE VII (8-1401)

--------------------------------------------------------------------------------


(b)
A distribution upon death will not be covered by this transitional rule unless
the information in the designation contains the required information described
above with respect to the distributions to be made upon the death of the
Participant.



(c)
For any distribution which commences before January 1, 1984, but continues after
December 31, 1983, the Participant, or the Beneficiary, to whom such
distribution is being made, will be presumed to have designated the method of
distribution under which the distribution is being made if the method of
distribution was specified in writing and the distribution satisfies the
requirements in (a)(1) and (5) above.



(d)
If a designation is revoked, any subsequent distribution must satisfy the
requirements of Code Section 401(a)(9) and the regulations thereunder. If a
designation is revoked subsequent to the date distributions are required to
begin, the Plan must distribute by the end of the calendar year following the
calendar year in which the revocation occurs the total amount not yet
distributed which would have been required to have been distributed to satisfy
Code Section 401(a)(9) and the regulations thereunder, but for the section
242(b)(2) election. For calendar years beginning after December 31, 1988, such
distributions must meet the minimum distribution incidental benefit
requirements. Any changes in the designation will be considered to be a
revocation of the designation. However, the mere substitution or addition of
another Beneficiary (one not named in the designation) under the designation
will not be considered to be a revocation of the designation, so long as such
substitution or addition does not alter the period over which distributions are
to be made under the designation, directly or indirectly (for example, by
altering the relevant measuring life).



(e)
In the case in which an amount is transferred or rolled over from one plan to
another plan, the rules in Q&A-14 and Q&A-15 in section 1.401(a)(9)-8 of the
regulations shall apply.




RESTATEMENT January 1, 2014
74
ARTICLE VII (8-1401)

--------------------------------------------------------------------------------






ARTICLE VIII


TERMINATION OF THE PLAN


The Employer expects to continue the Plan indefinitely but reserves the right to
terminate the Plan in whole or in part at any time upon giving written notice to
all parties concerned.


The Account of each Participant shall be 100% vested and nonforfeitable as of
the effective date of the complete termination of the Plan. The Account of each
Participant shall also be 100% vested and nonforfeitable upon complete
discontinuance of Contributions as of the effective date of the amendment to
cease Contributions or the date determined by the Internal Revenue Service.
Further, the Account of each Participant who is included in the group of
Participants deemed to be affected by a partial termination of the Plan (as
determined by the Plan Administrator or a governmental entity authorized to make
such determination) shall be 100% vested and nonforfeitable as of the effective
date of such event. The Participant’s Vested Account shall continue to
participate in the earnings credited, expenses charged, and any appreciation or
depreciation of the Investment Fund until his Vested Account is distributed.


A Participant’s Vested Account that does not result from the Contributions
listed below may be distributed to the Participant after the effective date of
the complete termination of the Plan:


Elective Deferral Contributions
Qualified Matching Contributions
Qualified Nonelective Contributions


A Participant’s Vested Account resulting from such Contributions may be
distributed upon complete termination of the Plan, but only if neither the
Employer nor any Controlled Group member maintain another defined contribution
plan (other than an employee stock ownership plan as defined in Code Section
4975(e)(7) or 409(a), a simplified employee pension plan as defined in Code
Section 408(k), a SIMPLE IRA plan as defined in Code Section 408(p), a plan or
contract that satisfies the requirements of Code Section 403(b), or a plan
described in Code Section 457(b) or (f)) at any time during the period beginning
on the date of complete termination of the Plan and ending 12 months after all
assets have been distributed from the Plan. Such distribution is made in a lump
sum. A distribution under this article shall be a retirement benefit and shall
be distributed to the Participant according to the provisions of Article VI.


However, the fixed period and fixed payment installment options shall not be
available. If a Participant or Beneficiary is receiving payments under the fixed
period or fixed payment installment option, the Vested Account shall be paid to
such person in a single sum.


The Participant’s entire Vested Account shall be paid in a single sum to the
Participant as of the effective date of complete termination of the Plan if (i)
the requirements for distribution of Elective Deferral Contributions in the
above paragraph are met and (ii) consent of the Participant is not required in
the ELECTION PROCEDURES SECTION of Article VI to distribute a benefit that is
immediately distributable. This is a small amounts payment. The small amounts
payment is in full settlement of all benefits otherwise payable.


Upon complete termination of the Plan, no more Employees shall become
Participants and no more Contributions shall be made.


The assets of this Plan shall not be paid to the Employer at any time, except
that, after the satisfaction of all liabilities under the Plan, any assets
remaining may be paid to the Employer. The payment may not be made if it would
contravene any provision of law.



RESTATEMENT January 1, 2014
75
ARTICLE VIII (8-1401)

--------------------------------------------------------------------------------






ARTICLE IX


ADMINISTRATION OF THE PLAN


SECTION 9.01--ADMINISTRATION.


Subject to the provisions of this article, the Plan Administrator has complete
control of the administration of the Plan. The Plan Administrator has all the
powers necessary for it to properly carry out its administrative duties. Not in
limitation, but in amplification of the foregoing, the Plan Administrator has
complete discretion to construe or interpret the provisions of the Plan,
including ambiguous provisions, if any, and to determine all questions that may
arise under the Plan, including all questions relating to the eligibility of
Employees to participate in the Plan and the amount of benefit to which any
Participant or Beneficiary may become entitled. The Plan Administrator's
decisions upon all matters within the scope of its authority shall be final.


Unless otherwise set out in the Plan or Annuity Contract, the Plan Administrator
may delegate recordkeeping and other duties which are necessary to assist it
with the administration of the Plan to any person or firm which agrees to accept
such duties. The Plan Administrator shall be entitled to rely upon all tables,
valuations, certificates and reports furnished by the consultant or actuary
appointed by the Plan Administrator and upon all opinions given by any counsel
selected or approved by the Plan Administrator.


The Plan Administrator shall receive all claims for benefits by Participants,
former Participants and Beneficiaries. The Plan Administrator shall determine
all facts necessary to establish the right of any Claimant to benefits and the
amount of those benefits under the provisions of the Plan. The Plan
Administrator may establish rules and procedures to be followed by Claimants in
filing claims for benefits, in furnishing and verifying proofs necessary to
determine age, and in any other matters required to administer the Plan.


SECTION 9.02--EXPENSES.


Expenses of the Plan, to the extent that the Employer does not pay such
expenses, may be paid out of the assets of the Plan provided that such payment
is consistent with ERISA. Expenses of the Plan will be paid in accordance with
the most recent service and expense agreement or such other documents duly
entered into by or with regard to the Plan that govern such matters. Such
expenses include, but are not limited to, expenses for bonding required by
ERISA; expenses for recordkeeping and other administrative services; fees and
expenses of the Trustee or Annuity Contract; expenses for investment education
service; and direct costs that the Employer incurs with respect to the Plan.
Expenses that relate solely to a specific Participant or Alternate Payee may be
assessed against such Participant or Alternate Payee as provided in the service
and expense agreement or such other documents duly entered into by or with
regard to the Plan that govern such matters.


SECTION 9.03--RECORDS.


All acts and determinations of the Plan Administrator shall be duly recorded.
All these records, together with other documents necessary for the
administration of the Plan, shall be preserved in the Plan Administrator's
custody.


Writing (handwriting, typing, printing), photostating, photographing,
microfilming, magnetic impulse, mechanical or electrical recording, or other
forms of data compilation shall be acceptable means of keeping records.



RESTATEMENT January 1, 2014
76
ARTICLE IX (8-1401)

--------------------------------------------------------------------------------


SECTION 9.04--INFORMATION AVAILABLE.


Any Participant in the Plan or any Beneficiary may examine copies of the Plan
description, latest annual report, any bargaining agreement, this Plan, the
Annuity Contract, or any other instrument under which the Plan was established
or is operated. The Plan Administrator shall maintain all of the items listed in
this section in its office, or in such other place or places as it may designate
in order to comply with governmental regulations. These items may be examined
during reasonable business hours. Upon the written request of a Participant or
Beneficiary receiving benefits under the Plan, the Plan Administrator shall
furnish him with a copy of any of these items. The Plan Administrator may make a
reasonable charge to the requesting person for the copy.


SECTION 9.05--CLAIM PROCEDURES.


A Claimant must submit any necessary forms and needed information when making a
claim for benefits under the Plan.


If a claim for benefits under the Plan is wholly or partially denied, the Plan
Administrator shall provide adequate written notice to the Claimant whose claim
for benefits under the Plan has been denied. The notice must be furnished within
90 days of the date that the claim is received by the Plan without regard to
whether all of the information necessary to make a benefit determination is
received. The Claimant shall be notified in writing within this initial 90-day
period if special circumstances require an extension of the time needed to
process the claim. The notice shall indicate the special circumstances requiring
an extension of time and the date by which the Plan Administrator's decision is
expected to be rendered. In no event shall such extension exceed a period of 90
days from the end of the initial 90-day period.


The Plan Administrator's notice to the Claimant shall: (i) specify the reason or
reasons for the denial; (ii) reference the specific Plan provisions on which the
denial is based; (iii) describe any additional material and information needed
for the Claimant to perfect his claim for benefits; (iv) explain why the
material and information is needed; and (v) inform the Claimant of the Plan’s
appeal procedures and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under ERISA section
502(a) following an adverse benefit determination on appeal.


Any appeal made by a Claimant must be made in writing to the Plan Administrator
within 60 days after receipt of the Plan Administrator’s notice of denial of
benefits. If the Claimant appeals to the Plan Administrator, the Claimant may
submit written comments, documents, records, and other information relating to
the claim for benefits. The Claimant shall be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claim for benefits. The Plan
Administrator shall review the claim taking into account all comments,
documents, records, and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.


The Plan Administrator shall provide adequate written notice to the Claimant of
the Plan’s benefit determination on review. The notice must be furnished within
60 days of the date that the request for review is received by the Plan without
regard to whether all of the information necessary to make a benefit
determination on review is received. The Claimant shall be notified in writing
within this initial 60-day period if special circumstances require an extension
of the time needed to process the claim. The notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
Administrator expects to render the determination on review. In no event shall
such extension exceed a period of 60 days from the end of the initial 60-day
period.



RESTATEMENT January 1, 2014
77
ARTICLE IX (8-1401)

--------------------------------------------------------------------------------


In the event the benefit determination is being made by a committee or board of
trustees that hold regularly scheduled meetings at least quarterly, the above
paragraph shall not apply. The benefit determination must be made by the date of
the meeting of the committee or board that immediately follows the Plan’s
receipt of a request for review, unless the request for review is filed within
30 days preceding the date of such meeting. In such case, the benefit
determination must be made by the date of the second meeting following the
Plan’s receipt of the request for review. The date of the receipt of the request
for review shall be determined without regard to whether all of the information
necessary to make a benefit determination on review is received. The Claimant
shall be notified in writing within this initial period if special circumstances
require an extension of the time needed to process the claim. The notice shall
indicate the special circumstances requiring an extension of time and the date
by which the committee or board expects to render the determination on review.
In no event shall such benefit determination be made later than the third
meeting of the committee or board following the Plan’s receipt of the request
for review. The Plan Administrator shall provide adequate written notice to the
Claimant of the Plan’s benefit determination on review as soon as possible, but
not later than five days after the benefit determination is made.


If the claim for benefits is wholly or partially denied on review, the Plan
Administrator’s notice to the Claimant shall: (i) specify the reason or reasons
for the denial; (ii) reference the specific Plan provisions on which the denial
is based; (iii) include a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the Claimant’s claim for
benefits; and (iv) include a statement of the Claimant’s right to bring a civil
action under ERISA section 502(a).


A Claimant may authorize a representative to act on the Claimant’s behalf with
respect to a benefit claim or appeal of an adverse benefit determination. Such
authorization shall be made by completion of a form furnished for that purpose.
In the absence of any contrary direction from the Claimant, all information and
notifications to which the Claimant is entitled shall be directed to the
authorized representative.


The Plan Administrator shall perform periodic examinations, reviews, or audits
of benefit claims to determine whether claims determinations are made in
accordance with the governing Plan documents and, where appropriate, Plan
provisions have been consistently applied with respect to similarly situated
Claimants.


Disability Claim Procedures. In the case of a claim for disability benefits, the
above provisions will be modified as provided below.


If a claim for disability benefits under the Plan is wholly or partially denied,
the Plan Administrator shall provide adequate written notice to the Claimant
whose claim for benefits under the Plan has been denied. The notice must be
furnished within 45 days of the date that the claim is received by the Plan
without regard to whether all of the information necessary to make a benefit
determination is received. The period for furnishing the notice may be extended
for up to 30 days if the Plan Administrator both determines an extension is
necessary due to matters beyond the control of the Plan and notifies the
Claimant in writing within this initial 45-day period. The notice shall indicate
the circumstances requiring the extension of time and the date by which the Plan
expects to render a decision. If prior to the end of the first 30-day extension
period, the Plan Administrator determines that, due to matters beyond the
control of the Plan, a decision cannot be rendered within that extension period,
the period may be extended for up to an additional 30 days, provided the Plan
Administrator notifies the Claimant in writing, within the first 30-day
extension period, of the circumstances requiring the extension and the date by
which the Plan expects to render a decision. In the case of any extension, the
notice of extension shall specifically explain the standards on which
entitlement to a benefit is based, the unresolved issues that prevent a decision
on the claim, and the additional information needed to resolve those issues. The
Claimant shall be afforded at least 45 days within which to provide the
specified information.



RESTATEMENT January 1, 2014
78
ARTICLE IX (8-1401)

--------------------------------------------------------------------------------


In the event that a period of time is extended due to a Claimant’s failure to
submit information necessary to decide a claim, the period for making the
benefit determination shall be tolled from the date on which the notification of
the extension is sent to the Claimant until the date on which the Claimant
responds to the request for additional information.


The Plan Administrator's notice to the Claimant shall: (i) specify the reason or
reasons for the denial; (ii) reference the specific Plan provisions on which the
denial is based; (iii) describe any additional material and information needed
for the Claimant to perfect his claim for benefits; (iv) explain why the
material and information is needed; (v) inform the Claimant of the Plan’s appeal
procedures and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under ERISA section
502(a) following an adverse benefit determination on appeal; (vi) provide the
Claimant with any internal rule, guideline, protocol, or other similar criterion
that was relied upon in making the adverse determination or a statement that
such rule, guideline, protocol, or other similar criterion was relied upon and a
copy will be provided free of charge upon request; and (vii) provide the
Claimant with an explanation of any scientific or clinical judgment for the
determination if benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit or a statement that the
benefit is based on such an exclusion or limit and such explanation will be
provided free of charge.


Any appeal made by a Claimant must be made in writing to the Plan Administrator
within 180 days after receipt of the Plan Administrator’s notice of denial of
benefits. The Claimant may submit written comments, documents, records, and
other information relating to the claim for benefits. The Claimant shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the Claimant’s claim
for benefits. The Plan Administrator shall review the claim taking into account
all comments, documents, records, and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination. The review shall
not afford deference to the initial adverse benefit determination and shall be
conducted by an appropriate named fiduciary who is neither the individual who
made the adverse benefit determination that is the subject of the appeal, nor
the subordinate of such individual. If the adverse benefit determination is
based in whole or in part on a medical judgment, the appropriate named fiduciary
shall consult with a health care professional who has appropriate training and
experience in the field of medicine involved in the medical judgment. Such
health care professional shall be an individual who is neither an individual who
was consulted in connection with the adverse benefit determination that is the
subject of the appeal, nor the subordinate of such individual. The Claimant
shall be provided with the identity of medical or vocational experts whose
advice was obtained on behalf of the Plan in connection with the adverse benefit
determination, without regard to whether the advice was relied on.


The Plan Administrator shall provide adequate written notice to the Claimant of
the Plan’s benefit determination on review. The notice must be furnished within
45 days of the date that the request for review is received by the Plan without
regard to whether all of the information necessary to make a benefit
determination on review is received. The Claimant shall be notified in writing
within this initial 45-day period if special circumstances require an extension
of the time needed to process the claim. The notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
Administrator expects to render the determination on review. In no event shall
such extension exceed a period of 45 days from the end of the initial 45-day
period.


In the event the benefit determination is being made by a committee or board of
trustees that hold regularly scheduled meetings at least quarterly, the above
paragraph shall not apply. The benefit determination must be made by the date of
the meeting of the committee or board that immediately follows the Plan’s
receipt of a request for review, unless the request for review is filed within
30 days preceding the date of such meeting. In such case, the benefit
determination must be made by the date of the second meeting following the
Plan’s receipt of the request for review. The date of the receipt of the request
for review shall be determined without regard to whether all of the information
necessary to make a benefit determination on review is received. The Claimant
shall be notified in writing within this initial period if special circumstances
require an extension of the time needed to process the claim. The notice shall
indicate the special circumstances requiring an extension of time and the date
by which the committee or board expects to render the determination on review.
In no event shall such benefit determination be made later than the third
meeting of the committee or board following the Plan’s receipt of the request
for review. The Plan Administrator shall provide adequate written notice to the
Claimant of the Plan’s benefit determination on review as soon as possible, but
not later than five days after the benefit determination is made.



RESTATEMENT January 1, 2014
79
ARTICLE IX (8-1401)

--------------------------------------------------------------------------------


To the extent that a period of time is extended due to a Claimant’s failure to
submit information necessary to decide a claim, the period for making the
benefit determination on review shall be tolled from the date on which the
notification of the extension is sent to the Claimant until the date on which
the Claimant responds to the request for additional information.


If the claim for disability benefits is wholly or partially denied on review,
the Plan Administrator’s notice to the Claimant shall: (i) specify the reason or
reasons for the denial; (ii) reference the specific Plan provisions on which the
denial is based; (iii) include a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the Claimant’s claim
for benefits; (iv) include a statement of the Claimant’s right to bring a civil
action under ERISA section 502(a); (v) provide the Claimant with any internal
rule, guideline, protocol, or other similar criterion that was relied upon in
making the adverse determination or a statement that such rule, guideline,
protocol, or other similar criterion was relied upon and a copy will be provided
free of charge upon request; (vi) provide the Claimant with an explanation of
any scientific or clinical judgment for the determination if benefit
determination is based on a medical necessity or experimental treatment or
similar exclusion or limit or a statement that the benefit is based on such an
exclusion or limit and such explanation will be provided free of charge; and
(vii) provide the Claimant with the following statement: You and your plan may
have other voluntary alternative dispute resolution options, such as mediation.
One way to find out what may be available is to contact your local U.S.
Department of Labor Office and your State insurance regulatory agency.


SECTION 9.06--DELEGATION OF AUTHORITY.
All or any part of the administrative duties and responsibilities under this
article may be delegated by the Plan Administrator to a retirement committee.
The duties and responsibilities of the retirement committee shall be set out in
a separate written agreement.


SECTION 9.07--EXERCISE OF DISCRETIONARY AUTHORITY.


The Employer, Plan Administrator, and any other person or entity who has
authority with respect to the management, administration, or investment of the
Plan may exercise that authority in its/his full discretion, subject only to the
duties imposed under ERISA. This discretionary authority includes, but is not
limited to, the authority to make any and all factual determinations and
interpret all terms and provisions of the Plan documents relevant to the issue
under consideration. The exercise of authority will be binding upon all persons.


SECTION 9.08--TRANSACTION PROCESSING.


Transactions (including, but not limited to, investment directions, trades,
loans, and distributions) shall be processed as soon as administratively
practicable after proper directions are received from the Participant or other
parties. No guarantee is made by the Plan, Plan Administrator, Trustee, Insurer,
or Employer that such transactions will be processed on a daily or other basis,
and no guarantee is made in any respect regarding the processing time of such
transactions.



RESTATEMENT January 1, 2014
80
ARTICLE IX (8-1401)

--------------------------------------------------------------------------------


Notwithstanding any other provision of the Plan, the Employer, the Plan
Administrator, or the Trustee reserves the right to not value an investment
option on any given Valuation Date for any reason deemed appropriate by the
Employer, the Plan Administrator, or the Trustee.


Administrative practicality will be determined by legitimate business factors
(including, but not limited to, failure of systems or computer programs, failure
of the means of the transmission of data, force majeure, the failure of a
service provider to timely receive values or prices, and correction for errors
or omissions or the errors or omissions of any service provider) and in no event
will be deemed to be less than 14 days. The processing date of a transaction
shall be binding for all purposes of the Plan and considered the applicable
Valuation Date for any transaction.



RESTATEMENT January 1, 2014
81
ARTICLE IX (8-1401)

--------------------------------------------------------------------------------






ARTICLE X


GENERAL PROVISIONS


SECTION 10.01--AMENDMENTS.


The Employer may amend this Plan at any time, including any remedial retroactive
changes (within the time specified by Internal Revenue Service regulations), to
comply with any law or regulation issued by any governmental agency to which the
Plan is subject.


An amendment may not allow reversion or diversion of Plan assets to the Employer
at any time, except as may be required to comply with any law or regulation
issued by any governmental agency to which the Plan is subject.


An amendment may not eliminate or reduce a section 411(d)(6) protected benefit,
as defined in Q&A-1 in section 1.411(d)-4 of the regulations, that has already
accrued, except as provided in section 1.411(d)-3 or 1.411(d)-4 of the
regulations. This is generally the case even if such elimination or reduction is
contingent upon the Employee’s consent. However, the Plan may be amended to
eliminate or reduce section 411(d)(6) protected benefits with respect to
benefits not yet accrued as of the later of the amendment’s adoption date or
effective date without violating Code Section 411(d)(6).


No amendment to the Plan shall be effective to eliminate or restrict an optional
form of benefit. The preceding sentence shall not apply to a Plan amendment that
eliminates or restricts the ability of a Participant to receive payment of his
Account balance under a particular optional form of benefit if the amendment
provides a single sum distribution form that is otherwise identical to the
optional form of benefit being eliminated or restricted. For this purpose, a
single sum distribution form is otherwise identical only if the single sum
distribution form is identical in all respects to the eliminated or restricted
optional form of benefit (or would be identical except that it provides greater
rights to the Participant) except with respect to the timing of payments after
commencement.


If, as a result of an amendment, an Employer Contribution is removed that is not
100% immediately vested when made, the applicable vesting schedule in effect as
of the last day such Contributions were permitted shall remain in effect with
respect to that part of the Participant’s Account resulting from such
Contributions. The Participant shall not become immediately 100% vested in such
Contributions as a result of the elimination of such Contribution except as
otherwise specifically provided in the Plan.


An amendment shall not decrease a Participant's vested interest in the Plan. If
an amendment to the Plan changes the computation of the percentage used to
determine that portion of a Participant's Account attributable to Employer
Contributions which is nonforfeitable (whether directly or indirectly), in the
case of an Employee who is a Participant as of the later of the date such
amendment or change is adopted or the date it becomes effective, the
nonforfeitable percentage (determined as of such date) of such Employee’s right
to his Account attributable to Employer Contributions shall not be less than the
percentage computed under the Plan without regard to such amendment or change.
Furthermore, each Participant or former Participant


(a)
who has completed at least three Years of Service on the date the election
period described below ends (five Years of Service if the Participant does not
have at least one Hour of Service in a Plan Year beginning after December 31,
1988) and


RESTATEMENT January 1, 2014
82
ARTICLE X (8-1401)

--------------------------------------------------------------------------------


(b)
whose nonforfeitable percentage will be determined on any date after the date of
the change may elect, during the election period, to have the nonforfeitable
percentage of his Account resulting from Employer Contributions determined
without regard to the amendment. This election may not be revoked. If after the
Plan is changed, the Participant’s nonforfeitable percentage will at all times
be as great as it would have been if the change had not been made, no election
needs to be provided. The election period shall begin no later than the date the
Plan amendment is adopted and end no earlier than the 60th day after the latest
of the date the amendment is adopted or becomes effective, or the date the
Participant is issued written notice of the amendment by the Employer or the
Plan Administrator.



With respect to a Participant’s Account attributable to Employer Contributions
accrued as of the later of the adoption or effective date of the amendment and
earnings, the vested percentage of each Participant will be the greater of the
vested percentage under the old vesting schedule or the vested percentage under
the new vesting schedule.


SECTION 10.02--DIRECT ROLLOVERS.


Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a Distributee's election under this section, a Distributee may elect, at
the time and in the manner prescribed by the Plan Administrator, to have any
portion of an Eligible Rollover Distribution paid directly to an Eligible
Retirement Plan specified by the Distributee in a Direct Rollover.


In the event of a Mandatory Distribution of an Eligible Rollover Distribution
greater than $1,000 in accordance with the SMALL AMOUNTS SECTION of this article
(or which is a small amounts payment under Article VIII at complete termination
of the Plan), if the Participant does not elect to have such distribution paid
directly to an Eligible Retirement Plan specified by the Participant in a Direct
Rollover or to receive the distribution directly, the Plan Administrator will
pay the distribution in a Direct Rollover to an individual retirement plan
designated by the Plan Administrator.


For purposes of determining whether a Mandatory Distribution is greater than
$1,000, a designated Roth account and all other accounts under the Plan shall be
treated as accounts held under two separate plans and shall not be combined.


In the event of any other Eligible Rollover Distribution to a Distributee in
accordance with the SMALL AMOUNTS SECTION of this article (or which is a small
amounts payment under Article VIII at complete termination of the Plan), if the
Distributee does not elect to have such distribution paid directly to an
Eligible Retirement Plan specified by the Distributee in a Direct Rollover or to
receive the distribution directly, the Plan Administrator will pay the
distribution to the Distributee.


SECTION 10.03--MERGERS AND DIRECT TRANSFERS.
The Plan may not be merged or consolidated with, nor have its assets or
liabilities transferred to, any other retirement plan, unless each Participant
in this Plan would (if that plan then terminated) receive a benefit immediately
after the merger, consolidation, or transfer that is equal to or greater than
the benefit the Participant would have been entitled to receive immediately
before the merger, consolidation, or transfer (if this Plan had then
terminated). The Employer may enter into merger agreements or direct transfer of
assets agreements with the employers under other retirement plans which are
qualifiable under Code Section 401(a), including an elective transfer, and may
accept the direct transfer of plan assets, or may transfer plan assets, as a
party to any such agreement. The Employer shall not consent to, or be a party to
a merger, consolidation, or transfer of assets with a defined benefit plan if
such action would result in a defined benefit feature being maintained under
this Plan. The Employer will not transfer any amounts attributable to elective
deferral contributions, qualified matching contributions, qualified nonelective
contributions, and contributions used to satisfy Code Section 401(k)(13) safe
harbors unless the transferee plan provides that the limitations of section
1.401(k)-1(d) of the regulations shall apply to such amounts (including
post-transfer earnings thereon), unless the amounts could have been distributed
at the time of the transfer (other than for hardships as described in the
WITHDRAWAL BENEFITS SECTION of Article V or deemed severance from employment, as
described in the VESTED BENEFITS SECTION of Article V), and the transfer is an
elective transfer described in Q&A-3(b)(1) in section 1.411(d)-4 of the
regulations.

RESTATEMENT January 1, 2014
83
ARTICLE X (8-1401)

--------------------------------------------------------------------------------


Notwithstanding any provision of the Plan to the contrary, to the extent any
optional form of benefit under the Plan permits a distribution prior to the
Employee’s retirement, death, disability, or Severance from Employment, and
prior to plan termination, the optional form of benefit is not available with
respect to benefits attributable to assets (including the post-transfer earnings
thereon) and liabilities that are transferred, within the meaning of Code
Section 414(l), to this Plan from a money purchase pension plan qualified under
Code Section 401(a) (other than any portion of those assets and liabilities
attributable to voluntary employee contributions). In addition, benefits
attributable to such assets (and post-transfer earnings) from a money purchase
plan must be distributed in accordance with the qualified preretirement survivor
annuity and qualified joint and survivor annuity requirements (including the
spousal consent requirement) of Code Section 401(a)(11) and the regulations
thereunder as stated in the money purchase plan from which the assets were
transferred.


The limitations of section 1.401(k)-1(d) of the regulations applicable to
elective deferral contributions, qualified matching contributions, qualified
nonelective contributions, and contributions used to satisfy Code Section
401(k)(13) safe harbors shall continue to apply to any amounts attributable to
such contributions (including post-transfer earnings thereon) transferred to
this Plan, unless the amounts could have been distributed at the time of the
transfer (other than for hardships as described in the WITHDRAWAL BENEFITS
SECTION of Article V or deemed severance from employment, as described in the
VESTED BENEFITS SECTION of Article V), and the transfer is an elective transfer
described in Q&A-3(b)(1) in section 1.411(d)-4 of the regulations.


The Plan may accept a direct transfer of plan assets on behalf of an Eligible
Employee. If the Eligible Employee is not an Active Participant when the
transfer is made, the Eligible Employee shall be deemed to be an Active
Participant only for the purpose of investment and distribution of the
transferred assets. Employer Contributions shall not be made for or allocated to
the Eligible Employee, until the time he meets all of the requirements to become
an Active Participant.


The Plan shall hold, administer, and distribute the transferred assets as a part
of the Plan. The Plan shall maintain a separate account for the benefit of the
Employee on whose behalf the Plan accepted the transfer in order to reflect the
value of the transferred assets.


A Participant’s section 411(d)(6) protected benefits, as defined in Q&A-1 in
section 1.411(d)-4 of the regulations, may not be eliminated by reason of
transfer or any transaction amending or having the effect of amending a plan or
plans to transfer benefits except as provided below.


A Participant’s section 411(d)(6) protected benefits may be eliminated or
reduced upon transfer between qualified defined contribution plans if the
conditions in Q&A-3(b)(1) in section 1.411(d)-4 of the regulations are met. The
transfer must meet all of the other applicable qualification requirements.


A Participant’s section 411(d)(6) protected benefits may be eliminated or
reduced if a transfer is an elective transfer of certain distributable benefits
between qualified plans (both defined benefit and defined contribution) and the
conditions in Q&A-3(c)(1) in section 1.411(d)-4 of the regulations are met. The
rules applicable to distributions under the plan would apply to the transfer,
but the transfer would not be treated as a distribution for purposes of the
minimum distribution requirements of Code Section 401(a)(9). If the Participant
is eligible to receive an immediate distribution of his entire Vested Account in
a single sum distribution that would consist entirely of an eligible rollover
distribution under Code Section 401(a)(31), such transfer will be accomplished
as a direct rollover under Code Section 401(a)(31).

RESTATEMENT January 1, 2014
84
ARTICLE X (8-1401)

--------------------------------------------------------------------------------


SECTION 10.04--PROVISIONS RELATING TO THE INSURER AND OTHER PARTIES.


The obligations of an Insurer shall be governed solely by the provisions of the
Annuity Contract. The Insurer shall not be required to perform any act not
provided in or contrary to the provisions of the Annuity Contract. Each Annuity
Contract when purchased shall comply with the Plan. See the CONSTRUCTION SECTION
of this article.


Any issuer or distributor of investment contracts or securities is governed
solely by the terms of its policies, written investment contract, prospectuses,
security instruments, and any other written agreements entered into with the
Trustee with regard to such investment contracts or securities.


Such Insurer, issuer or distributor is not a party to the Plan, nor bound in any
way by the Plan provisions. Such parties shall not be required to look to the
terms of this Plan, nor to determine whether the Employer, the Plan
Administrator, the Trustee, or the Named Fiduciary have the authority to act in
any particular manner or to make any contract or agreement.


Until notice of any amendment or termination of this Plan or a change in Trustee
has been received by the Insurer at its home office or an issuer or distributor
at their principal address, they are and shall be fully protected in assuming
that the Plan has not been amended or terminated and in dealing with any party
acting as Trustee according to the latest information which they have received
at their home office or principal address.


SECTION 10.05--EMPLOYMENT STATUS.


Nothing contained in this Plan gives an Employee the right to be retained in the
Employer's employ or to interfere with the Employer's right to discharge any
Employee.


SECTION 10.06--RIGHTS TO PLAN ASSETS.


An Employee shall not have any right to or interest in any assets of the Plan
upon termination of employment or otherwise except as specifically provided
under this Plan, and then only to the extent of the benefits payable to such
Employee according to the Plan provisions.


Any final payment or distribution to a Participant or his legal representative
or to any Beneficiaries of such Participant under the Plan provisions shall be
in full satisfaction of all claims against the Plan, the Named Fiduciary, the
Plan Administrator, the Insurer, the Trustee, and the Employer arising under or
by virtue of the Plan.


SECTION 10.07--BENEFICIARY.
Each Participant may name a Beneficiary to receive any death benefit that may
arise out of his participation in the Plan. The Participant may change his
Beneficiary from time to time. Unless a qualified election has been made, for
purposes of distributing any death benefits before the Participant’s Retirement
Date, the Beneficiary of a Participant who has a spouse shall be the
Participant's spouse. The Participant's Beneficiary designation and any change
of Beneficiary shall be subject to the provisions of the ELECTION PROCEDURES
SECTION of Article VI.



RESTATEMENT January 1, 2014
85
ARTICLE X (8-1401)

--------------------------------------------------------------------------------


It is the responsibility of the Participant to give written notice to the Plan
Administrator of the name of the Beneficiary on a form furnished for that
purpose. The Plan Administrator shall maintain records of Beneficiary
designations for Participants before their Retirement Dates. However, the Plan
Administrator may delegate to another party the responsibility of maintaining
records of Beneficiary designations. In that event, the written designations
made by Participants shall be filed with such other party. If a party other than
the Insurer maintains the records of Beneficiary designations and a Participant
dies before his Retirement Date, such other party shall certify to the Insurer
the Beneficiary designation on its records for the Participant.


If there is no Beneficiary named or surviving when a Participant dies, the
Participant’s Beneficiary shall be the Participant’s surviving spouse, or where
there is no surviving spouse, the executor or administrator of the Participant’s
estate.


SECTION 10.08--NONALIENATION OF BENEFITS.


Benefits payable under the Plan are not subject to the claims of any creditor of
any Participant or Beneficiary. A Participant or Beneficiary does not have any
rights to alienate, anticipate, commute, pledge, encumber, or assign such
benefits. Such restrictions do not apply in the case of a loan as provided in
the LOANS TO PARTICIPANTS SECTION of Article V. The preceding sentences shall
also apply to the creation, assignment, or recognition of a right to any benefit
payable with respect to a Participant according to a domestic relations order,
unless such order is determined by the Plan Administrator to be a qualified
domestic relations order, as defined in Code Section 414(p), or any domestic
relations order entered before January 1, 1985. The preceding sentences shall
not apply to any offset of a Participant’s benefits provided under the Plan
against an amount the Participant is required to pay the Plan with respect to a
judgment, order, or decree issued, or a settlement entered into, on or after
August 5, 1997, which meets the requirements of Code Sections 401(a)(13)(C) or
(D).


SECTION 10.09--CONSTRUCTION.


The validity of the Plan or any of its provisions is determined under and
construed according to Federal law and, to the extent permissible, according to
the laws of the state in which the Employer has its principal office. In case
any provision of this Plan is held illegal or invalid for any reason, such
determination shall not affect the remaining provisions of this Plan, and the
Plan shall be construed and enforced as if the illegal or invalid provision had
never been included.


In the event of any conflict between the provisions of the Plan and the terms of
any Annuity Contract issued hereunder, the provisions of the Plan control.


SECTION 10.10--LEGAL ACTIONS.


No person employed by the Employer; no Participant, former Participant, or their
Beneficiaries; nor any other person having or claiming to have an interest in
the Plan is entitled to any notice of process. A final judgment entered in any
such action or proceeding shall be binding and conclusive on all persons having
or claiming to have an interest in the Plan.


SECTION 10.11--SMALL AMOUNTS.


If the value of the Participant’s Vested Account does not exceed $5,000, the
Participant’s entire Vested Account shall be distributed as of the earliest of
his Retirement Date, the date he dies, or the date he has a Severance from
Employment for any other reason (the date the Employer provides notice to the
record keeper of the Plan of such event, if later). For purposes of this
section, if the Participant’s Vested Account is zero, the Participant shall be
deemed to have received a distribution of such Vested Account. This is a small
amounts payment.

RESTATEMENT January 1, 2014
86
ARTICLE X (8-1401)

--------------------------------------------------------------------------------


In the event a Participant does not elect to have a small amounts payment paid
directly to an Eligible Retirement Plan specified by the Participant in a Direct
Rollover or to receive the distribution directly and his Vested Account is
greater than $1,000, a Mandatory Distribution will be made in accordance with
the DIRECT ROLLOVERS SECTION of this article. If his Vested Account is $1,000 or
less, the Participant’s entire Vested Account shall be paid directly to him.


If a small amounts payment is made on or after the date the Participant dies,
the small amounts payment shall be made to the Participant’s Beneficiary. If a
small amounts payment is made while the Participant is living, the small amounts
payment shall be made to the Participant.


A small amounts payment is in full settlement of all benefits otherwise payable.
No other small amounts payment shall be made.


SECTION 10.12--WORD USAGE.


The masculine gender, where used in this Plan, shall include the feminine gender
and the singular words, where used in this Plan, shall include the plural,
unless the context indicates otherwise.


The words in writing and written, where used in this Plan, shall include any
other forms, such as voice response or other electronic system, as permitted by
any governmental agency to which the Plan is subject.


SECTION 10.13--CHANGE IN SERVICE METHOD.


(a)
Change of Service Method Under This Plan. If this Plan is amended to change the
method of crediting service from the elapsed time method to the hours method for
any purpose under this Plan, the Employee’s service shall be equal to the sum of
(1), (2), and (3) below:

 
(1)
The number of whole years of service credited to the Employee under the Plan as
of the date the change is effective.

 
(2)
One year of service for the computation period in which the change is effective
if he is credited with the required number of Hours of Service. For that portion
of the computation period ending on the date of the change (for the first day of
the computation period if the change is made on the first day of the computation
period), the Employee will be credited with the greater of (i) his actual Hours
of Service or (ii) the number of Hours of Service that is equivalent to the
fractional part of a year of elapsed time service credited as of the date of the
change, if any. In determining the equivalent Hours of Service, the Employee
shall be credited with 190 Hours of Service for each month and any fractional
part of a month in such fractional part of a year. The number of months and any
fractional part of a month shall be determined by multiplying the fractional
part of a year, expressed as a decimal, by 12. For the remaining portion of the
computation period (the period beginning on the second day of the computation
period and ending on the last day of the computation period if the change is
made on the first day of the computation period), the Employee will be credited
with his actual Hours of Service.


RESTATEMENT January 1, 2014
87
ARTICLE X (8-1401)

--------------------------------------------------------------------------------


(3)
The Employee’s service determined under this Plan using the hours method after
the end of the computation period in which the change in service method was
effective.



If this Plan is amended to change the method of crediting service from the hours
method to the elapsed time method for any purpose under this Plan, the
Employee’s service shall be equal to the sum of (4), (5), and (6) below:
 
(4)
The number of whole years of service credited to the Employee under the Plan as
of the beginning of the computation period in which the change in service method
is effective.



(5)
The greater of (i) the service that would be credited to the Employee for that
entire computation period using the elapsed time method or (ii) the service
credited to him under the Plan as of the date the change is effective.



(6)
The Employee’s service determined under this Plan using the elapsed time method
after the end of the applicable computation period in which the change in
service method was effective.



(b)
Transfers Between Plans with Different Service Methods. If an Employee has been
a participant in another plan of the Employer that credited service under the
elapsed time method for any purpose that under this Plan is determined using the
hours method, then the Employee’s service shall be equal to the sum of (1), (2),
and (3) below:



(1)
The number of whole years of service credited to the Employee under the other
plan as of the date he became an Eligible Employee under this Plan.



(2)
One year of service for the applicable computation period in which he became an
Eligible Employee if he is credited with the required number of Hours of
Service. For that portion of such computation period ending on the date he
became an Eligible Employee (for the first day of such computation period if he
became an Eligible Employee on the first day of such computation period), the
Employee will be credited with the greater of (i) his actual Hours of Service or
(ii) the number of Hours of Service that is equivalent to the fractional part of
a year of elapsed time service credited as of the date he became an Eligible
Employee, if any. In determining the equivalent Hours of Service, the Employee
shall be credited with 190 Hours of Service for each month and any fractional
part of a month in such fractional part of a year. The number of months and any
fractional part of a month shall be determined by multiplying the fractional
part of a year, expressed as a decimal, by 12. For the remaining portion of such
computation period (the period beginning on the second day of such computation
period and ending on the last day of such computation period if he became an
Eligible Employee on the first day of such computation period), the Employee
will be credited with his actual Hours of Service.



(3)
The Employee’s service determined under this Plan using the hours method after
the end of the computation period in which he became an Eligible Employee.



If an Employee has been a participant in another plan of the Employer that
credited service under the hours method for any purpose that under this Plan is
determined using the elapsed time method, then the Employee’s service shall be
equal to the sum of (4), (5), and (6) below:



RESTATEMENT January 1, 2014
88
ARTICLE X (8-1401)

--------------------------------------------------------------------------------


(4)
The number of whole years of service credited to the Employee under the other
plan as of the beginning of the computation period under that plan in which he
became an Eligible Employee under this Plan.

 
(5)
The greater of (i) the service that would be credited to the Employee for that
entire computation period using the elapsed time method or (ii) the service
credited to him under the other plan as of the date he became an Eligible
Employee under this Plan.



(6)
The Employee’s service determined under this Plan using the elapsed time method
after the end of the applicable computation period under the other plan in which
he became an Eligible Employee.



If an Employee has been a participant in a Controlled Group member’s plan that
credited service under a different method than is used in this Plan, in order to
determine entry and vesting, the provisions in (b) above shall apply as though
the Controlled Group member’s plan was a plan of the Employer.


Any modification of service contained in this Plan shall be applicable to the
service determined pursuant to this section.


SECTION 10.14--MILITARY SERVICE.


Notwithstanding any provision of this Plan to the contrary, the Plan shall
provide contributions, benefits, and service credit with respect to Qualified
Military Service in accordance with Code Section 414(u). Loan repayments may be
suspended under this Plan as permitted under Code Section 414(u).


A Participant who dies on or after January 1, 2007 while performing Qualified
Military Service is treated as having resumed and then terminated employment on
account of death, in accordance with Code Section 401(a)(37) and any subsequent
guidance. The survivors of such Participant are entitled to any additional
benefits provided under the Plan on account of death of the Participant.



RESTATEMENT January 1, 2014
89
ARTICLE X (8-1401)

--------------------------------------------------------------------------------






ARTICLE XI


TOP-HEAVY PLAN REQUIREMENTS


SECTION 11.01--APPLICATION.


The provisions of this article shall supersede all other provisions in the Plan
to the contrary.


For the purpose of applying the Top-heavy Plan requirements of this article, all
members of the Controlled Group shall be treated as one Employer. The term
Employer, as used in this article, shall be deemed to include all members of the
Controlled Group, unless the term as used clearly indicates only the Employer is
meant.


The accrued benefit or account of a participant resulting from deductible
employee contributions shall not be included for any purpose under this article.


The minimum contribution provisions of the MODIFICATION OF CONTRIBUTIONS SECTION
of this article shall not apply to any Employee who is included in a group of
Employees covered by a collective bargaining agreement that the Secretary of
Labor finds to be a collective bargaining agreement between employee
representatives and one or more employers, including the Employer, if there is
evidence that retirement benefits were the subject of good faith bargaining
between such representatives. For this purpose, the term "employee
representatives" does not include any organization more than half of whose
members are employees who are owners, officers, or executives.


SECTION 11.02--DEFINITIONS.


For purposes of this article the following terms are defined:


Aggregation Group means:


(a)
each of the Employer's qualified plans in which a Key Employee is a participant
during the Plan Year containing the Determination Date or any of the four
preceding Plan Years (regardless of whether the plans have terminated),



(b)
each of the Employer's other qualified plans which allows the plan(s) described
in (a) above to meet the nondiscrimination requirement of Code Section 401(a)(4)
or the minimum coverage requirement of Code Section 410, and



(c)
any of the Employer's other qualified plans not included in (a) or (b) above
which the Employer desires to include as part of the Aggregation Group. Such a
qualified plan shall be included only if the Aggregation Group would continue to
satisfy the requirements of Code Sections 401(a)(4) and 410.



The plans in (a) and (b) above constitute the "required" Aggregation Group. The
plans in (a), (b), and (c) above constitute the "permissive" Aggregation Group.


Compensation means compensation as defined in the CONTRIBUTION LIMITATION
SECTION of Article III.



RESTATEMENT January 1, 2014
90
ARTICLE XI (8-1401)

--------------------------------------------------------------------------------


Determination Date means as to any plan, for any plan year subsequent to the
first plan year, the last day of the preceding plan year. For the first plan
year of the plan, the Determination Date is the last day of that year.


Key Employee means any Employee or former Employee (including any deceased
Employee) who at any time during the Plan Year that includes the Determination
Date is:


(a)
an officer of the Employer having Compensation for the Plan Year greater than
$130,000 (as adjusted under Code Section 416(i)(1) for Plan Years beginning
after December 31, 2002),



(b)
a 5-percent owner of the Employer, or



(c)
a 1-percent owner of the Employer having Compensation for the Plan Year of more
than $150,000.



The determination of who is a Key Employee shall be made according to Code
Section 416(i)(1) and the applicable regulations and other guidance of general
applicability issued thereunder.


Nonkey Employee means any Employee who is not a Key Employee.


Top-heavy Plan means a plan that is top-heavy for any plan year. This Plan shall
be top-heavy if any of the following conditions exist:


(a)
The Top-heavy Ratio for this Plan exceeds 60 percent and this Plan is not part
of any required Aggregation Group or permissive Aggregation Group.



(b)
This Plan is a part of a required Aggregation Group, but not part of a
permissive Aggregation Group, and the Top-heavy Ratio for the required
Aggregation Group exceeds 60 percent.



(c)
This Plan is a part of a required Aggregation Group and part of a permissive
Aggregation Group and the Top-heavy Ratio for the permissive Aggregation Group
exceeds 60 percent.



Top-heavy Ratio means:


(a)
If the Employer maintains one or more defined contribution plans (including any
simplified employee pension plan) and the Employer has not maintained any
defined benefit plan which during the five-year period ending on the
Determination Date(s) has or has had accrued benefits, the Top-heavy Ratio for
this Plan alone or for the required or permissive Aggregation Group, as
appropriate, is a fraction, the numerator of which is the sum of the account
balances of all Key Employees as of the Determination Date(s) (including any
part of any account balance distributed in the one-year period ending on the
Determination Date(s) and distributions under a terminated plan which if it had
not been terminated would have been required to be included in the Aggregation
Group), and the denominator of which is the sum of all account balances
(including any part of any account balance distributed in the one-year period
ending on the Determination Date(s) and distributions under a terminated plan
which if it had not been terminated would have been required to be included in
the Aggregation Group), both computed in accordance with Code Section 416 and
the regulations thereunder. In the case of a distribution made for a reason
other than Severance from Employment, death, or disability, this provision shall
be applied by substituting five-year period for one-year period. Both the
numerator and denominator of the Top-heavy Ratio are increased to reflect any
contribution not actually made as of the Determination Date, but which is
required to be taken into account on that date under Code Section 416 and the
regulations thereunder.


RESTATEMENT January 1, 2014
91
ARTICLE XI (8-1401)

--------------------------------------------------------------------------------


(b)
If the Employer maintains one or more defined contribution plans (including any
simplified employee pension plan) and the Employer maintains or has maintained
one or more defined benefit plans which during the five-year period ending on
the Determination Date(s) has or has had accrued benefits, the Top-heavy Ratio
for any required or permissive Aggregation Group, as appropriate, is a fraction,
the numerator of which is the sum of the account balances under the aggregated
defined contribution plan or plans of all Key Employees, determined in
accordance with (a) above, and the present value of accrued benefits under the
aggregated defined benefit plan or plans for all Key Employees as of the
Determination Date(s), and the denominator of which is the sum of the account
balances under the aggregated defined contribution plan or plans for all
participants, determined in accordance with (a) above, and the present value of
accrued benefits under the defined benefit plan or plans for all participants as
of the Determination Date(s), all determined in accordance with Code Section 416
and the regulations thereunder. The accrued benefits under a defined benefit
plan in both the numerator and denominator of the Top-heavy Ratio are increased
for any distribution of an accrued benefit made in the one-year period ending on
the Determination Date (and distributions under a terminated plan which if it
had not been terminated would have been required to be included in the
Aggregation Group). In the case of a distribution made for a reason other than
Severance from Employment, death, or disability, this provision shall be applied
by substituting five-year period for one-year period.



(c)
For purposes of (a) and (b) above, the value of account balances and the present
value of accrued benefits will be determined as of the most recent Valuation
Date that falls within or ends with the 12-month period ending on the
Determination Date, except as provided in Code Section 416 and the regulations
thereunder for the first and second plan years of a defined benefit plan. The
account balances and accrued benefits of a participant (i) who is not a Key
Employee but who was a Key Employee in a prior year or (ii) who has not been
credited with at least one hour of service with any employer maintaining the
plan at any time during the one-year period ending on the Determination Date
will be disregarded. The calculation of the Top-heavy Ratio and the extent to
which distributions, rollovers, and transfers are taken into account will be
made in accordance with Code Section 416 and the regulations thereunder.
Deductible employee contributions will not be taken into account for purposes of
computing the Top-heavy Ratio. When aggregating plans, the value of account
balances and accrued benefits will be calculated with reference to the
Determination Dates that fall within the same calendar year.



The accrued benefit of a participant other than a Key Employee shall be
determined under (i) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the Employer, or (ii) if
there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule of Code Section
411(b)(1)(C).


SECTION 11.03--MODIFICATION OF CONTRIBUTIONS.
During any Plan Year in which this Plan is a Top-heavy Plan, the Employer shall
make a minimum contribution as of the last day of the Plan Year for each Nonkey
Employee who is an Employee on the last day of the Plan Year and who was an
Active Participant at any time during the Plan Year. A Nonkey Employee is not
required to have a minimum number of Hours of Service or minimum amount of
Compensation in order to be entitled to this minimum. A Nonkey Employee who
fails to be an Active Participant merely because his Compensation is less than a
stated amount or merely because of a failure to make mandatory participant
contributions or, in the case of a cash or deferred arrangement, elective
contributions shall be treated as if he were an Active Participant. The minimum
is the lesser of (a) or (b) below:



RESTATEMENT January 1, 2014
92
ARTICLE XI (8-1401)

--------------------------------------------------------------------------------


(a)
3 percent of such person's Compensation for such Plan Year.



(b)
The "highest percentage" of Compensation for such Plan Year at which the
Employer's Contributions are made for or allocated to any Key Employee. The
highest percentage shall be determined by dividing the Employer Contributions
made for or allocated to each Key Employee during the Plan Year by the amount of
his Compensation for such Plan Year, and selecting the greatest quotient
(expressed as a percentage). To determine the highest percentage, all of the
Employer's defined contribution plans within the Aggregation Group shall be
treated as one plan. The minimum shall be the amount in (a) above if this Plan
and a defined benefit plan of the Employer are required to be included in the
Aggregation Group and this Plan enables the defined benefit plan to meet the
requirements of Code Section 401(a)(4) or 410.



For purposes of (a) and (b) above, Compensation shall be limited by Code Section
401(a)(17).


If the Employer's contributions and allocations otherwise required under the
defined contribution plan(s) are at least equal to the minimum above, no
additional contribution shall be required. If the Employer's total contributions
and allocations are less than the minimum above, the Employer shall contribute
the difference for the Plan Year.


The minimum contribution applies to all of the Employer's defined contribution
plans in the aggregate which are Top-heavy Plans. A minimum contribution under a
profit sharing plan shall be made without regard to whether or not the Employer
has profits.


If a person who is otherwise entitled to a minimum contribution above is also
covered under another defined contribution plan of the Employer’s which is a
Top-heavy Plan during that same Plan Year, any additional contribution required
to meet the minimum above shall be provided in this Plan.


If a person who is otherwise entitled to a minimum contribution above is also
covered under a defined benefit plan of the Employer's that is within the
Aggregation Group and this Plan is a Top-heavy Plan during that same Plan Year,
the minimum benefits for him shall not be duplicated. The defined benefit plan
shall provide an annual benefit for him on, or adjusted to, a straight life
basis equal to the lesser of:


(c)
2 percent of his average compensation multiplied by his years of service, or



(d)
20 percent of his average compensation.



Average compensation and years of service shall have the meaning set forth in
such defined benefit plan for this purpose.


For purposes of this section, any employer contribution made according to a
salary reduction or similar arrangement shall not apply in determining if the
minimum contribution requirement has been met, but shall apply in determining
the minimum contribution required. Matching contributions, as defined in Code
Section 401(m), shall be taken into account for purposes of satisfying the
minimum contribution requirements of Code Section 416(c)(2) and the Plan.
Matching contributions that are used to satisfy the minimum contribution
requirements shall be treated as matching contributions for purposes of the
actual contribution percentage test and other requirements of Code Section
401(m).


The requirements of this section shall be met without regard to any Social
Security contribution.



RESTATEMENT January 1, 2014
93
ARTICLE XI (8-1401)

--------------------------------------------------------------------------------








By executing this Plan, the Primary Employer acknowledges having counseled to
the extent necessary with selected legal and tax advisors regarding the Plan's
legal and tax implications.


Executed this 31st day of December, 2013.




WEST BANCORPORATION, INC.


By: /s/ David D. Nelson


CEO
Title



RESTATEMENT January 1, 2014
94
PLAN EXECUTION (8-1401)